   
EXECUTION VERSION
 

--------------------------------------------------------------------------------

   

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 29, 2007

among

BUTLER SERVICE GROUP, INC.,

as Borrower,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

     

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

Page     1.   AMOUNT AND TERMS OF CREDIT   2       1.1   Credit Facilities   2  
    1.2   Letters of Credit   5       1.3   Prepayments   5       1.4   Use of
Proceeds   8       1.5   Interest and Applicable Margins   8       1.6  
Eligible Accounts   10       1.7   Eligible Pending Accounts Receivable and
Fixed Contract Accounts Receivable   13       1.8   Cash Management Systems   13
      1.9   Fees   13       1.10   Receipt of Payments   14       1.11  
Application and Allocation of Payments   14       1.12   Loan Account and
Accounting   15       1.13   Indemnity   15       1.14   Access   16       1.15
  Taxes   17       1.16   Capital Adequacy; Increased Costs; Illegality   17    
  1.17   Single Loan   19   2.   CONDITIONS PRECEDENT   19       2.1  
Conditions to the Initial Loans   19       2.2   Further Conditions to Each Loan
  20   3.   REPRESENTATIONS AND WARRANTIES   21       3.1   Corporate Existence;
Compliance with Law   21       3.2   Executive Offices, Collateral Locations,
FEIN   21       3.3   Corporate Power, Authorization, Enforceable Obligations  
21       3.4   Financial Statements and Projections   22       3.5   Material
Adverse Effect   22       3.6   Ownership of Property; Liens   23       3.7  
Labor Matters   23  




-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)  

Page         3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness   24       3.9   Government Regulation   24       3.10   Margin
Regulations   24       3.11   Taxes   24       3.12   ERISA   25       3.13   No
Litigation   26       3.14   Brokers   26       3.15   Intellectual Property  
26       3.16   Full Disclosure   26       3.17   Environmental Matters   27    
  3.18   Insurance   27       3.19   Deposit and Disbursement Accounts   27    
  3.20   Government Contracts   28       3.21   Customer and Trade Relations  
28       3.22   Agreements and Other Documents   28       3.23   Solvency   28  
    3.24   Status of Holdings   28       3.25   Foreign Assets Control
Regulations   28       3.26   Anti-Terrorism Law   29       3.27   Second Lien
Credit Agreement   29   4.   FINANCIAL STATEMENTS AND INFORMATION   30       4.1
  Reports and Notices   30       4.2   Communication with Accountants   30   5.
  AFFIRMATIVE COVENANTS   30       5.1   Maintenance of Existence and Conduct of
Business   30       5.2   Payment of Charges   30       5.3   Books and Records
  31       5.4   Insurance; Damage to or Destruction of Collateral   31      
5.5   Compliance with Laws   33       5.6   Supplemental Disclosure   33  




-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)  

Page         5.7   Intellectual Property   33       5.8   Environmental Matters
  33                       5.9   Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and
Real Estate Purchases   34       5.10   Further Assurances   34   6.   NEGATIVE
COVENANTS   35       6.1   Mergers, Subsidiaries, Etc   35       6.2  
Investments; Loans and Advances   35       6.3   Indebtedness   36       6.4  
Employee Loans and Affiliate Transactions   36       6.5   Capital Structure and
Business   37       6.6   Guaranteed Indebtedness   38       6.7   Liens   38  
    6.8   Sale of Stock and Assets   38       6.9   ERISA   39       6.10  
Financial Covenants   39       6.11   Hazardous Materials   39       6.12  
Sale-Leasebacks   39       6.13   Cancellation of Indebtedness   39       6.14  
Restricted Payments   39       6.15   Change of Corporate Name or Location;
Change of Fiscal Year   40       6.16   No Impairment of Intercompany Transfers
  40       6.17   No Speculative Transactions   40       6.18   Leases; Real
Estate Purchases   40       6.19   Sale or Discount of Accounts   40       6.20
  Reserved   40       6.21   No Further Negative Pledge   40                    
  6.22   Amendments or Waivers of Certain Documents; Second Lien Loan
Document Notices   41   7.   TERM   41       7.1   Termination   41  




-iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)  

Page         7.2   Survival of Obligations Upon Termination of Financing
Arrangements   41   8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES   41       8.1  
Events of Default   41       8.2   Remedies   43       8.3   Waivers by Credit
Parties   44   9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT   44    
  9.1   Assignment and Participations   44       9.2   Appointment of Agent   47
      9.3   Agent’s Reliance, Etc   48       9.4   GE Capital and Affiliates  
48       9.5   Lender Credit Decision   48       9.6   Indemnification   49    
  9.7   Successor Agent   49       9.8   Setoff and Sharing of Payments   50    
                  9.9   Advances; Payments; Non-Funding Lenders; Information;
Actions in
Concert   50   10.   SUCCESSORS AND ASSIGNS   52       10.1   Successors and
Assigns   52   11.   MISCELLANEOUS   53                       11.1   Effect of
Amendment and Restatement; Affirmation of Existing
Loan Documents   53       11.2   Amendments and Waivers   54       11.3   Fees
and Expenses   56       11.4   No Waiver   57       11.5   Remedies   57      
11.6   Severability   57       11.7   Conflict of Terms   57       11.8  
Confidentiality   58       11.9   GOVERNING LAW   58       11.10   Notices   59
      11.11   Section Titles   59  




-iv-

--------------------------------------------------------------------------------




TABLE OF CONTENTS

(continued)  

Page         11.12   Counterparts   59       11.13   WAIVER OF JURY TRIAL   59  
    11.14   Press Releases and Related Matters   60       11.15   Reinstatement
  60       11.16   Advice of Counsel   60       11.17   No Strict Construction  
60  




-v-

--------------------------------------------------------------------------------




INDEX OF APPENDICES  

Annex A (Recitals)   -   Definitions   Annex B (Section 1.2)   -   Letters of
Credit   Annex C (Section 1.8)   -   Cash Management System   Annex D (Section
2.1 (a))   -   Closing Checklist   Annex E (Section 4.1 (a))   -   Financial
Statements and Projections - Reporting   Annex F (Section 4.1 (b))   -  
Collateral Reports   Annex G (Section 6.10)   -   Financial Covenants   Annex H
(Section 9.9(a))   -   Lenders’ Wire Transfer Information   Annex I (Section
11.10)   -   Notice Addresses   Annex J (from Annex A-Commitments definition)  
-   Commitments as of Closing Date               Exhibit 1.1 (a)(i)   -   Form
of Notice of Revolving Credit Advance   Exhibit 1.1 (a)(ii)   -   Form of
Revolving Note   Exhibit 1.1 (c)(ii)   -   Form of Swing Line Note   Exhibit
1.5(e)   -   Form of Notice of Conversion/Continuation   Exhibit 4. 1(b)   -  
Form of Borrowing Base Certificate   Exhibit 9.1 (a)   -   Form of Assignment
Agreement   Exhibit B-1 - Appl   -   Application for Standby Letter of Credit  
Schedule 1.1   -   Agent’s Representatives   Disclosure Schedule 1.4   -  
Sources and Uses; Funds Flow Memorandum   Disclosure Schedule 3.1   -   Type of
Entity; State of Organization   Disclosure Schedule 3.2   -   Executive Offices,
Collateral Locations, FEIN   Disclosure Schedule 3.4(A)   -   Financial
Statements   Disclosure Schedule 3.4(B)   -   Pro Forma   Disclosure Schedule
3.6   -   Real Estate and Leases   Disclosure Schedule 3.7   -   Labor Matters  
Disclosure Schedule 3.8   -   Ventures, Subsidiaries and Affiliates;
Outstanding Stock   Disclosure Schedule 3.11   -   Tax Matters   Disclosure
Schedule 3.12   -   ERISA Plans   Disclosure Schedule 3.13   -   Litigation  
Disclosure Schedule 3.14   -   Brokers   Disclosure Schedule 3.15   -  
Intellectual Property   Disclosure Schedule 3.17   -   Hazardous Materials  
Disclosure Schedule 3.18   -   Insurance   Disclosure Schedule 3.19   -  
Deposit and Disbursement Accounts   Disclosure Schedule 3.20   -   Government
Contracts   Disclosure Schedule 3.22   -   Material Agreements   Disclosure
Schedule 5.1   -   Trade Names   Disclosure Schedule 6.3   -   Indebtedness  
Disclosure Schedule 6.4   -   Stock Option Plans   Disclosure Schedule 6.7   -  
Existing Liens  




-vi-

--------------------------------------------------------------------------------




                                 This THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”), dated as of August 29, 2007 among Butler Service
Group, Inc., a New Jersey corporation (“Borrower”); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent
for Lenders, and the other Lenders signatory hereto from time to time.

RECITALS

 

                                 WHEREAS, Borrower and GE Capital are parties to
that certain Second Amended and Restated Credit Agreement, dated as of September
28, 2001 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”);                                   
WHEREAS, Borrower is currently obligated to GE Capital in respect of and
pursuant to the Existing Credit Agreement (the “Existing Obligations”);  
                                 WHEREAS, Borrower, Agent and Lenders wish to
amend and restate the Existing Credit Agreement in its entirety upon the terms
and conditions set forth herein;

 

                                 WHEREAS, Butler International, Inc., a Maryland
corporation (“Holdings”) is willing to guarantee all of the obligations of
Borrower to Agent and Lenders under the Loan Documents and to pledge to Agent,
for the benefit of Agent and Lenders and grant a security interest in and lien
upon all of its existing and after-acquired personal and real property to secure
such guaranty;

                                 WHEREAS, it is the intent of the parties hereto
that this Agreement not constitute a novation of the Existing Obligations or
evidence payment of all or any of such Existing Obligations and that from and
after the date hereof, the Existing Credit Agreement be of no further force and
effect except as to evidence the incurrence of the “Obligations” thereunder and
the representations and warranties made thereunder;

                                 WHEREAS, each of Holdings’ Subsidiaries (other
than Butler India, Butler Foundation, AAC Corp. and Sylvan Insurance Co., Ltd.)
is willing to guarantee all of the obligations of Borrower to Agent and Lenders
under the Loan Documents and to grant to Agent, for the benefit of Agent and
Lenders, a security interest in and lien upon all of its existing and
after-acquired personal and real property to secure such guaranty; and

                                 WHEREAS, capitalized terms used in this
Agreement shall have the meanings ascribed to them in Annex A and, for purposes
of this Agreement and the other Loan Documents, the rules of construction set
forth in Annex A shall govern. All Annexes, Disclosure Schedules, Exhibits and
other attachments (collectively, “Appendices”) hereto, or expressly identified
to this Agreement, are incorporated herein by reference, and taken together with
this Agreement, shall constitute but a single agreement. These Recitals shall be
construed as part of the Agreement.

                                 NOW, THEREFORE, in consideration of the
premises and the mutual covenants hereinafter contained, and for other good and
valuable consideration, the parties hereto agree that, effective as of the
Closing Date, the Existing Credit Agreement shall be hereby amended and restated
in its entirety to read as follows:






--------------------------------------------------------------------------------




1. AMOUNT AND TERMS OF CREDIT  

  1.1 Credit Facilities.  

  (a) Revolving Credit Facility.

 

                                               (i)         Subject to the terms
and conditions hereof, each Revolving Lender agrees to make available to
Borrower (and continue outstanding a portion of the advances outstanding
pursuant to the terms of the Existing Credit Agreement equal to the amount of
the Revolving Loan Commitment) from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, including the
restructured portion of the advances outstanding pursuant to the terms of the
Existing Credit Agreement, together with any payments made in respect of any
Letter of Credit Obligations which are automatically deemed to be Revolving
Credit Advances pursuant to Annex B, a “Revolving Credit Advance”). The Pro Rata
Share of the Revolving Loan of any Revolving Lender shall not at any time exceed
its separate Revolving Loan Commitment. The obligations of each Revolving Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
Borrower may from time to time borrow, repay and reborrow under this Section
1.1(a); provided, that the amount of any Revolving Credit Advance to be made at
any time shall not exceed Borrowing Availability at such time. Borrowing
Availability may be further reduced by Reserves imposed by Agent in its
reasonable credit judgment. Until the Commitment Termination Date, Borrower may
from time to time borrow, repay and reborrow under this Section 1.1 (a). Each
Revolving Credit Advance shall be made on notice by Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) 12:00 p.m. (New York
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of an Index Rate Loan, or (2) 12:00 p.m. (New York time) on the date which is 3
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Agent. If Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
it must comply with Section 1.5(e).

                                              (ii)         Except as provided in
Section 1.12, Borrower shall execute and deliver to each Revolving Lender a note
to evidence the Revolving Loan Commitment of that Revolving Lender. Each note
shall be in the principal amount of the Revolving Loan Commitment of the
applicable Revolving Lender, dated the Original Closing Date and substantially
in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and, collectively,
the “Revolving Notes”). Each Revolving Note shall represent the obligation of
Borrower to pay the amount of Revolving Lender’s Revolving Loan Commitment or,
if less, such Revolving Lender’s Pro Rata Share of the aggregate unpaid
principal amount of all Revolving Credit Advances (including the restructured
portion of the advances made pursuant to the terms of the Existing Credit
Agreement) to Borrower together with interest thereon as prescribed in Section
1.5. The entire unpaid balance of the Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.




-2-

--------------------------------------------------------------------------------




                                            (iii)         Any provision of this
Agreement to the contrary notwithstanding, at the request of Borrower, in its
discretion Agent may (but shall have absolutely no obligation to), make
Revolving Credit Advances to Borrower on behalf of Revolving Lenders in amounts
that cause the outstanding balance of the aggregate Revolving Loan to exceed the
Borrowing Base (less the Swing Line Loan) (any such excess Revolving Credit
Advances are herein referred to collectively as “Overadvances”); provided that
(A) no such event or occurrence shall cause or constitute a waiver of Agent’s,
the Swing Line Lender’s or Revolving Lenders’ right to refuse to make any
further Overadvances, Swing Line Advances or Revolving Credit Advances, or incur
any Letter of Credit Obligations, as the case may be, at any time that an
Overadvance exists, and (B) no Overadvance shall result in a Default or Event of
Default due to Borrower’s failure to comply with Section 1.3(b)(i) for so long
as Agent permits such Overadvance to remain outstanding, but solely with respect
to the amount of such Overadvance. In addition, Overadvances may be made even if
the conditions to lending set forth in Section 2 have not been met. All
Overadvances shall constitute Index Rate Loans, shall bear interest at the
Default Rate and shall be payable on demand. Except as otherwise provided in
Section 1.1 1(b), the authority of Agent to make Overadvances is limited to an
aggregate amount not to exceed $1,000,000 at any time, shall not cause the
Revolving Loan to exceed the Maximum Amount, and may be revoked prospectively by
a written notice to Agent signed by Revolving Lenders holding more than 50% of
the Revolving Loan Commitments.  

  (b)             Reserved.     (c)              Swing Line Facility.

 

                                               (i)         Agent shall notify
the Swing Line Lender upon Agent’s receipt of any Notice of Revolving Credit
Advance. Subject to the terms and conditions hereof, the Swing Line Lender may,
in its discretion, make available from time to time until the Commitment
Termination Date advances (each, a “Swing Line Advance”) in accordance with any
such notice. The provisions of this Section 1.1 (c) shall not relieve Revolving
Lenders of their obligations to make Revolving Credit Advances under Section 1.1
(a); provided that if the Swing Line Lender makes a Swing Line Advance pursuant
to any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Revolving Credit Lenders pursuant
to such notice. The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
lesser of the Maximum Amount and (except for Overadvances) the Borrowing Base,
in each case, less the outstanding balance of the Revolving Loan at such time
(“Swing Line Availability”). Until the Commitment Termination Date, Borrower may
from time to time borrow, repay and reborrow under this Section 1.1(c). Each
Swing Line Advance shall be made pursuant to a Notice of Revolving Credit
advance delivered by Borrower to Agent in accordance with Section 1.1 (a). Any
such notice must be given no later than 12:00 p.m. (New York time) on the
Business Day of the proposed Swing Line Advance. Unless the Swing Line Lender
has received at least one Business Day’s prior written notice from Requisite
Revolving Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Sections 2.2, be entitled to fund that Swing Line Advance, and to have
such Revolving Lender make Revolving Credit Advances in accordance with Section
1.1(c)(iii) or purchase participating interests in accordance with Section
1.1(c)(iv). Notwithstanding any other provision of this Agreement or the other
Loan Documents, the Swing




-3-

--------------------------------------------------------------------------------




Line Loan shall constitute an Index Rate Loan. Borrower shall repay the
aggregate outstanding principal amount of the Swing Line Loan upon demand
therefor by Agent.

 

                                              (ii)         Borrower shall
execute and deliver to the Swing Line Lender a promissory note to evidence the
Swing Line Commitment. Such note shall be in the principal amount of the Swing
Line Commitment of the Swing Line Lender, dated the Original Closing Date and
substantially in the form of Exhibit 1.1(c)(ii) (the “Swing Line Note”). The
Swing Line Note shall represent the obligation of Borrower to pay the amount of
the Swing Line Commitment or, if less, the aggregate unpaid principal amount of
all Swing Line Advances made to Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Swing Line Loan and
all other noncontingent Obligations shall be immediately due and payable in full
in immediately available funds on the Commitment Termination Date if not sooner
paid in full.

                                              (iii)         The Swing Line
Lender, at any time and from time to time in its sole and absolute discretion
may on behalf of Borrower (and Borrower hereby irrevocably authorizes the Swing
Line Lender to so act on its behalf) request each Revolving Lender (including
the Swing Line Lender) to make a Revolving Credit Advance to Borrower (which
shall be an Index Rate Loan) in an amount equal to that Revolving Lender’s Pro
Rata Share of the principal amount of the Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. Unless any of th e
events described in Sections 8.1(h) or 8.1(i) has occurred (in which event the
procedures of Section 1.1 (c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender, prior to 3:00 p.m. (New York time), in immediately available
funds on the Business Day next succeeding the date that notice is given. The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan.  
                                             (iv)         If, prior to refunding
a Swing Line Loan with a Revolving Credit Advance pursuant to Section
1.1(c)(iii), one of the events described in Sections 8.1(h) or 8.1(i) has
occurred, then, subject to the provisions of Section 1. 1(c)(v) below, each
Revolving Lender shall, on the date such Revolving Credit Advance was to have
been made for the benefit of Borrower, purchase from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request, each Revolving Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.  
                                              (v)         Each Revolving
Lender’s obligation to make Revolving Credit Advances in accordance with Section
1.1(c)(iii) and to purchase participation interests in accordance with Section
1.1(c)(iv) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of Borrower to
satisfy the conditions precedent to borrowing set forth in this Agreement at any
time or (D) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If any Revolving Lender does not make
available




-4-

--------------------------------------------------------------------------------




to Agent or the Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(c)(iii) or 1.1(c)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two Business
Days and at the Index Rate thereafter.

                                 (d)        Reliance on Notices. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary.

                  1.2           Letters of Credit. Subject to and in accordance
with the terms and conditions contained herein and in Annex B, Borrower shall
have the right to request, and Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of Borrower.

 

                  1.3           Prepayments.

 

                                 (a)             Voluntary Prepayments. Borrower
may at any time on at least 5 days’ prior written notice to Agent permanently
reduce (but not terminate) the Revolving Loan Commitment; provided that (A) any
such prepayments of the Revolving Loans and shall be in a minimum amount of
$500,000 and integral multiples of $250,000 in excess of such amount, (B) the
Revolving Loan Commitment shall not be reduced to an amount less than the amount
of the Revolving Loan outstanding, and (C) after giving effect to such
reductions, Borrower shall comply with Section 1.3(b )(i). In addition, Borrower
may at any time on at least 10 days’ prior written notice to Agent terminate the
Revolving Loan Commitment; provided that upon such termination, all Loans and
other Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B. Any voluntary prepayment and any reduction or
termination of the Revolving Loan Commitment must be accompanied by the payment
of any LIBOR funding breakage costs in accordance with Section 1.13(b). Upon any
such reduction or termination of the Revolving Loan Commitment, Borrower’s right
to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, or request Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of the Revolving Loan Commitment shall
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partia l prepayment shall designate the Loan or other Obligations to which such
prepayment is to be applied.

 

  (b)             Mandatory Prepayments.

 

                                               (i)         If at any time the
outstanding balances of the Revolving Loan and the Swing Line Loan exceed the
lesser of (A) the Maximum Amount and (B) the Borrowing Base, Borrower shall
immediately repay the aggregate outstanding Revolving Credit Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Credit Advances,
Borrower shall provide cash




-5-

--------------------------------------------------------------------------------




collateral for the Letter of Credit Obligations in the manner set forth in Annex
B to the extent required to eliminate such excess. Notwithstanding the
foregoing, any Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid
only on demand.

 

                                              (ii)         Immediately upon
receipt by any Credit Party of proceeds of any asset disposition (excluding
proceeds of asset dispositions permitted by Sections 6.8(a) and 6.8(c)), but
including any sale of Stock of any Subsidiary of any Credit Party, and the
amount of such proceeds from any single transaction or series of related
transactions equals or exceeds $1,000,000, if the daily average Borrowing
Availability for the 30-day period preceding such asset disposition exceeds
$5,000,000, Borrower shall prepay the Loans in an amount equal to one hundred
percent (100%) of the amount of such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrower in connection therewith
(in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable
to holders of senior Liens (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any, and (D) an appropriate reserve for income taxes
in accordance with GAAP in connection therewith; provided that no amount shall
be required to be prepaid pursuant to this clause (ii) to the extent the
prepayment of such amount would result in Borrowing Availability for the 30-day
period preceding such asset disposition to be less than $5,000,000. Any such
prepayment shall be applied in accordance with Section 1.3(c).

                                            (iii)         If Holdings or
Borrower issues Stock, no later than the Business Day following the date of
receipt of the proceeds thereof, Borrower shall prepay the Loans in an amount
equal to all such proceeds, net of underwriting discounts and commissions and
other reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(c). Notwithstanding
the foregoing, no prepayments of the Loans shall be required if the proceeds
from Holdings’ or Borrower’s issuance of Stock shall be used for the purposes
permitted by Sections 6.3(b)(iii), 6.3(b)(iv), 6.14(f) or 6.14(g)..

                                             (iv)         Until the Termination
Date, Borrower shall prepay the Obligations on the date that is 10 days after
the earlier of (A) the date on which Borrower’s annual audited Financial
Statements for the immediately preceding Fiscal Year are delivered pursuant to
Annex E  or (B) the date on which such annual audited Financial Statements were
required to be delivered pursuant to Annex E in an amount equal to seventy-five
percent (75%) of Excess Cash Flow for the immediately preceding Fiscal Year;
provided that, Borrower shall make such payment on such date only to the extent
that Borrowing Availability for the 30-day period preceding the end of each
first Fiscal Quarter in any year exceeds $4,000,000, with any remaining amount
being paid ten (10) days after the end of each fiscal month thereafter to the
extent Borrowing Availability for the 30-day period preceding the end of such
fiscal month exceeds $4,000,000 until paid in full. To the extent that Borrower
does not have sufficient Borrowing Availability to both make the prepayments
required by this clause and the prepayments required by Section 1.3(b)(i) of the
Second Lien Credit Agreement, Borrower shall split its prepayments seventy-five
percent (75%) to the Obligations and twenty-five percent (25%) to the Second
Lien Indebtedness. Any prepayments from Excess Cash Flow paid pursuant to this
clause (iv) shall be applied in accordance with Section 1.3(c). Each such
prepayment shall be accompanied by a certificate signed by Borrower’s chief
financial officer




-6-

--------------------------------------------------------------------------------




certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance satisfactory
to Agent.

                                                 (v)         Immediately upon
receipt by any Credit Party of proceeds of Indebtedness from Monroe Capital in
connection with the Second Lien Credit Agreement, Borrower shall prepay the
Loans and outstanding Obligations as follows: first, $14,000,000 of such
proceeds shall be used to prepay the entire outstanding principal amount of the
Term Loan B (as defined in the Existing Credit Agreement); second, $2,000,000 of
such proceeds shall be used to prepay the outstanding principal balance of the
Revolving Credit Advances (which payment shall permanently reduce the Revolving
Loan Commitment on a dollar-for-dollar basis leaving a Revolving Loan Commitment
of $45,000,000 as of the Closing Date); and third, $3,500,000 of such remaining
proceeds shall be used to prepay the outstanding principal balance of the
Revolving Credit Advances (which payment shall not permanently reduce the
Revolving Loan Commitment on a dollar-for-dollar basis) with the remaining
$2,000,000 used by Borrower to cash collateralize the Montvale Letter of Credit.

                                 (c)             Application of Certain
Mandatory Prepayments. Any prepayments made by Borrower pursuant to Sections
1.3(b)(ii), (b)(iii), or (b)(iv) above shall be applied as follows: first, to
Fees and reimbursable expenses of Agent then due and payable pursuant to any of
the Loan Documents; second, to interest then due and payable on the Swing Line
Loan; third, to the principal balance of the Swing Line Loan until the same has
been repaid in full; fourth, to interest then due and payable on the Revolving
Credit Advances; fifth, to t he outstanding principal balance of Revolving
Credit Advances until the same has been paid in full; and sixth, to any Letter
of Credit Obligations, to provide cash collateral therefor in the manner set
forth in Annex B, until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth in Annex B. The Revolving Loan
Commitment and the Swing Line Commitment shall be permanently reduced by the
amount of all prepayments made by Borrower pursuant to Section 1.3(b)(ii) and
Section 1.3(b)(iv). Neither the Revolving Loan Commitment nor the Swing Line
Commitment shall be permanently reduced by the amount of any prepayments made by
Borrower pursuant to Sections 1.3(b)(iii).

                                 (d)            Application of Prepayments from
Insurance Proceeds and Condemnation Proceeds. Prepayments from insurance or
condemnation proceeds in accordance with Section 5.4(c)  and the Mortgage(s),
respectively, shall be applied as follows: insurance proceeds from casualties or
losses to cash, Inventory or Equipment, Fixtures and Real Estate (other than the
Montvale Property) shall be applied first, to the Swing Line Loans and, second,
to the Revolving Credit Advances. Neither the Revolving Loan Commitment nor the
Swing Line Loan Commitment shall be permanently reduced by the amount of any
such prepayments. If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and Real Estate are
not otherwise determined, the allocation and application of those proceeds shall
be determined by Agent, subject to the approval of Requisite Lenders.

                                 (e)             No Implied Consent. Nothing in
this Section 1.3 shall be construed to constitute Agent’s or any Lender’s
consent to any transaction that is not permitted by other provisions of this
Agreement or the other Loan Documents.




-7-

--------------------------------------------------------------------------------




                  1.4            Use of Proceeds. Borrower shall utilize the
proceeds of the Revolving Loan and the Swing Line Loan for the financing of
Borrower’s ordinary working capital and general corporate needs. Disclosure
Schedule 1.4 contains a description of Borrower’s sources and uses of funds as
of the Original Closing Date, including Loans and Letter of Credit Obligations
to be made or incurred on that date, and a funds flow memorandum detailing how
funds from each source are to be transferred to particular uses; provided,
however, that in connection with the simultaneous closing of this Agreement and
the Second Lien Credit Agreement, Borrower shall use all proceeds resulting
therefrom in accordance with Disclosure Schedule 1.4 of the Second Lien Credit
Agreement.  

                  1.5            Interest and Applicable Margins.  

                                 (a)       Borrower shall pay interest to Agent,
for the ratable benefit of Lenders in accordance with the various Loans being
made by each Lender, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to Revolving Credit Advances, as determined by
Agent, the Index Rate plus the Applicable Revolver Index Margin per annum or, at
the election of Borrower, the applicable LIBOR Rate plus the Applicable Revolver
LIBOR Margin per annum, based on the aggregate Revolving Credit Advances
outstanding from time to time; and (ii) with respect to the Swing Line Loan, as
determined by Agent, the Index Rate plus the Applicable Revolver Index Margin
per annum.

        The Applicable Margins are as follows:               Applicable Revolver
Index Margin 1.5%             Applicable Revolver LIBOR Margin 3.0%            
Applicable Commercial Paper Margin 3.0%

                                   The Applicable Revolver LIBOR Margin shall be
adjusted (up or down) prospectively on a quarterly basis as determined by
Borrower’s consolidated financial performance, commencing as of the date hereof.
Adjustments in the Applicable Revolver LIBOR Margin will be made only if
Borrower’s Tangible Net Worth equals or exceeds $38,000,000.00 and will be
determined by reference to the following grids based upon the four Fiscal
Quarters then ended:  

If Fixed Charge
Coverage Ratio is:   If Minimum Excess
Availability is Greater Than:   Level of
Applicable Margins:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  2.5X or greater     8   Level I   >2.25x, but < 2.5x     5.2   Level II  
>2.0x, but < 2.25x     4.7   Level III   >1.5x, but < 2.0x     4.7   Level IV  
>1.3x, but < 1.5x     4.7   Level V   >1.1x, but < 1.3x     4.7   Level VI  
>1.0x, but < 1.1x     4.7   Level VII                     < 1.0x     4.7   Level
VIII  




-8-

--------------------------------------------------------------------------------




  Applicable Margins    

--------------------------------------------------------------------------------

  Level I   Level II   Level III   Level IV   Level V   Level VI   Level VII  
Level VIII    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Applicable Revolver
LIBOR Margin   1.50 %   1.75 %   2.00 %   2.25 %   2.50 %   2.75 %   3.00 %  
3.25 %

  If there is a disparity between the financial tests described above, the test
resulting in the greater level of Applicable Margins will prevail.  
                                 All adjustments in the Applicable Margins after
the first adjustment shall be implemented quarterly on a prospective basis, for
each calendar month commencing at least 5 days after the date of delivery to
Lenders of the quarterly unaudited or annual audited (as applicable) Financial
Statements evidencing the need for an adjustment. Concurrently with the delivery
of those Financial Statements, Borrower shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins. Failure to timely deliver such Financial Statements shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of those
Financial Statements demonstrating that such an increase is not required. If a
Default or an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred until the first day of the first calendar month following the date
on which such Default or Event of Default is waived or cured.  
                                 (b)             If any payment on any Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
will be extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  
                                 (c)             All computations of Fees
calculated on a per annum basis and interest shall be made by Agent on the basis
of a 360-day year, in each case for the actual number of days occurring in the
period for which such interest and Fees are payable. The Index Rate is a
floating rate determined for each day. Each determination by Agent of an
interest rate and Fees hereunder shall be final, binding and conclusive on
Borrower, absent manifest error.                                   
(d)             So long as an Event of Default has occurred and is continuing,
the interest rates applicable to the Loans and the Letter of Credit Fees shall
be increased by two percentage points (2%) per annum above the rates of interest
or the rate of such Fees otherwise applicable hereunder (“Default Rate”), and
all outstanding Obligations shall bear interest at the Default Rate applicable
to such Obligations. Interest and Letter of Credit Fees at the Default Rate
shall accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.  
                                 (e)             Subject to the last sentence of
this Section 1.5(e) and the conditions precedent set forth in Section 2.2,
Borrower shall have the option to (i) request that any Revolving Credit Advance
be made as a LIBOR Loan, (ii) convert at any time all or any part of outstanding
Loans (other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans,
(iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage




-9-

--------------------------------------------------------------------------------




costs in accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $5,000,000 and integral multiples of
$500,000 in excess of such amount. Any such election must be made by 12:00 p.m.
(New York time) on the 3rd Business Day prior to (1) the date of any proposed
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for a
LIBOR Period designated by Borrower in such election. If no election is received
with respect to a LIBOR Loan by 12:00 p.m. (New York time) on the 3rd Business
Day prior to the end of the LIBOR Period with respect thereto (or if a Default
or an Event of Default has occurred and is continuing or the additional
conditions precedent set forth in Section 2.2 shall not have been satisfied),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period. Borrower must make such election by notice to Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e).

                                 (f)        Notwithstanding anything to the
contrary set forth in this Section 1.5, if a court of competent jurisdiction
determines in a final order that the rate of interest payable hereunder exceeds
the highest rate of interest permissible under law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrower shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest rate payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Original
Closing Date as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Sections 1.5(a) through (e), unless and until the rate of interest again exceeds
the Maximum Lawful Rate, and at that time this paragraph shall again apply. In
no event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 1.5(f),
a court of competent jurisdiction shall finally determine that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Agent shall,
to the extent permitted by applicable law, promptly apply such excess in the
order specified in Section 1.11 and thereafter shall refund any excess to
Borrower or as a court of competent jurisdiction may otherwise order.

 

                  1.6            Eligible Accounts. All of the Accounts owned by
Borrower and reflected in the most recent Borrowing Base Certificate delivered
by Borrower to Agent shall be “Eligible




-10-

--------------------------------------------------------------------------------




Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its reasonable credit judgment. In addition, Agent reserves the right,
at any time and from time to time after the Original Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Accounts and/or Eligible Pending Accounts
Receivable and Fixed Contract Accounts Receivable, in its reasonable credit
judgment, subject to the approval of Supermajority Revolving Lenders in the case
of adjustments, new criteria, changes in advance rates or the elimination of
Reserves which have the effect of making more credit available. Eligible
Accounts shall not include any Account of Borrower:

                                 (a)             that does not arise from the
sale of goods or the performance of services by Borrower in the ordinary course
of its business;

                                 (b)            (i) upon which Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever or (ii) as to which Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process, or (iii) if the Account represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to
Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer;

                                 (c)             to the extent that any defense,
counterclaim, setoff or dispute is asserted as to such Account;

                                 (d)            that is not a true and correct
statement of bona fide indebtedness incurred in the amount of the Account for
merchandise sold to or services rendered and accepted by the applicable Account
Debtor;

                                 (e)             with respect to which an
invoice, reasonably acceptable to Agent in form and substance, has not been sent
to the applicable Account Debtor;

                                 (f)              that (i) is not owned by
Borrower or (ii) is subject to any right, claim, security interest or other
interest of any other Person, other than Liens in favor of Agent, on behalf of
itself and Lenders;

                                 (g)            that arises from a sale to any
director, officer, other employee or Affiliate of any Credit Party, or to any
entity that has any common officer or director with any Credit Party;

                                 (h)            that is the obligation of an
Account Debtor that is the United States government or a political subdivision
thereof, or any state, county or municipality or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing and Borrower, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation; it being understood that the University of
California shall be an eligible Account Debtor notwithstanding this clause (h);




-11-

--------------------------------------------------------------------------------




                                 (i)        that is the obligation of an Account
Debtor located in a foreign country;                                   
(j)        to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

                                 (k)       that arises with respect to goods
that are delivered on a bill-and-hold, cash-on-delivery basis or placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional;

 

                                 (l)        that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following:  
                                             (i)         the Account is not paid
within the earlier of: 60 days following its due date except for Extended
Accounts for which such time period shall be one hundred twenty (120) days from
the date set forth on the original invoice (the amount of any such Accounts
excluded shall be the gross amount before the application of any credits);

 

                                            (ii)         the Account Debtor
obligated upon such Account suspends business, makes a general assignment for
the benefit of creditors or fails to pay its debts generally as they come due;
or

 

                                            (iii)         a petition is filed by
or against any Account Debtor obligated upon such Account under any bankruptcy
law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of debtors;
                                   (m)       that is the obligation of an
Account Debtor if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this Section
1.6;                                    (n)       as to which Agent’s Lien
thereon, on behalf of itself and Lenders, is not a first priority perfected
Lien;

 

                                 (o)       as to which any of the
representations or warranties in the Loan Documents are untrue;

 

                                 (p)       to the extent such Account is
evidenced by a judgment, Instrument or Chattel Paper;  
                                 (q)       to the extent such Account exceeds
any credit limit established by Agent, in its reasonable credit judgment;  
                                 (r)       to the extent that such Account,
together with all other Accounts owing to such Account Debtor and its Affiliates
as of any date of determination exceed 10% of all Eligible Accounts;  
                                 (s)       that is payable in any currency other
than Dollars;




-12-

--------------------------------------------------------------------------------




                                 (t)        that is an undue credit risk or is
otherwise unacceptable to Agent in its reasonable credit judgment;  
                                 (u)       that does not reflect all credits for
the particular Account Debtor as shown on the schedule setting forth the aging
submitted by the Borrower as required in the Agreement.  
                                 (v)       that arises from a sale to an Account
Debtor which is an inventory or trade supplier of the Borrower;  
                                 (w)      to which an Account Debtor has
objected to the quality or quantity of goods or services of the Borrower sold,
or shall have rejected, returned, or refused to accept such goods or services;
or                                    (x)       that is an Account which
contravenes, or arises from a sale which contravenes, any requirement of law
applicable thereto.                                    (y)       that does not
reflect all credits for the particular Account Debtor as shown on the schedule
setting forth the aging submitted by the Borrower as required in this Agreement.

 

                  1.7          Eligible Pending Accounts Receivable and Fixed
Contract Accounts Receivable. All of the pending accounts receivable and fixed
contract accounts receivable owned by Borrower and reflected in the most recent
Borrowing Base Certificate delivered by Borrower to Agent shall be “Eligible
Pending Accounts Receivable and Fixed Contract Accounts Receivable” to the
extent that it is earned revenue for which the unit work has been completed by
the Borrower and not yet invoiced to the Account Debtor not more than thirty
days past the date such work became billable (less all finance charges, late fee
and other fees which are unearned), arising from the sale of goods or rendering
of services by the Borrower in the ordinary course of its business, which
conforms to the representations and warranties set forth in this Agreement and
the Security Agreement, and which Agent, in its sole and absolute discretion,
shall deem appropriate. Without in any way limiting the discretion of Agent to
deem an Account eligible or ineligible, Agent does not currently intend to treat
any of the foregoing Accounts as an Eligible Pending Account Receivable and
Fixed Contract Accounts Receivable if it meets any of the criteria set forth in
clauses (a) through (x) under the definition of “Eligible Accounts”. The
Borrower has represented to Agent that invoicing to the customer is normally
pending the receipt and processing of supporting documentation or as required
per client billing terms.

                  1.8          Cash Management Systems. Borrower will maintain
until the Termination Date, the cash management systems described in Annex C
(the “Cash Management Systems”).

 

                  1.9            Fees.                                   
(a)             Borrower shall pay to GE Capital, individually, the Fees
specified in that certain fee letter, dated the Original Closing Date, between
Borrower and GE Capital (the “GE Capital Fee Letter”), at the times specified
for payment therein.                                    (b)            As
additional compensation for the Revolving Lenders, Borrower shall pay to Agent,
for the ratable benefit of such Lenders, in arrears, on the first Business Day
of each month prior to the Commitment Termination Date and on the Commitment
Termination Date, a




-13-

--------------------------------------------------------------------------------




Fee for Borrower’s non-use of available funds in an amount equal to one half of
one percent (1/2%) per annum (calculated on the basis of a 360 day year for
actual days elapsed) multiplied by the difference between (x) the Maximum Amount
(as it may be reduced from time to time) and (y) the average for the period of
the daily closing balances of the Revolving Loan and the Swing Line Loan
outstanding during the period for which the such Fee is due.

                                   (c)       Borrower shall pay to Agent, for
the ratable benefit of Revolving Lenders, the Letter of Credit Fee as provided
in Annex B.

                  1.10          Receipt of Payments. Borrower shall make each
payment under this Agreement not later than 2:00 p.m. (New York time) on the day
when due in immediately available funds in Dollars to the Collection Account.
For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the First
Business Day following the Business Day on which immediately available funds
therefor are received in the Collection Account prior to 2:00 p.m. New York
time. Payments received after 2:00 p.m. New York time on any Business Day or on
a day that is not a Business Day shall be deemed to have been received on the
following Business Day.

 

                  1.11          Application and Allocation of Payments.

 

                                   (a)             So long as no Default or
Event of Default has occurred and is continuing, (i) payments consisting of
proceeds of Accounts received in the ordinary course of business shall be
applied, first, to the Swing Line Loan and, second, to the Revolving Loan; (ii)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (iii) voluntary prepayments shall be applied as determined
by Borrower, subject to the provisions of Section 1.3(a); and (iv) mandatory
prepayments shall be applied as set forth in Sections 1.3(c) and 1.3(d). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event or
Default has occurred and is continuing or following the Commitment Termination
Date, Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of Borrower, and Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the other Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
and to provide cash collateral for Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans and outstanding Letter of Credit Obligations; and (6) to all
other Obligations including expenses of Lenders to the extent reimbursable under
Section 11.3; provided, however, that mandatory prepayments as described in
Section 1.3(b)(v) shall be applied in the manner set forth therein.

                                   (b)             Agent is authorized to, and
at its sole election may, charge to the Revolving Loan balance on behalf of
Borrower and cause to be paid all Fees, expenses, Charges,




-14-

--------------------------------------------------------------------------------




costs (including insurance premiums in accordance with Section 5.4(a)) and
interest and principal, other than principal of the Revolving Loan, owing by
Borrower under this Agreement or any of the other Loan Documents if and to the
extent Borrower fails to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed Borrowing Availability at such time. At
Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Revolving Loan hereunder.

 

                  1.12          Loan Account and Accounting. Agent shall
maintain a loan account (the “Loan Account”) on its books to record: all
Advances, all payments made by Borrower, and all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Agent’s most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Agent and Lenders by Borrower; provided that any failure to so
record or any error in so recording shall not limit or otherwise affect
Borrower’s duty to pay the Obligations. Agent shall render to Borrower a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account for the immediately preceding month. Unless Borrower
notifies Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within 30 days after the date thereof,
each and every such accounting shall, absent manifest error, be deemed final,
binding and conclusive on Borrower in all respects as to all matters reflected
therein. Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrower. Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

 

                    1.13          Indemnity.

 

                                   (a)       Each Credit Party that is a
signatory hereto shall jointly and severally indemnify and hold harmless each of
Agent, Lenders and their respective Affiliates, and each such Person’s
respective officers, directors, employees, attorneys, agents and representatives
(each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents and the administration of such credit, and in
connection with or arising out of the transactions contemplated hereunder and
thereunder and any actions or failures to act in connection therewith, including
any and all Environmental Liabilities and legal costs and expenses arising out
of or incurred in connection with disputes between or among any parties to any
of the Loan Documents (collectively, “Indemnified Liabilities”); provided, that
no such Credit Party shall be liable for any indemnification to an Indemnified
Person to the extent that any such suit, action, proceeding, claim, damage,
loss, liability or expense results from that Indemnified Person’s gross
negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR
LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OF




-15-

--------------------------------------------------------------------------------




SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

                                   (b)       To induce Lenders to provide the
LIBOR Rate option on the terms provided herein, if (i) any LIBOR Loans are
repaid in whole or in part prior to the last day of any applicable LIBOR Period
(whether that repayment is made pursuant to any provision of this Agreement or
any other Loan Document or occurs as a result of acceleration, by operation of
law or otherwise); (ii) Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) Borrower shall refuse
to accept any borrowing of, or shall request a termination of any borrowing,
conversion into or continuation of LIBOR Loans after Borrower has given notice
requesting the same in accordance herewith; or (iv) Borrower shall fail to make
any prepayment of a LIBOR Loan after Borrower has given a notice thereof in
accordance herewith, then Borrower shall indemnify and hold harmless each Lender
from and against all losses, costs and expenses resulting from or arising from
any of the foregoing. Such indemnification shall include any loss (including
loss of margin) or expense arising from the reemployment of funds obtained by it
or from fees payable to terminate deposits from which such funds were obtained.
For the purpose of calculating amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant LIBOR Period; provided, that each Lender may fund
each of its LIBOR Loans in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
subsection. This covenant shall survive the termination of this Agreement and
the payment of the Notes and all other amounts payable hereunder. As promptly as
practicable under the circumstances, each Lender shall provide Borrower with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower shall
object in writing within 10 Business Days of receipt thereof, specifying the
basis for such objection in detail.

                  1.14          Access. Each Credit Party that is a party hereto
shall, during normal business hours, from time to time upon 1 Business Day’s
prior notice as frequently as Agent determines to be appropriate: (a) provide
Agent and any of its officers, employees and agents access to its properties,
facilities, advisors and employees (including officers) of each Credit Party and
to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party. If a Default or
Event of Default has occurred and is continuing or if access is necessary to
preserve or protect the Collateral as determined by the Agent, each such Credit
Party shall provide such access to Agent and to each Lender at all times and
without advance notice. Furthermore, so long as any Event of Default has
occurred and is continuing, Borrower shall provide Agent and each Lender with
access to its suppliers and customers. Each Credit Party shall make available to
Agent and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records that




-16-

--------------------------------------------------------------------------------




Agent may reasonably request. Each Credit Party shall deliver any document or
instrument necessary for Agent, as it may from time to time request, to obtain
records from any service bureau or other Person that maintains records for such
Credit Party, and shall maintain duplicate records or supporting documentation
on media, including computer tapes and discs owned by such Credit Party. Agent
will give Lenders at least 5 days’ prior written notice of regularly scheduled
audits. Representatives of other Lenders may accompany Agent’s representatives
on regularly scheduled audits at no charge to Borrower.  

                  1.15          Taxes.  

                                 (a)             Any and all payments by
Borrower hereunder or under the Notes shall be made, in accordance with this
Section 1.15, free and clear of and without deduction for any and all present or
future Taxes. If Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the Notes, (i) the sum payable
shall be increased as much as shall be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 1.15) Agent or Lenders, as applicable, receive an amount
equal to the sum they would have received had no such deductions been made, (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within 30 days after the date of any payment of Taxes, Borrower
shall furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof. Agent and Lenders shall not be obligated to return or refund
any amounts received pursuant to this Section.

                                 (b)            Each Credit Party that is a
signatory hereto shall indemnify and, within 10 days of demand therefor, pay
Agent and each Lender for the full amount of Taxes (including any Taxes imposed
by any jurisdiction on amounts payable under this Section 1.15) paid by Agent or
such Lender, as appropriate, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted.

                                 (c)             Each Lender organized under the
laws of a jurisdiction outside the United States (a “Foreign Lender”) as to
which payments to be made under this Agreement or under the Notes are exempt
from United States withholding tax under an applicable statute or tax treaty
shall provide to Borrower and Agent a properly completed and executed IRS Form
W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Lender’s entitlement to such exemption (a “Certificate of Exemption”). Any
foreign Person that seeks to become a Lender under this Agreement shall provide
a Certificate of Exemption to Borrower and Agent prior to becoming a Lender
hereunder. No foreign Person may become a Lender hereunder if such Person fails
to deliver a Certificate of Exemption in advance of becoming a Lender.

 

                  1.16           Capital Adequacy; Increased Costs; Illegality.
                                   (a)       If any Lender shall have determined
that any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Original Closing Date,
from any central bank or




-17-

--------------------------------------------------------------------------------




other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to the amount of that reduction and
showing the basis of the computation thereof submitted by such Lender to
Borrower and to Agent shall, absent manifest error, be final, conclusive and
binding for all purposes. Each Lender agrees that, as promptly as practicable
after it becomes aware of any circumstances referred to above which would result
in any such compensation to such Lender for such reduction, the affected Lender
shall, to the extent not inconsistent with such Lender’s internal policies of
general application, use reasonable commercial efforts to minimize compensation
payable to it by Borrower pursuant to this Section 1.16(a).

                                 (b)            If, due to either (i) the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) or (ii) the compliance with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), in each case adopted after the Original Closing Date, there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining any Loan, then Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to Agent), pay to Agent for the account
of such Lender additional amounts sufficient to compensatesuch Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower and to Agent by such Lender, shall be conclusive and binding on
Borrower for all purposes, absent manifest error. Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such increased cost, the affected Lender shall,
to the extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrower pursuant to this Section 1.16(b).

                                 (c)             Notwithstanding anything to the
contrary contained herein, if the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to make or to continue to fund or
maintain any LIBOR Loan, then, unless that Lender is able to make or to continue
to fund or to maintain such LIBOR Loan at another branch or office of that
Lender without, in that Lender’s opinion, adversely affecting it or its Loans or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to Borrower through Agent, (i) the obligation of such Lender to agree to
make or to make or to continue to fund or maintain LIBOR Loans shall terminate
and (ii) Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing to such Lender, together with interest accrued thereon, unless Borrower,
within 5 Business Days after the delivery of such notice and demand, converts
all LIBOR Loans into Index Rate Loans.

                                 (d)            Within 15 days after receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional amounts or increased costs as provided in Sections
1.15(a), 1.16(a) or 1.16(b), Borrower may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower, with the
consent of Agent, may




-18-

--------------------------------------------------------------------------------




obtain, at Borrower’s expense, a replacement Lender (“Replacement Lender”) for
the Affected Lender, which Replacement Lender must be reasonably satisfactory to
Agent. If Borrower obtains a Replacement Lender within 90 days following notice
of its intention to do so, the Affected Lender must sell and assign its Loans
and Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale; provided, that Borrower
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Agreement through the
date of such sale and assignment. Notwithstanding the foregoing, Borrower shall
not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrower’s notice of intention to replace such Affected
Lender. Furthermore, if Borrower gives a notice of intention to replace and does
not so replace such Affected Lender within 90 days thereafter, Borrower’s rights
under this Section 1.16(d)  shall terminate and Borrower shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 1.15(a), 1.16(a) and 1.16(b).

 

                 1.17          Single Loan. All Loans to Borrower and all of the
other Obligations of Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of Borrower secured, until the
Termination Date, by all of the Collateral.   2.            CONDITIONS PRECEDENT
                   2.1            Conditions to the Initial Loans. No Lender
shall be obligated to make any Loan or incur any Letter of Credit Obligations on
the Original Closing Date, or to take, fulfill, or perform any other action
hereunder, until the following conditions have been satisfied or provided for in
a manner satisfactory to Agent, or waived in writing by Agent and Lenders:

 

                                 (a)             Credit Agreement; Loan
Documents. The Existing Credit Agreement or counterparts thereof shall have been
duly executed by, and delivered to, Borrower, each other Credit Party, Agent and
Lenders; and Agent shall have received such documents, instruments, agreements
and legal opinions as Agent shall have reasonably requested in connection with
the transactions contemplated by the Existing Credit Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

                                 (b)             Approvals. Agent shall have
received (i) satisfactory evidence that the Credit Parties have obtained all
required consents and approvals of all Persons including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents or (ii) an officer’s certificate in form
and substance reasonably satisfactory to Agent affirming that no such consents
or approvals are required.

                                 (c)             Opening Availability. The
Eligible Accounts and Eligible Pending Accounts Receivable and Fixed Contract
Accounts Receivable supporting the initial Revolving Credit Advance and the
initial Letter of Credit Obligations incurred and the amount of the Reserves to
be established on the Original Closing Date shall be sufficient in value, as
determined by Agent, to provide Borrower with Borrowing Availability, after
giving effect to the initial Revolving Credit Advance, the incurrence of any
initial Letter of Credit Obligations (on a




-19-

--------------------------------------------------------------------------------




pro forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales) of at least $5,000,000.

 

                                 (d)            Payment of Fees. Borrower shall
have paid the Fees required to be paid on the Original Closing Date in the
respective amounts specified in Section 1.9 (including the Fees specified in the
GE Capital Fee Letter), and shall have reimbursed Agent for all fees, costs and
expenses of closing presented as of the Original Closing Date.

                                 (e)             Capital Structure: Other
Indebtedness. The capital structure of each Credit Party and the terms and
conditions of all Indebtedness of each Credit Party shall be acceptable to Agent
in its sole discretion.

                                 (f)              Due Diligence. Agent shall
have completed its business and legal due diligence, including a roll forward of
its previous Collateral audit with results reasonably satisfactory to Agent.

 

                 2.2            Further Conditions to Each Loan. Except as
otherwise expressly provided herein, no Lender shall be obligated to fund any
Advance or incur any Letter of Credit Obligation, if, as of the date thereof:

 

                                 (a)             any representation or warranty
by any Credit Party contained herein or in any other Loan Document is untrue or
incorrect as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement, and Agent or
Requisite Revolving Lenders have determined not to make such Advance, convert or
continue any Loan as LIBOR Loan or incur such Letter of Credit Obligation as a
result of the fact that such warranty or representation is untrue or incorrect;

                                 (b)             any event or circumstance
having a Material Adverse Effect has occurred since the date hereof as
determined by the Requisite Revolving Lenders, and Agent or Requisite Revolving
Lenders have determined not to make such Advance or incur such Letter of Credit
Obligation as a result of the fact that such event or circumstance has occurred;

                                 (c)             (i) any Default or Event of
Default has occurred and is continuing or would result after giving effect to
any Advance (or the incurrence of any Letter of Credit Obligation), and Agent or
Requisite Revolving Lenders shall have determined not to make any Advance or
incur any Letter of Credit Obligation as a result of that Default or Event of
Default; or

                                 (d)             after giving effect to any
Advance (or the incurrence of any Letter of Credit Obligations), the outstanding
principal amount of the Revolving Loan would exceed the lesser of the Borrowing
Base and the Maximum Amount, in each case, less the then outstanding principal
amount of the Swing Line Loan.

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrower that the
conditions in this Section 2.2 have been




-20-

--------------------------------------------------------------------------------




satisfied and (ii) a reaffirmation by Borrower of the granting and continuance
of Agent’s Liens, on behalf of itself and Lenders, pursuant to the Collateral
Documents.   3.         REPRESENTATIONS AND WARRANTIES  

                                 To induce Lenders to enter into this Agreement
and to make and restructure the Loans and to continue and incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.

                 3.1            Corporate Existence; Compliance with Law. Each
Credit Party (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule 3.1; (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses,
damages or liabilities in excess of $75,000; (c) has the requisite power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted; (d)
subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

                 3.2            Executive Offices, Collateral Locations, FEIN.
As of the Closing Date, each Credit Party’s name as it appears in official
filings in its state of incorporation, state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the premises at which any Collateral is located are
set forth in Disclosure Schedule 3.2, and, except as set forth on Disclosure
Schedule 3.2, none of such locations has changed within 12 months preceding the
Closing Date. In addition, Disclosure Schedule 3.2 lists the federal employer
identification number and the organizational identification number of each
Credit Party.

                 3.3            Corporate Power, Authorization, Enforceable
Obligations. The execution, delivery and performance by each Credit Party of the
Loan Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
do not conflict with or result in the breach or




-21-

--------------------------------------------------------------------------------




termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders and Second Lien
Agent, pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(b), all of which will have been duly obtained, made
or complied with prior to the Closing Date. Each of the Loan Documents shall be
duly executed and delivered by each Credit Party that is a party thereto and
each such Loan Document shall constitute a legal, valid and binding obligation
of such Credit Party enforceable against it in accordance with its terms.

                 3.4            Financial Statements and Projections. All
Financial Statements concerning Borrower and its Subsidiaries that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

                                 (a)            Financial Statements. The
following Financial Statements attached hereto as Disclosure Schedule 3.4(a)
have been delivered on the date hereof:

                                               (i)         The unaudited
consolidated and consolidating balance sheets at December 31, 2006 and the
related statement of income and cash flows of Borrower and its Subsidiaries for
the Fiscal Year then ended.

 

                                              (ii)         The unaudited balance
sheet at June 30, 2007 and the related statement of income and cash flows of
Borrower and its Subsidiaries for the Fiscal Quarter then ended.

 

                                 (b)            Pro Forma. The Pro Forma
delivered on the date hereof and attached hereto as Disclosure Schedule 3.4(b)
was prepared by Borrower giving pro forma effect to the Related Transactions,
was based on the unaudited consolidated and consolidating balance sheets of
Borrower and its Subsidiaries dated June 30, 2007, and was prepared in
accordance with GAAP, with only such adjustments thereto as would be required in
accordance with GAAP.

 

                   3.5             Material Adverse Effect. Between December 31,
2006 and the Closing Date, (a) no Credit Party has incurred any obligations,
contingent or noncontingent liabilities, liabilities for Charges, long-term
leases or unusual forward or long-term commitments that are not reflected in the
Pro Forma and that , alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (b) no contract, lease or other agreement or
instrument has been entered into by any Credit Party or has become binding upon
any Credit Party’s assets and no law or regulation applicable to any Credit
Party has been adopted that has had or could reasonably be expected to have a
Material Adverse Effect, and (c) no Credit Party is in default and to the best
of Borrower’s knowledge no third party is in default under any material
contract, lease or other agreement or instrument, that alone or in the aggregate
could reasonably be




-22-

--------------------------------------------------------------------------------




expected to have a Material Adverse Effect. Between December 31, 2006 and the
Closing Date no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.

 

                 3.6            Ownership of Property; Liens. As of the Closing
Date, the real estate (“Real Estate”) listed in Disclosure Schedule 3.6
constitutes all of the real property owned, leased, subleased, or used by any
Credit Party. Each Credit Party owns good and marketable fee simple title to all
of its owned Real Estate, and valid and marketable leasehold interests in all of
its leased Real Estate, all as described on Disclosure Schedule 3.6, and copies
of all such leases or a summary of terms thereof reasonably satisfactory to
Agent have been made available to Agent. Disclosure Schedule 3.6  further
describes any Real Estate with respect to which any Credit Party is a lessor,
sublessor or assignor as of the Closing Date. Each Credit Party also has good
and marketable title to, or valid leasehold interests in, all of its personal
property and assets. As of the Closing Date, none of the properties and assets
of any Credit Party are subject to any Liens other than the Montvale Property
Mortgage and as set forth on Disclosure Schedule 3.6 and other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than as set forth on Disclosure Schedule 3.6 and other
than Permitted Encumbrances. Each Credit Party has received all deeds,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets. Disclosure Schedule 3.6 also describes
any purchase options, rights of first refusal or other similar contractual
rights pertaining to any Real Estate. As of the Closing Date, no portion of any
Credit Party’s Real Estate has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored in all material
respects to its original condition or otherwise remedied. As of the Closing
Date, all material permits required to have been issued or appropriate to enable
the Real Estate to be lawfully occupied and used for all of the purposes for
which it is currently occupied and used have been lawfully issued and are in
full force and effect.

                 3.7            Labor Matters. As of the Closing Date (a) no
strikes or other material labor disputes against any Credit Party are pending
or, to any Credit Party’s knowledge, threatened; (b) hours worked by and payment
made to employees of each Credit Party comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party; (d) except as set forth in Disclosure Schedule 3.7, no Credit Party is a
party to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule 3.7 have been made available to Agent); (e) except as set
forth on Disclosure Schedule 3.7, there is no organizing activity involving any
Credit Party pending or, to any Credit Party’s knowledge, threatened by any
labor union or group of employees; (f) except as set forth on Disclosure
Schedule 3.7, there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for




-23-

--------------------------------------------------------------------------------




recognition; and (g) except as set forth in Disclosure Schedule 3.7, there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.

                 3.8            Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness. Except as set forth in Disclosure Schedule
3.8, as of the Closing Date, no Credit Party has any Subsidiaries, is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All of the issued and outstanding Stock of each Credit Party
is owned by each of the Stockholders and in the amounts set forth in Disclosure
Schedule 3.8. Except as set forth in Disclosure Schedule 3.8, there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may b e required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date (except for
the Obligations) is described in Section 6.3 (including Disclosure Schedule
6.3). Each of AAC Corp. and Sylvan Insurance Co., Ltd. are wholly owned
Subsidiaries of Holdings which are inactive and have no assets or any
Indebtedness or Guaranteed Indebtedness.

                 3.9            Government Regulation. No Credit Party is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940. The making of the Loans by Lenders to Borrower,
the incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.

                 3.10          Margin Regulations. No Credit Party is engaged,
nor will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). No Credit Party owns any Margin Stock,
and none of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any of the Loans or other extensions
of credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. No Credit Party
will take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Federal Reserve Board.

                 3.11          Taxes. All tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other




-24-

--------------------------------------------------------------------------------




amounts being contested in accordance with Section 5.2(b). Proper and accurate
amounts have been withheld by each Credit Party from its respective employees
for all periods in full and complete compliance with all applicable federal,
state, local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities. Disclosure Schedule 3.11 sets forth as of
the Closing Date those taxable years for which any Credit Party’s tax returns
are currently being audited by the IRS or any other applicable Governmental
Authority and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as described in Disclosure
Schedule 3.11, no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or (b)
to each Credit Party’s knowledge, as a transferee. As of the Closing Date, no
Credit Party has agreed or been requested to make any adjustment under IRC
Section 481 (a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.

 

                   3.12          ERISA.  

                                 (a)            Disclosure Schedule 3.12 lists
all Plans and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest form
IRS/DOL 5500-series for each such Plan have been made available to Agent. Except
with respect to Multiemployer Plans, each Qualified Plan has been determined by
the IRS to qualify under Section 401 of the IRC, the trusts created thereunder
have been determined to be exempt from tax under the provisions of Section 501
of the IRC, and nothing has occurred that would cause the loss of such
qualification or tax-exempt status. Each Plan is in compliance with the
applicable provisions of ERISA and the IRC, including the timely filing of all
reports required under the IRC or ERISA, including the statement required by 29
CFR Section 2520.104-23. Neither any Credit Party nor ERISA Affiliate has failed
to make any contribution or pay any amount due as required by either Section 412
of the IRC or Section 302 of ERISA or the terms of any such Plan. Neither any
Credit Party nor ERISA Affiliate has engaged in a “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, in connection with
any Plan, that would subject any Credit Party to a material tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the IRC.

                                 (b)           Except as set forth in Disclosure
Schedule 3.12: (i) no Title IV Plan has any Unfunded Pension Liability; (ii) no
ERISA Event or event described in Section 4062(e) of ERISA with respect to any
Title IV Plan has occurred or is reasonably expected to occur; (iii) there are
no pending, or to the knowledge of any Credit Party, threatened claims (other
than claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; (iv) no Credit Party or ERISA Affiliate has incurred or reasonably
expects to incur any liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any
time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the




-25-

--------------------------------------------------------------------------------




meaning of Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate;
(vi) except in the case of any ESOP, Stock of all Credit Parties and their ERISA
Affiliates makes up, in the aggregate, no more than 10% of fair market value of
the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the Standard & Poor’s Corporation or an
equivalent rating by another nationally recognized rating agency.

                 3.13          No Litigation. No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, "Litigation”), (a)
that challenges any Credit Party’s right or power to enter into or perform any
of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or (b) that has a reasonable risk of being determined adversely to any Credit
Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule 3.13, as of
the Closing Date there is no Litigation pending or threatened that seeks damages
in excess of $500,000 or injunctive relief against, or alleges criminal
misconduct of, any Credit Party.

                 3.14          Brokers. Except as set forth on Disclosure
Schedule 3.14, no broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the credit
extended pursuant to the Second Lien Credit Agreement or this Agreement or the
transactions contemplated by the Loan Documents, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

                 3.15          Intellectual Property. As of the Closing Date,
each Credit Party owns or has rights to use all Intellectual Property necessary
to continue to conduct its business as now or heretofore conducted by it or
proposed to be conducted by it, and each Patent, Trademark, Copyright and
License is listed, together with application or registration numbers, as
applicable, in Disclosure Schedule 3.15. Each Credit Party conducts its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person in any material respect. Except as set forth in
Disclosure Schedule 3.15, no Credit Party is aware of any infringement claim by
any other Person with respect to any Intellectual Property.

                 3.16          Full Disclosure. No information contained in this
Agreement, any of the other Loan Documents, Financial Statements or Collateral
Reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of any Credit Party to Agent or any
Lender pursuant to the terms of this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. Projections from time
to time delivered hereunder are or will be based upon the estimates and
assumptions stated therein, all of which Borrower believed at the time of
delivery to be reasonable and fair in light of current conditions and current
facts known to Borrower as of such delivery date, and reflect Borrower’s good
faith and reasonable estimates of the future financial performance of Borrower
and of the other information projected therein for the period set forth therein.
The Liens granted to Agent, on behalf of itself and Lenders,




-26-

--------------------------------------------------------------------------------




pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

 

                   3.17          Environmental Matters.  

                                 (a)             Except as set forth in
Disclosure Schedule 3.17, as of the Closing Date: (i) the Real Estate is free of
contamination from any Hazardous Material except for such contamination that
would not adversely impact the value or marketability of such Real Estate and
that would not result in Environmental Liabilities that could reasonably be
expected to exceed $100,000; (ii) no Credit Party has caused or suffered to
occur any Release of Hazardous Materials on, at, in, under, above, to, from or
about any of its Real Estate; (iii) the Credit Parties are and have been in
compliance with all Environmental Laws, except for such noncompliance that would
not result in Environmental Liabilities which could reasonably be expected to
exceed $100,000; (iv) the Credit Parties have obtained, and are in compliance
with, all Environmental Permits required by Environmental Laws for the
operations of their respective businesses as presently conducted or as proposed
to be conducted, except where the failure to so obtain or comply with such
Environmental Permits would not result in Environmental Liabilities that could
reasonably be expected to exceed $100,000, and all such Environmental Permits
are valid, uncontested and in good standing; (v) no Credit Party is involved in
operations or knows of any facts, circumstances or conditions, including any
Releases of Hazardous Materials, that are likely to result in any Environmental
Liabilities of such Credit Party which could reasonably be expected to exceed
$100,000, and no Credit Party has permitted any current or former tenant or
occupant of the Real Estate to engage in any such operations; (vi) there is no
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses in excess of $25,000 or injunctive relief against, or that alleges
criminal misconduct by, any Credit Party; (vii) no notice has been received by
any Credit Party identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Credit Parties, there are no facts, circumstances or conditions
that may result in any Credit Party being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (viii) the
Credit Parties have provided to Agent copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities, in each case relating to any Credit Party.

                                 (b)            Each Credit Party hereby
acknowledges and agrees that Agent (i) is not now, and has not ever been, in
control of any of the Real Estate or any Credit Party’s affairs, and (ii) does
not have the capacity through the provisions of the Loan Documents or otherwise
to influence any Credit Party’s conduct with respect to the ownership, operation
or management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.

                 3.18          Insurance. Disclosure Schedule 3.18 lists all
insurance policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.

                 3.19          Deposit and Disbursement Accounts. Disclosure
Schedule 3.19 lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date,
including any Disbursement Accounts, and such Schedule correctly identifies




-27-

--------------------------------------------------------------------------------




the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

                 3.20          Government Contracts. Except as set forth in
Disclosure Schedule 3.20, as of the Closing Date, no Credit Party is a party to
any contract or agreement with any Governmental Authority and no Credit Party’s
Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C. Section
3727) or any similar state or local law.

                 3.21          Customer and Trade Relations. As of the Closing
Date, there exists no actual or, to the knowledge of any Credit Party,
threatened termination or cancellation of, or any material adverse modification
or change in: the business relationship of any Credit Party with any customer or
group of customers whose purchases during the preceding 12 months caused them to
be ranked among the ten largest customers of such Credit Party; or the business
relationship of any Credit Party with any supplier material to its operations.

                 3.22          Agreements and Other Documents. As of the Closing
Date, each Credit Party has provided access to Agent or its counsel, on behalf
of Lenders, to accurate and complete copies (or summaries) of all of the
following agreements or documents to which it is subject and each of which is
listed in Disclosure Schedule 3.22: supply agreements and purchase agreements
not terminable by such Credit Party within 60 days following written notice
issued by such Credit Party and involving transactions in excess of $150,000 per
annum; leases of Equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $250,000 per annum;
licenses and permits held by the Credit Parties, the absence of which could be
reasonably likely to have a Material Adverse Effect; instruments and documents
evidencing any Indebtedness or Guaranteed Indebtedness of such Credit Party and
any Lien granted by such Credit Party with respect thereto; and instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.

                 3.23          Solvency. Both before and after giving effect to
(a) the Loans and Letter of Credit Obligations to be continued, made or incurred
on the Closing Date or such other date as Loans and Letter of Credit Obligations
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of Borrower, (c) the payment and
accrual of all transaction costs in connection with the foregoing, and (d) the
loans made pursuant to the Second Lien Credit Agreement, each Credit Party is
and will be Solvent.

                 3.24          Status of Holdings. Prior to the Closing Date,
Holdings will not have engaged in any business or incurred any Indebtedness or
any other liabilities (except in connection with this Agreement) other than
certain client service contracts, guaranties and equipment leases, which
existing contracts and any additional contracts entered into by Holdings shall
be subject to a security agreement in form and substance satisfactory to Agent,
which security agreement shall be executed by Holdings on or before a date to be
determined by the Agent in its reasonable discretion (the “Holdings Security
Agreement”).

                 3.25          Foreign Assets Control Regulations. None of the
Credit Parties nor, to the best knowledge of each Credit Party, any Affiliate of
any Credit Party, is, or will after consummation of the Related Transactions,
the Preferred Stock Offering and the application of the proceeds of




-28-

--------------------------------------------------------------------------------




the Loans, by reason of being a “national” of a “designated foreign country” or
a “specially designated national” within the meaning of the Regulations of the
Office of Foreign Assets Control, United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V), or for any other reason, in violation of, any United
States Federal statute or Presidential Executive Order concerning trade or other
relations with any foreign country or any citizen or national thereof or the
ownership or operation of any property.

 

                   3.26          Anti-Terrorism Law.  

                                 (a)             No Credit Party and, to the
knowledge of the Credit Parties, none of its Affiliates is in violation of any
laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”), and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (the “Patriot Act”).

                                 (b)            No Credit Party, and to the
knowledge of the Credit Parties, no Affiliate or broker or other agent of any
Credit Party acting or benefiting in any capacity in connection with the Loans
is any of the following:

 

                                                  (i)         a Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;

 

                                                 (ii)         a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;

 

                                                (iii)         a Person with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; or  
                                                (iv)         a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order.

 

                                 (c)           No Credit Party and, to the
knowledge of the Credit Parties, no broker or other agent of any Credit Party
acting in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in paragraph (b) above, (ii) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

                 3.27          Second Lien Credit Agreement. Prior to the
Closing Date, Borrower has provided to Agent or its counsel, executed copies of
the Second Lien Credit Agreement and the other Loan Documents (as defined
therein) delivered in connection therewith, effective as of the Closing Date.




-29-

--------------------------------------------------------------------------------




4.              FINANCIAL STATEMENTS AND INFORMATION  

                   4.1            Reports and Notices.  

                                 (a)             Each Credit Party executing
this Agreement hereby agrees that from and after the Closing Date and until the
Termination Date, it shall deliver to Agent or to Agent and Lenders, as
required, the Financial Statements, notices, Projections and other information
at the times, to the Persons and in the manner set forth in Annex E.

                                 (b)            Each Credit Party executing this
Agreement hereby agrees that from and after the Closing Date and until the
Termination Date, it shall deliver to Agent or to Agent and Lenders, as
required, the various Collateral Reports (including Borrowing Base Certificates
in the form of Exhibit 4.1 (b)) at the times, to the Persons and in the manner
set forth in Annex F.

                 4.2            Communication with Accountants. Each Credit
Party executing this Agreement authorizes (a) Agent and (b) so long as an Event
of Default has occurred and is continuing, each Lender, to communicate directly
with its independent certified public accountants, including Grant Thornton LLP,
and authorizes and shall instruct those accountants and advisors to communicate
to Agent and each Lender information relating to any Credit Party with respect
to the business, results of operations and financial condition of any Credit
Party.

 

5.              AFFIRMATIVE COVENANTS                                    Each
Credit Party executing this Agreement jointly and severally agrees as to all
Credit Parties that from and after the date hereof and until the Termination
Date:

 

                 5.1            Maintenance of Existence and Conduct of
Business. Each Credit Party shall: do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence and its
rights and franchises; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; at all times maintain, preserve
and protect all of its assets and properties used or useful in the conduct of
its business, and keep the same in good repair, working order and condition in
all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices; and transact business only in such corporate and trade names as are
set forth in Disclosure Schedule 5.1.

 

 

                 5.2            Payment of Charges.

 

                                 (a)             Subject to Section 5.2(b), each
Credit Party shall pay and discharge or cause to be paid and discharged promptly
all Charges payable by it, including (i) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen and
bailees, in each case, before any thereof shall become past due.

                                 (b)            Each Credit Party may in good
faith contest, by appropriate proceedings, the validity or amount of any
Charges, Taxes or claims described in Section 5.2(a); provided,




-30-

--------------------------------------------------------------------------------




that (i) adequate reserves with respect to such contest are maintained on the
books of such Credit Party, in accordance with GAAP; (ii) no Lien shall be
imposed to secure payment of such Charges (other than payments to warehousemen
and/or bailees) that is superior to any of the Liens securing payment of the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges,
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest, (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met, and (v) Agent has not advised
Borrower in writing that Agent reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

                 5.3             Books and Records. Each Credit Party shall keep
adequate books and records with respect to its business activities in which
proper entries, reflecting all financial transactions, are made in accordance
with GAAP and on a basis consistent with the Financial Statements attached as
Disclosure Schedule 3.4(a).

 

                 5.4             Insurance; Damage to or Destruction of
Collateral.  

                                 (a)             The Credit Parties shall, at
their sole cost and expense, maintain the policies of insurance described on
Disclosure Schedule 3.18 as in effect on the date hereof or otherwise in form
and amounts and with insurers reasonably acceptable to Agent. Such policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) shall contain provisions pursuant to which the insurer agrees to provide
30 days prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable. Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrower to Agent and
shall be additional Obligations hereunder secured by the Collateral.

                                 (b)             Agent reserves the right at any
time upon any change in any Credit Party’s risk profile (including any change in
the product mix maintained by any Credit Party or any laws affecting the
potential liability of such Credit Party) to require additional forms and limits
of insurance to, in Agent’s opinion, adequately protect both Agent’s and
Lender’s interests in all or any portion of the Collateral and to ensure that
each Credit Party is protected by insurance in amounts and with coverage
customary for its industry. If reasonably requested by Agent, each Credit Party
shall deliver to Agent from time to time a report of a reputable insurance
broker, reasonably satisfactory to Agent, with respect to its insurance
policies.




-31-

--------------------------------------------------------------------------------




                                 (c)             Each Credit Party shall deliver
to Agent, in form and substance reasonably satisfactory to Agent, endorsements
to (i) all “All Risk” and business interruption insurance naming Agent, on
behalf of itself and Lenders, as loss payee, and (ii) all general liability and
other liability policies naming Agent, on behalf of itself and Lenders, as
additional insured. Each Credit Party irrevocably makes, constitutes and
appoints Agent (and all officers, employees or agents designated by Agent), so
long as any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $500,000, as each Credit Party’s true and
lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of each Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance other than such claims related to the
Montvale Property and for making all determinations and decisions with respect
to such “All Risk” policies of insurance other than with respect to the Montvale
Property. Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney. Borrower shall promptly notify
Agent of any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance. After deducting from such
proceeds the expenses, if any, incurred by Agent in the collection or handling
thereof, Agent may, at its option, apply such proceeds, other than with respect
to the Montvale Property, to the reduction of the Obligations in accordance with
Section 1.3(d), provided that in the case of insurance proceeds pertaining to
any Credit Party other than Borrower and other than with respect to the Montvale
Property, such insurance proceeds shall be applied to the Loans owing by
Borrower, or permit or require each Credit Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $500,000 in the aggregate, Agent shall permit the
applicable Credit Party to replace, restore, repair or rebuild the property;
provided that if such Credit Party has not completed or entered into binding
agreements to complete such replacement, restoration, repair or rebuilding
within 180 days of such casualty, Agent may apply such insurance proceeds to the
Obligations in accordance with Section 1.3(d); provided further that in the case
of insurance proceeds pertaining to any Credit Party other than Borrower, such
insurance proceeds shall be applied to the Loans owing by Borrower. All
insurance proceeds that are to be made available to Borrower to replace, repair,
restore or rebuild the Collateral shall be applied by Agent to reduce the
outstanding principal balance of the Revolving Loan (which application shall not
result in a permanent reduction of the Revolving Loan Commitment) and upon such
application, Agent shall establish a Reserve against the Borrowing Base in an
amount equal to the amount of such proceeds so applied. All insurance proceeds
made available to any Credit Party that is not a Borrower to replace, repair,
restore or rebuild Collateral shall be deposited in a cash collateral account.
Thereafter, such funds shall be made available to such Credit Party to provide
funds to replace, repair, restore or rebuild the Collateral as follows: (i)
Borrower shall request a Revolving Credit Advance be made to such Credit Party
in the amount requested to be released; (ii) so long as the conditions set forth
in Section 2.2 have been met, Revolving Lenders shall make such Revolving Credit
Advance or Agent shall release funds from the cash collateral account; and (iii)
in the case of insurance proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Credit Advance. To the




-32-

--------------------------------------------------------------------------------




extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 1.3(d); provided
that in the case of insurance proceeds pertaining to any Credit Party other than
Borrower, such insurance proceeds shall be applied to the Loans owing by
Borrower.

                 5.5            Compliance with Laws. Each Credit Party shall
comply with all federal, state, local and foreign laws and regulations
applicable to it, including those relating to ERISA and labor matters and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

                 5.6            Supplemental Disclosure. From time to time as
may be reasonably requested by Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of a
Default or an Event of Default), the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.

                 5.7            Intellectual Property. Each Credit Party will
conduct its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect.

                 5.8            Environmental Matters. Each Credit Party shall
and shall cause each Person within its control to: (a) conduct its operations
and keep and maintain its Real Estate in compliance with all Environmental Laws
and Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply with Environmental Laws and Environmental Permits pertaining to
the presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate; (c) notify Agent promptly after such Credit Party
becomes aware of any violation of Environmental Laws or Environmental Permits or
any Release on, at, in, under, above, to, from or about any Real Estate that is
reasonably likely to result in Environmental Liabilities in excess of $100,000;
and (d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $250,000, in each
case whether or not the Environmental




-33-

--------------------------------------------------------------------------------




Protection Agency or any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter. If Agent
at any time has a reasonable basis to believe that there may be a violation of
any Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrower’s
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrower
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

                 5.9            Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and Real Estate Purchases. Upon the request of Agent, each Credit
Party shall obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, mortgagee of owned
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. After the Original Closing Date, no real property or
warehouse space shall be leased by any Credit Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Original Closing Date without the prior written consent of Agent (which consent,
in Agent’s discretion, may be conditioned upon the establishment of Reserves
acceptable to Agent) or, unless and until a satisfactory landlord agreement or
bailee letter, as appropriate, shall first have been obtained with respect to
such location. Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located. To the
extent permitted hereunder, if any Credit Party proposes to acquire a fee
ownership interest in Real Estate after the Original Closing Date, it shall
first provide to Agent a mortgage or deed of trust granting Agent a first
priority Lien on such Real Estate, together with environmental audits, mortgage
title insurance commitment, real property survey, local counsel opinion(s), and,
if required by Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent.

                 5.10            Further Assurances. Each Credit Party executing
this Agreement agrees that it shall and shall cause each other Credit Party to,
at such Credit Party’s expense and upon request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of Agent to carry out more effectively the
provisions and purposes of this Agreement or any other Loan Document.




-34-

--------------------------------------------------------------------------------




6.            NEGATIVE COVENANTS                                      Each
Credit Party executing this Agreement jointly and severally agrees as to all
Credit Parties that from and after the date hereof until the Termination Date:

 

                 6.1             Mergers, Subsidiaries, Etc.  No Credit Party
shall directly or indirectly, by operation of law or otherwise, (a) form or
acquire any Subsidiary, or (b) merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person.

                  6.2             Investments; Loans and Advances. Except as
otherwise expressly permitted by this Section 6, no Credit Party shall make or
permit to exist any investment in, or make, accrue or permit to exist loans or
advances of money to, any Person, through the direct or indirect lending of
money, holding of securities or otherwise, except that: (a) each Credit Party
may maintain its existing investments (other than investments in the form of
intercompany loans or advances by Borrower to Butler India) in its Subsidiaries
as of the Closing Date; (b) each Credit Party may make investments in Butler
Foundation to the extent necessary to match funds consistent with prior
practices in an aggregate amount not to exceed $100,000 during any Fiscal Year;
(c) each Credit Party may make rental payments to Butler NJ in an aggregate
amount not to exceed the amounts required under the Montvale Lease from time to
time; (d) so long as no Default or Event of Default has occurred and is
continuing, Borrower may invest no more than $1,000,000 of funds in overnight
investments if and to the extent such funds have not been transferred at the
close of business; (e) so long as no Default or Event of Default has occurred
and is continuing and there is no outstanding Revolving Loan balance, Borrower
may make investments, subject to Control Letters in favor of Agent for the
benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of
deposit maturing no more than one year from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) time deposits
maturing no more than 30 days from the date of creation thereof with A Rated
Banks and (v) mutual funds that invest solely in one or more of the investments
described in clauses (i) through (iv) above; (f) Borrower may make investments
in other Credit Parties in the form of intercompany loans and advances permitted
to be incurred by such Credit Parties pursuant to Section 6.3(a)(vi); and (g)
Borrower may make investments in Butler India in the form of intercompany loans
and advances in an aggregate amount not to exceed $2,000,000 at any time so long
as Butler India is creditworthy as determined by Agent; provided, that with
respect to the intercompany loans permitted under clauses (f)  and (g) of this
section: (A) Borrower shall record all intercompany transactions on its books
and records in a manner reasonably satisfactory to Agent; (B) at the time any
such intercompany loan or advance is made by Borrower and after giving effect
thereto, Borrower shall be Solvent; (C) no Default or Event of Default would
occur and be continuing after giving




-35-

--------------------------------------------------------------------------------




effect to any such proposed intercompany loan; and (D) Borrower shall have
Borrowing Availability of not less than $3,000,000 after giving effect to such
intercompany loan.  

  6.3            Indebtedness.

 

                                 (a)              No Credit Party shall create,
incur, assume or permit to exist any Indebtedness, except (without duplication)
(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c), (ii) the Loans and the other Obligations, (iii)
unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (iv) existing Indebtedness described in Disclosure Schedule 6.3, (v)
Indebtedness consisting of intercompany loans and advances made by Borrower to
any other Credit Party that is a Guarantor; provided, that: (A) each such
Guarantor shall have executed and delivered to Borrower, on the Original Closing
Date, a demand note (collectively, the “Intercompany Notes”) to evidence any
such intercompany Indebtedness owing at any time by such Guarantor to Borrower,
which Intercompany Notes shall be in form and substance reasonably satisfactory
to Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement or Security Agreement as additional collateral security for the
Obligations; (B) Borrower shall record all intercompany transactions on its
books and records in a manner reasonably satisfactory to Agent; (C) at the time
any such intercompany loan or advance is made by Borrower and after giving
effect thereto, Borrower shall be Solvent; (D) no Default or Event of Default
would occur and be continuing after giving effect to any such proposed
intercompany loan; (E) in the case of any such intercompany loans made by
Borrower, Borrower shall have Borrowing Availability of not less than $3,000,000
after giving effect to such intercompany loan; the aggregate balance of all such
intercompany loans owing to Borrower after the Original Closing Date shall not
exceed $2,000,000 at any time; and (F) the recipient of any such intercompany
loans shall be creditworthy as determined by Agent, (vi) subject to the
Intercreditor Agreement, the Second Lien Indebtedness in an aggregate principal
amount not in excess of the Second Lien Cap (as defined in the Intercreditor
Agreement) at any time outstanding, and (vii) Indebtedness of any Credit Party
incurred to finance insurance premiums in a principal amount not in excess of
the casualty or other insurance premiums to be paid by any Credit Party for a
one-year period beginning on the date of any incurrence of such Indebtedness and
secured by the insurance policies being so financed.

                                 (b)             No Credit Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any
Indebtedness, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.8(b); (iii) prepayments of
Second Lien Indebtedness to the extent permitted by the Intercreditor Agreement;
(iv) prepayments of the Montvale Property Mortgage Loan with net proceeds from
the issuance of the Holdings common Stock or Permitted Preferred Stock; and (v)
as otherwise permitted in Section 6.14.

 

  6.4            Employee Loans and Affiliate Transactions.  

                             (a)       No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, enter into any
transaction with any Affiliate of Holdings or of any such




-36-

--------------------------------------------------------------------------------




Subsidiary except (i) as expressly permitted by this Agreement, (ii) in the
ordinary course of business and pursuant to the reasonable requirements of the
business of such Credit Party or such Subsidiary; provided that, in case of this
clause (ii), such transaction shall be upon fair and reasonable terms no less
favorable to such Credit Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary and which are disclosed in writing to the Agent and
(iii) the stock option plans described in Disclosure Schedule 6.4.

                                 (b)       No Credit Party shall enter into any
lending or borrowing transaction with any employees of any Credit Party, except
(i) loans to its respective employees on an arm’s-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $50,000 to
any employee and up to a maximum of $1,000,000 in the aggregate at any one time
outstanding, (ii) advances to the Specified Employees for the purpose of
exercising stock options pursuant to the stock option plans described in
Disclosure Schedule 6.4 up to a maximum of $1,000,000 to any employee and up to
a maximum of $6,000,000 in the aggregate at any one time outstanding, provided
that, in each case, if the exercise of stock options under stock option plans
described in Disclosure Schedule 6.4 require the Credit Parties to exceed such
amounts, the Credit Parties and the Agent shall negotiate in good faith to
establish new caps which are mutually agreeable, and (iii) advances to Edward M.
Kopko pursuant to that certain Employment Agreement dated December 17, 1991.

                 6.5           Capital Structure and Business. No Credit Party
shall: (a) make any changes in any of its business objectives, purposes or
operations that could in any way adversely affect the repayment of the Loans or
any of the other Obligations or could reasonably be expected to have or result
in a Material Adverse Effect (the parties agreeing that this clause (a) will not
be considered operative unless less than 75% of such Credit Party’s consolidated
revenue is derived from the combination of staffing and business services
outsourcing); (b) make any change in its capital structure as described in
Disclosure Schedule 3.8, including the issuance or sale of any shares of Stock,
warrants (other than warrants issued as of the Original Closing Date) or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock; provided, that Holdings may issue or sell (x) its common
Stock and/or Permitted Preferred Stock for cash, provided, that no Change of
Control occurs after giving effect thereto, and (y) its common Stock and options
to purchase its common stock pursuant to the employee stock option plans
described in Disclosure Schedule 6.4, provided, that the aggregate value of all
stock issuance pursuant to such plans shall not exceed 5% of the authorized
Stock of Holdings or any Credit Party in any year; (c) amend its charter or
bylaws in a manner that would adversely affect Agent or Lenders or such Credit
Party’s duty or ability to repay the Obligations, or result in a Material
Adverse Effect; or (d) engage in any business other than the businesses
currently engaged in by it or businesses reasonably related thereto which in the
aggregate exceed 10% of s uch Credit Party’s consolidated revenue. The Credit
Parties shall not permit AAC Corp. or Syvlan Insurance Co., Ltd. to hold any
assets or to incur or be liable for any Indebtedness or Guaranteed Indebtedness.
Holdings will engage in no business other than its ownership of the Stock of
Butler NJ, Butler Foundation,AAC Corp., Sylvan Insurance Co. and Borrower.
Butler Foundation shall remain a not-for-profit corporation qualified under
Section 501(c)(3) of the United States Internal Revenue Code and no Credit Party
shall engage in any transaction (whether by way of




-37-

--------------------------------------------------------------------------------




contribution, loan, investment, disposition or otherwise) with Butler
Foundation, other than investments permitted pursuant to Section 6.4(b).

 

                 6.6             Guaranteed Indebtedness. No Credit Party shall
create, incur, assume or permit to exist any Guaranteed Indebtedness except (a)
by endorsement of instruments or items of payment for deposit to the general
account of any Credit Party, (b) for Guaranteed Indebtedness incurred for the
benefit of any other Credit Party if the primary obligation is expressly
permitted by this Agreement, and (c) the guaranty of the mortgage on the
Montvale Property, which guaranty shall be unsecured.

                  6.7             Liens. No Credit Party shall create, incur,
assume or permit to exist any Lien on or with respect to its Accounts or any of
its other properties or assets (whether now owned or hereafter acquired) except
for (a) Permitted Encumbrances; (b) Liens in existence on the date hereof and
summarized on Disclosure Schedule 6.7 securing Indebtedness described on
Disclosure Schedule 6.3 and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount so secured is not increased and the Lien does not attach to any
other property; (c) Liens securing obligations in re spect of Second Lien
Indebtedness permitted by Section 6.3(a)(vi), but only if (i) the property
subject to such Lien is also subject to an enforceable and perfected Lien
securing all of the Obligations and (ii) the Lien securing obligations in
respect of such Second Lien Indebtedness is in all respects subject to the
Intercreditor Agreement; and (d) Liens created after the date hereof by
conditional sale or other title retention agreements (including Capital Leases)
or in connection with purchase money Indebtedness with respect to Equipment and
Fixtures acquired by any Credit Party in the ordinary course of business,
involving the incurrence of an aggregate amount of purchase money Indebtedness
and Capital Lease Obligations of not more than $2,000,000 outstanding at any one
time for all such Liens (provided that such Liens attach only to the assets
subject to such purchase money debt and such Indebtedness is incurred within 20
days following such purchase and does not exceed 100% of the purchas e price of
the subject assets). In addition, no Credit Party shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Agent, on behalf of itself and Lenders, as additional collateral for
the Obligations, except operating leases, Capital Leases or Licenses which
prohibit Liens upon the assets that are subject thereto.

                 6.8             Sale of Stock and Assets. No Credit Party shall
sell, transfer, convey, assign or otherwise dispose of any of its properties or
other assets, including the Stock of any of its Subsidiaries (whether in a
public or a private offering or otherwise) or any of its Accounts, other than
(a) the sale of Inventory in the ordinary course of business, (b) the sale,
transfer, conveyance or other disposition by a Credit Party of Equipment,
Fixtures or Real Estate that are obsolete or no longer used or useful in such
Credit Party’s business and having a sales price not exceeding $250,000 in any
single transaction or $500,000 in the aggregate in any Fi scal Year, and (c) the
sale of the Montvale Property that (i) results in Net Montvale Sale Proceeds (as
defined in the Second Lien Credit Agreement) of at least$2,000,000, excluding
any return of cash collateral securing the Montvale Property Letter of Credit
(as defined in the Second Lien Credit Agreement) to the extent otherwise
included in cash net proceeds or (ii) is on terms and conditions acceptable to
the Agent. With respect to any disposition of assets or other properties
permitted pursuant to clauses (b) and (c) above, subject to Section 1.3(b),
Agent agrees on




-38-

--------------------------------------------------------------------------------




reasonable prior written notice to release its Lien on such assets or other
properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to Borrower, at Borrower’s expense,
appropriate UCC-3 termination statements and other releases as reasonably
requested by Borrower.

                 6.9             ERISA. No Credit Party shall, or shall cause or
permit any ERISA Affiliate to, cause or permit to occur an event that could
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA or cause or permit to occur an ERISA Event to the extent such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

                 6.10          Financial Covenants. Borrower shall not breach or
fail to comply with any of the Financial Covenants.

                  6.11            Hazardous Materials. No Credit Party shall
cause or permit a Release of any Hazardous Material on, at, in, under, above,
to, from or about any of the Real Estate where such Release would (a) violate in
any respect, or form the basis for any Environmental Liabilities under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any of the Real Estate or any of the Collateral,
other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

                 6.12           Sale-Leasebacks. No Credit Party shall engage in
any sale-leaseback, synthetic lease or similar transaction involving any of its
assets other than a sale-leaseback of the Montvale Property on terms and
conditions acceptable to the Agent.

                 6.13             Cancellation of Indebtedness. No Credit Party
shall cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arm’s-length basis and in the ordinary course of its business
consistent with past practices.

                 6.14           Restricted Payments. No Credit Party shall make
any Restricted Payment, except (a) intercompany loans and advances between
Borrower and Guarantors to the extent permitted by Section 6.3, (b) dividends
and distributions by Subsidiaries of Borrower paid to Borrower, (c) employee
loans permitted under Section 6.4(b), (d) payments of principal and interest of
Intercompany Notes issued in accordance with Section 6.3, (e) dividends or
distributions made by Holdings consisting solely of Holdings common stock, or,
in the case of dividends or distributions, to holders of Holdings’ preferred
stock, consisting of additional shares of Stock of th e same series or class,
(f) Restricted Payments consisting of the purchase, redemption or other
retirement of outstanding shares of Holdings preferred stock to the extent made
with net proceeds from the issuance of Holdings common stock or Permitted
Preferred Stock within three (3) Business Days of receipt of such net proceeds
and (g) dividends or distributions by Borrowerto Holdings which are used
immediately by Holdings to pay dividends required to be paid in cash pursuant to
the terms of Holdings’ series A preferred stock issued by Holdings or Permitted
Preferred Stock, but in each case, only to the extent that (i) Borrowing
Availability for the 30- day period preceding such dividend would have exceeded
$2,500,000 if such dividend had been paid, and any Indebtedness incurred to make
pay such dividend had been incurred, on the first day of such 30-day period,
(ii) each of the financial covenants set forth in Annex G are met on a pro forma
basis giving effect to such dividend and (iii) no Default or Ev ent of Default
exists.




-39-

--------------------------------------------------------------------------------




                 6.15             Change of Corporate Name or Location; Change
of Fiscal Year. No Credit Party shall (a) change its corporate name or trade
name, or (b) change its chief executive office, principal place of business,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral, in each case
without at least 30 days prior written notice to Agent and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been compl eted or taken, and
provided that any such new location shall be in the continental United States.
Without limiting the foregoing, no Credit Party shall change its name, identity
or corporate structure in any manner that might make any financing or
continuation statement filed in connection herewith seriously misleading within
the meaning of Section 9-402(7) of the Code or any other then applicable
provision of the Code except upon prior written notice to Agent and Lenders and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection of any Liens
in favor of Agent, on behalf of Lenders, in any Collateral, has been completed
or taken.

                 6.16           No Impairment of Intercompany Transfers. No
Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of Borrower to Borrower.

                 6.17           No Speculative Transactions. No Credit Party
shall engage in any transaction involving commodity options, futures contracts
or similar transactions, except solely to hedge against fluctuations in the
prices of commodities owned or purchased by it and the values of foreign
currencies receivable or payable by it and interest swaps, caps or collars.

                 6.18          Leases; Real Estate Purchases. Other than in
connection with a sale-leaseback transaction permitted under Section 6.12, no
Credit Party shall enter into any operating lease for Equipment or Real Estate,
if the aggregate of all such operating lease payments payable in any year for
all Credit Parties on a consolidated basis would exceed $5,000,000. No Credit
Party shall purchase a fee simple ownership interest in Real Estate.

                  6.19           Sale or Discount of Accounts. No Credit Party
shall sell, or allow any other Credit Party to sell, or discount or otherwise
dispose of any of its Accounts other than in connection with (i) the pledge and
assignment to Agent for the benefit of the Lenders under the Loan Documents and
(ii) with respect to Accounts owing by companies in bankruptcy.

 

                   6.20           Reserved.

 

                 6.21            No Further Negative Pledge. Except as (a) set
forth in the Second Lien Loan Documents, (b) with respect to specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted asset sale under Section
6.8 of this Agreement and (c) with respect to restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that




-40-

--------------------------------------------------------------------------------




such restrictions are limited to the property or assets secured by such Liens or
the property or assets subject to such leases, licenses or similar agreements,
as the case may be), no Credit Party shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, to secure the Obligations.

 

                 6.22             Amendments or Waivers of Certain Documents;
Second Lien Loan Document Notices. (a)The Borrower shall not, and shall not
permit any Credit Party to, directly or indirectly, amend or otherwise change,
cancel, terminate or waive the terms of (i) any document governing Indebtedness
outstanding as of the date hereof (except for the termination of the Montvale
Property Mortgage) and (ii) any Second Lien Loan Document other than as
permitted by the Intercreditor Agreement.

 

                                 (b)             The Borrower will not, and will
not permit any of its Subsidiaries to, make (or give any notice or offer in
respect of) any voluntary or optional payment of the Second Lien Indebtedness
except as permitted by the Intercreditor Agreement.  
                                 (c)              Whenever Borrower gives or
serves upon any other party any notice, demand, request, consent, approval,
declaration or other communication pursuant to any Second Lien Loan Document, a
copy of each such notice, demand, request, consent, approval, declaration or
other communication also shall be served on Agent in the manner set forth in
Section 11.10  of this Agreement.   7.             TERM                    7.1
            Termination. The financing arrangements contemplated hereby shall be
in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.  
                 7.2             Survival of Obligations Upon Termination of
Financing Arrangements. Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the
Commitment Termination Date. Except as otherwise expressly provided herein or in
any other Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.   8.             EVENTS OF DEFAULT; RIGHTS AND REMEDIES  
                 8.1          Events of Default. The occurrence of any one or
more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” hereunder:




-41-

--------------------------------------------------------------------------------




                                 (a)             Borrower (i) fails to make any
payment of principal of, or interest on, or Fees owing in respect of, the Loans
or any of the other Obligations when due and payable, or (ii) fails to pay or
reimburse Agent or Lenders for any expense reimbursable hereunder or under any
other Loan Document within 10 days following Agent’s demand for such
reimbursement or payment of expenses.

                                 (b)            Any Credit Party fails or
neglects to perform, keep or observe any of the provisions of Sections 1.4, 1.8,
5.4(a), or 6, or any of the provisions set forth in Annexes C or G,
respectively.

 

                                (c)              Borrower fails or neglects to
perform, keep or observe any of the provisions of Section 4 or any provisions
set forth in Annexes E or F, respectively, and the same shall remain unremedied
for 3 days or more.

 

                                 (d)            Any Credit Party fails or
neglects to perform, keep or observe any other provision of this Agreement or of
any of the other Loan Documents (other than any provision embodied in or covered
by any other clause of this Section 8.1) and the same shall remain unremedied
for 20 days or more.

                                 (e)             (i) A “Default” or “Event of
Default” (or words having similar meaning) under and as defined in the Second
Lien Credit Agreement shall have occurred and be continuing; or (ii) a default
or breach occurs under any other agreement, document or instrument to which any
Credit Party is a party that is not cured within any applicable grace period
therefor (other than as provided in the preceding subsection (i)), and such
default or breach (a) involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness (other than due hereunder
or under the Second Lien Loan Documents) o f any Credit Party in excess of
$500,000 in the aggregate (including (x) undrawn committed or available amounts
and (y) amounts owing to all creditors under any combined or syndicated credit
arrangements), or (b) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $500,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral to be demanded in respect thereof, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.

                                 (f)              Any information contained in
any Borrowing Base Certificate is untrue or incorrect in any respect, or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

                                 (g)            Assets of any Credit Party with
a fair market value of $250,000 or more are attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Credit Party and such condition continues for 30 days or more.




-42-

--------------------------------------------------------------------------------




                                 (h)            A case or proceeding is
commenced against any Credit Party seeking a decree or order in respect of such
Credit Party (i) under the Bankruptcy Code or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, or (iii) ordering the winding-up or liquidation of the affairs of such
Credit Party, and such case or proceeding shall remain undismissed or unstayed
for 60 days or more or a decree or order granting the relief sough t in such
case or proceeding by a court of competent jurisdiction.

 

                                 (i)            Any Credit Party (i) files a
petition seeking relief under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) consents to or
fails to contest in a timely and appropriate manner to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for such Credit Party or
for any substantial part of any such Credit Party’s assets, (iii) makes an
assignment for the benefit of creditors, or (iv) takes any action in furt
herance of any of the foregoing, or (v) admits in writing its inability to, or
is generally unable to, pay its debts as such debts become due.  
                                 (j)            A final judgment or judgments
for the payment of money in excess of $250,000 in the aggregate at any time are
outstanding against one or more of the Credit Parties and the same are not,
within 30 days after the entry thereof, discharged or execution thereof stayed
or bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay.

 

                                 (k)            Any material provision of any
Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Credit Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

 

                                   (l)            Any Change of Control occurs.

                                   (m)           Any event occurs, whether or
not insured or insurable, as a result of which revenue-producing activities
cease or are substantially curtailed at any facility of Borrower generating more
than 10% of Borrower’s revenues for the Fiscal Year preceding such event and
such cessation or curtailment continues for more than 30 days, unless such
revenue-producing activity can be continued elsewhere within such period of time
without disruption in the business cycle.  

  8.2            Remedies.  

                                (a)            If any Default or Event of
Default has occurred and is continuing, Agent may (and at the written request of
the Requisite Revolving Lenders shall), without notice,




-43-

--------------------------------------------------------------------------------




suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Revolving Lenders, if such suspension occurred at their direction) so long as
such Default or Event of Default is continuing. If any Event of Default has
occurred and is continuing, Agent may (and at the written request of Requisite
Lenders shall), without notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans and the Letter of Credit
Fees to the Default Rate.

                                 (b)            If any Event of Default has
occurred and is continuing, Agent may (and at the written request of the
Requisite Lenders shall), without notice: (i) terminate the Revolving Loan
facility with respect to further Advances or the incurrence of further Letter of
Credit Obligations; (ii) declare all or any portion of the Obligations,
including all or any portion of any Loan to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized as provided
in Annex B, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrower and each other Cre dit
Party; or (iii) exercise any rights and remedies provided to Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code; provided, that upon the occurrence of an Event of Default specified in
Sections 8.1(h) or (i), the Commitments shall be immediately terminated and all
of the Obligations, including the Revolving Loan, shall become immediately due
and payable without declaration, notice or demand by any Person.

                 8.3            Waivers by Credit Parties. Except as otherwise
provided for in this Agreement or by applicable law, each Credit Party waives:
(a) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Credit Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.

 

9.            ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT  

  9.1            Assignment and Participations.

 

                                 (a)            Subject to the terms of this
Section 9.1, any Lender may make an assignment to a Qualified Assignee of, or
sale of participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) require the
consent of Agent (which consent shall not be unreasonably withheld or delayed
with respect to a Qualified Assignee) and the execution of an assignment
agreement (an “Assignment Agreement” substantially in the form attached hereto
as Exhibit 9.1 (a) and otherwise in form and substance reasonably satisfactory
to, and acknowledged by, Agent; (ii) be conditioned on such assignee Lender
representing to the




-44-

--------------------------------------------------------------------------------




assigning Lender and Agent that it is purchasing the applicable Loans to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; (iii) after giving effect to any such partial
assignment, the assignee Lender shall have Commitments in an amount at least
equal to $5,000,000 and the assigning Lender shall have retained Commitments in
an amount at least equal to $5,000,000; (iv) include a payment to Agent of an
assignment fee of $3,500 and (v) so long as no Event of Default has occurred and
is continuing, require the consent of the Borrower, which shall not be
unreasonably withheld or delayed; provided, that no consent of Borrower shall be
required for an assignment to a Person described in clause (a) of the definition
of Qualified Assignee. If Borrower declines to consent to an assignee Lender and
such nonconsent is reasonable, Borrower shall have the right to procure a
replacement Lender f or such proposed assignee Lender within sixty (60) days
after Agent’s notice of the proposed assignment, which replacement Lender may be
approved or rejected by Agent or any Lender. If such replacement Lender is
rejected by Agent or any Lender, Borrower shall accept the original assignee
Lender or propose an alternative replacement Lender within 60 days thereafter,
which alternative replacement Lender may be approved or rejected by Agent or any
Lender. If such alternative replacement Lender is rejected by Agent or any
Lender, Agent, in its sole discretion, shall procure a replacement Lender. In
the case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Borrower
hereby acknowledges and agrees th at any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”. In all instances, each Lender’s liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment. In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrower and Borrower shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned. Notwithstanding the foregoing provisions of this Section 9.1 (a), any
Lender may at any time pledge the Obligations held by it and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any lender that is an investment fund may assign the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Docume
nts to another investment fund managed by the same investment advisor or assign
or pledge all or any portion of the Loans held by it (and Notes evidencing such
Loans) to the trustee under any indenture to which such Lender is a party in
support of its obligations to the trustee for the benefit of the applicable
trust beneficiaries; provided, that no such pledge to a Federal Reserve Bank
shall release such Lender from such Lender’s obligations hereunder or under any
other Loan Document.

                                 (b)            Any participation by a Lender of
all or any part of its Commitments shall be made with the understanding that all
amounts payable by Borrower hereunder shall be determined as if that Lender had
not sold such participation, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or Fees payable with respect to, any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder part icipates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral




-45-

--------------------------------------------------------------------------------




Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, Borrower acknowledges and agrees that a participation shall
give rise to a direct obligation of Borrower to the participant and the
participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence neither Borrower nor any other Credit Party shall have any
obligation or duty to any participant. Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.

                                 (c)             Except as expressly provided in
this Section 9.1, no Lender shall, as between Borrower and that Lender, or Agent
and that Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment, transfer or negotiation of, or granting of participation
in, all or any part of the Loans, the Notes or other Obligations owed to such
Lender.

                                 (d)            Each Credit Party executing this
Agreement shall assist any Lender permitted to sell assignments or
participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Credit Party executing this
Agreement shall certify the correctness, completeness and accuracy of all
descrip tions of the Credit Parties and their respective affairs contained in
any selling materials provided by it and all other information provided by it
and included in such materials, except that any Projections delivered by
Borrower shall only be certified by Borrower as having been prepared by Borrower
in compliance with the representations contained in Section 3.4(c).

                                 (e)            A Lender may furnish any
information concerning Credit Parties in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants); provided that such Lender shall obtain from assignees or
participants confidentiality covenants substantially equivalent to those
contained in Section 11.8.

                                 (f)              So long as no Event of Default
has occurred and is continuing, no Lender shall assign or sell participations in
any portion of its Loans or Commitments to a potential Lender or participant,
if, as of the date of the proposed assignment or sale, the assignee Lender or
participant would be subject to capital adequacy or similar requirements under
Section 1.16(a), increased costs under Section 1.16(b), an inability to fund
LIBOR Loans under Section 1.16(c), or withholding taxes in accordance with
Section 1.15(a).

                                 (g)            Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”), may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing by the
Granting Lender to Agent and Borrower, the option to provide to Borrower all or
any part of any Loans that such Granting Lender would otherwise be obligated to
make to Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan; and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Grant ing Lender shall be obligated to make such Loan pursuant
to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if such Loan were
made by such Granting Lender. No SPC shall be liable for any indemnity or
similar




-46-

--------------------------------------------------------------------------------




payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). Any SPC may (i) with notice to, but without the prior
written consent of, Borrower and Agent and without paying any processing fee
therefor assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrower and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This Section 9. 1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Gra nting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

                 9.2            Appointment of Agent. GE Capital is hereby
appointed to act on behalf of all Lenders as Agent under this Agreement and the
other Loan Documents. The provisions of this Section 9.2  are solely for the
benefit of Agent and Lenders and no Credit Party nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Credit Party or any other Person. Agent shall
have no duties or responsi bilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity. Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct.

                                  If Agent shall request instructions from
Requisite Lenders, Requisite Revolving Lenders, Supermajority Revolving Lenders
or all affected Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Loan Document, then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, Requisite
Revolving Lenders, Supermajority Revolving Lenders, or all affected Lenders, as
the case may be, and Agent shall not incur liability to any Person by reason of
so refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any ot her Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to




-47-

--------------------------------------------------------------------------------




take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, Requisite Revolving Lenders,
Supermajority Revolving Lenders or all affected Lenders, as applicable.

                 9.3             Agent’s Reliance, Etc.  Neither Agent nor any
of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Loan Documents,
except for damages caused by its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Agent: (a) may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other e xperts selected by it and shall not
be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) sh all incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

                 9.4            GE Capital and Affiliates. With respect to its
Commitments hereunder,GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GE Capital in its individual
capacity. GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor t o Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

                 9.5             Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender and based on the Financial Statements referred to in Section 3.4(a)
and such other documents and information as it has deemed appropriate, made its
own credit and financial analysis of the Credit Parties and its own decision to
enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Each Lender acknowledges the potential conflict of interest




-48-

--------------------------------------------------------------------------------




of each other Lender as a result of Lenders holding disproportionate interests
in the Loans, and expressly consents to, and waives any claim based upon, such
conflict of interest.

 

                  9.6             Indemnification. Lenders agree to indemnify
Agent (to the extent not reimbursed by Credit Parties and without limiting the
obligations of Borrower hereunder), ratably according to their respective Pro
Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted to be taken by Agent
in connection therewith; provided, that no Lender shall be liable for any
portion of such liabilities , obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.

                 9.7             Successor Agent. Agent may resign at any time
by giving not less than 30 days’ prior written notice thereof to Lenders and
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of Lenders, appoint a successor Agent, which shall be a
Lender, if a Lender is willing to accept such appointment, or otherwise shall be
a commercial bank or financial institution or a subsidiary of a commercial bank
or financial inst itution if such com mercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, within 30 days after the
date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrower, such approval not to be unreasonably withheld or delayed; provided
that such approval shall not be required if a Default or an Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all th e rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.




-49-

--------------------------------------------------------------------------------




                 9.8             Setoff and Sharing of Payments. In addition to
any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 9.9(f), each Lender is hereby
authorized at any time or from time to time, without notice to any Credit Party
or to any other Person, any such notice being hereby expressly waived, to offset
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or any Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.13, 1.15
or 1.16). Each Lender’s obligation under this Section 9.8 shall be in addition
to and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Borrower and each Guarantor agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

 

                   9.9            Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert,                                   (a)          
Advances; Payments.

 

                                               (i)         Revolving Lenders
shall refund or participate in the Swing Line Loan in accordance with clauses
(iii) and (iv) of Section 1.1(c). If the Swing Line Lender declines to make a
Swing Line Loan or if Swing Line Availability is zero, Agent shall notify
Revolving Lenders, promptly after receipt of a Notice of Revolving Advance and
in any event prior to 1:00 p.m. (New York time) on the date such Notice of
Revolving Advance is received, by telecopy, telephone or other similar form of
transmission. Each Revolving Lender shall make the a mount of such Lender’s Pro
Rata Share of such Revolving Credit Advance available to Agent in same day funds
by wire transfer to Agent’s account as set forth in Annex H not later than 3:00
p.m. (New York time) on the requested funding date, in the case of an Index Rate
Loan and not later than 11:00 a.m. (New York time) on the requested funding date
in the case of a LIBOR Loan. After receipt of such wire transfers (or, in the
Agent’s sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested




-50-

--------------------------------------------------------------------------------




Revolving Credit Advance to Borrower. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

 

                                              (ii)         On the 2nd Business
Day of each calendar week or more frequently at Agent’s election (each, a
“Settlement Date”), Agent shall advise each Lender by telephone, or telecopy of
the amount of such Lender’s Pro Rata Share of principal, interest and Fees paid
for the benefit of Lenders with respect to each applicable Loan. Provided that
each Lender has funded all payments and Advances required to be made by it and
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Agent shall pay to each
Lender such Lend er’s Pro Rata Share of principal, interest and Fees paid by
Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. To the extent that any Lender (a “Non-Funding Lender”) has
failed to fund all such payments and Advances or failed to fund the purchase of
all such participations, Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender’s Pro Rata Share of all payments
received from Borrower. Such payments shall be made by wire transfer to such
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date.

                                 (b)             Availability of Lender’s Pro
Rata Share. Agent may assume that each Revolving Lender will make its Pro Rata
Share of each Revolving Credit Advance available to Agent on each funding date.
If such Pro Rata Share is not, in fact, paid to Agent by such Revolving Lender
when due, Agent will be entitled to recover such amount on demand from such
Revolving Lender without setoff, counterclaim or deduction of any kind. If any
Revolving Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent’s demand, Agent shall promptly notify Borrower and Borro wer shall
immediately repay such amount to Agent. Nothing in this Section 9.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrower may have against any Revolving Lender as a
result of any default by such Revolving Lender hereunder. To the extent that
Agent advances funds to Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.

 

                                   (c)              Return of Payments.  

                                                  (i)         If Agent pays an
amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by Agent from Borrower and such
related payment is not received by Agent, then Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind.                                                    (ii)         If
Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of




-51-

--------------------------------------------------------------------------------




such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

 

                                 (d)            Non-Funding Lenders. The failure
of any Non-Funding Lender to make any Revolving Credit Advance or any payment
required by it hereunder, or to purchase any participation in any Swing Line
Loan to be made or purchased by it on the date specified therefor shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such Advance or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make an Advance, purchase a participation
or make any other payment require d hereunder. Notwithstanding anything set
forth herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be included in the calculation of
“Requisite Lenders”, “Requisite Revolving Lenders” or “Supermajority Revolving
Lenders” hereunder) for any voting or consent rights under or with respect to
any Loan Document. At Borrower’s request, Agent or a Person acceptable to Agent
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect theret o through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

                                 (e)             Dissemination of Information.
Agent shall use reasonable efforts to provide Lenders with any notice of Default
or Event of Default received by Agent from, or delivered by Agent to, any Credit
Party, with notice of any Event of Default of which Agent has actually become
aware and with notice of any action taken by Agent following any Event of
Default; provided, that Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s
gross negligence or willful misconduct. Lenders acknowledge that Borrower is
required to provide Financial Statements and Collateral Reports to Lenders in
accordance with Annexes E and F hereto and agree that Agent shall have no duty
to provide the same to Lenders.

 

                                (f)               Actions in Concert. Anything
in this Agreement to the contrarynotwithstanding, each Lender hereby agrees with
each other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Notes (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.
 

10.           SUCCESSORS AND ASSIGNS  

                 10.1       Successors and Assigns. This Agreement and the other
Loan Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on




-52-

--------------------------------------------------------------------------------




behalf of such Credit Party), except as otherwise provided herein or therein. No
Credit Party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Agent and Lenders. Any
such purported assignment, transfer, hypothecation or other conveyance by any
Credit Party without the prior express written consent of Agent and Lenders
shall be void. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Credit Party, Agent and
Lenders with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

 

11.           MISCELLANEOUS

 

                 11.1      Effect of Amendment and Restatement; Affirmation of
Existing Loan Documents. Upon the effectiveness of this Agreement pursuant to
Section 2.1 hereof, from and after the Closing Date: (a) the terms and
conditions of the Existing Credit Agreement shall be amended as set forth herein
and, as so amended, shall be restated in their entirety, but only with respect
to the rights, duties and obligations among Borrower, the Lenders and the Agent
accruing from and after the Closing Date; (b) this Agreement shall not in any
way release or impair the rights, duties, Obligations or Liens created pursuant
to the Existing Credit Agreement or any other Loan Document (as defined therein)
or affect the relative priorities thereof, in each case to the extent in force
and effect thereunder as of the Closing Date and except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties, Obligations and Liens are assumed,
ratified and affirmed by Borrower; (c) all indemnification obligations of the
Borrower under the Existing Credit Agreement and any other Loan Documents (as
defined therein) shall survive the execution and delivery of this Agreement and
shall continue in full force and effect for the benefit of the Lenders, the
Agent, and any other Person indemnified under the Existing Credit Agreement or
any other Loan Document (as defined therein) at any time prior to the Closing
Date, (d) the Obligations incurred under the Existing Credit Agreement shall, to
the extent outstanding on the Closing Date, continue outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement, and this A greement shall not
constitute a refinancing, substitution or novation of such Obligations or any of
the other rights, duties and obligations of the parties hereunder, and the terms
“Obligations”, “Guaranteed Obligations” and “Secured Obligations” as such terms
are used in the Loan Documents shall include the Obligations as amended and
restated under this Agreement; (e) the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Agent (as defined therein) under the Existing Credit
Agreement, nor constitute a waiver of any covenant, agreement or obligation
under the Existing Credit Agreement, except to the extent that any such
covenant, agreement or obligation is no longer set forth herein or is modified
hereby; (f) any and all references to the Existing Credit Agreement in any
Collateral Document or other Loan Document shall, without further action of the
parties, be deemed a reference to the Existi ng Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended,
restated, supplemented or otherwise modified from time to time, and any and all
references to the Collateral Documents or Loan Documents in any such Collateral
Documents or any other Loan Documents shall be deemed a reference to the
Collateral Documents or Loan Documents under the Existing Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended,




-53-

--------------------------------------------------------------------------------




restated, supplemented or otherwise modified from time to time; and (g) the
Liens granted pursuant to the Collateral Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the Closing Date.

 

  11.2         Amendments and Waivers.    

                               (a)           Except for actions expressly
permitted to be taken by Agent, no amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, or any
consent to any departure by any Credit Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent and Borrower,
and by Requisite Lenders, Requisite Revolving Lenders, Supermajority Revolving
Lenders or all affected Lenders, as applicable. Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, terminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.

                                 (b)            No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that increases the percentage advance rates set forth in the
definition of the Borrowing Base, or that makes less restrictive the
nondiscretionary criteria for exclusion from Eligible Accounts and Eligible
Inventory set forth in Sections 1.6 and 1.7, shall be effective unless the same
shall be in writing and signed by Agent, Supermajority Revolving Lenders and
Borrower. No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Revolving Lenders and
Borrower. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 2.2 unless
the same shall be in writing and signed by Agent, Requisite Revolving Lenders
and Borrower.

                                 (c)             No amendment, modification,
termination or waiver shall, unless in writing and signed by Agent and each
Lender directly affected thereby: (i) increase the principal amount of any
Lender’s Commitment or Pro Rata Share (which action shall be deemed only to
affect those Lenders whose Commitments and Pro Rata Shares are increased and may
be approved by Requisite Lenders, including those lenders whose Commitments and
Pro Rata Shares are increased); (ii) reduce the principal of, rate of interest
on or Fees payable with respect to any Loan or Letter of Credit Obligations of
any affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(iv)) or final maturity
date of the principal amount of any Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender;(v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $5,000,000
in the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms “Requisite Lenders”, “Requisite Revolving Lenders” or
“Supermajority Revolving Lenders”




-54-

--------------------------------------------------------------------------------




insofar as such definitions affect the substance of this Section 11.2.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

 

                                 (d)             If, in connection with any
proposed amendment, modification, waiver or termination (a “Proposed Change”):  

                                                 (i)         requiring the
consent of all affected Lenders, the consent of Requisite Lenders is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in this clause (i) and in
clauses (ii), (iii) and (iv) below being referred to as a “Non-Consenting
Lender”),

                                                 (ii)        requiring the
consent of Supermajority Revolving Lenders, the consent of Requisite Revolving
Lenders is obtained, but the consent of Supermajority Revolving Lenders is not
obtained,

                                               
                                                   (iii)      requiring the
consent of Requisite Revolving Lenders, the consent of Revolving Lenders holding
51% or more of the aggregate Revolving Loan Commitments is obtained, but the
consent of Requisite Revolving Lenders is not obtained, or  
                                                   (iv)      requiring the
consent of Requisite Lenders, the consent of Lenders holding 51% or more of the
aggregate Commitments is obtained, but the consent of Requisite Lenders is not
obtained,   then, so long as Agent is not a Non-Consenting Lender, at Borrower’s
request Agent, or a Person reasonably acceptable to Agent, shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.                                       
(e)             Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions proceedings, or claims are

 




-55-

--------------------------------------------------------------------------------




pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities, Agent shall deliver to
Borrower termination statements, mortgage releases and other documents necessary
or appropriate to evidence the termination of the Liens securing payment of the
Obligations.

                  11.3        Fees and Expenses. Borrower shall reimburse (i)
Agent for all fees, costs and expenses (including the reasonable fees and
expenses of all of its counsel, advisors, consultants and auditors) and (ii)
Agent (and, with respect to clauses (c) and (d) below, all Lenders) for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors (including environmental and management consultants
and appraisers) incurred in connection with the negotiation, preparation and
filing and/or recordation of the Loan Documents and incurred in connection with:

                                 (a)              the forwarding to Borrower or
any other Person on behalf of Borrower by Agent of the proceeds of any Loan
(including a wire transfer fee of $25 per wire transfer);

                                 (b)             any amendment, modification or
waiver of, or consent with respect to, or termination of, any of the Loan
Documents or Related Transactions Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;

                                 (c)              any litigation, contest,
dispute, suit, proceeding or action (whether instituted by Agent, any Lender,
any Credit Party or any other Person and whether as a party, witness or
otherwise) in any way relating to the Collateral, any of the Loan Documents or
any other agreement to be executed or delivered in connection herewith or
therewith, including any litigation, contest, dispute, suit, case, proceeding or
action, and any appeal or review thereof, in connection with a case commenced by
or against any or all of the Credit Parties or any other Person that may be
obligated to Agent by virtue of the Loan Documents, including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Loans during the pendency of one or
more Events of Default; provided that in the case of reimbursement of counsel
for Lenders other than Agent, such reimbursement shall be limited to one counsel
for all such Lenders; provided, further, that no Person shall be entitled to
reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;

                                 (d)             any attempt to enforce any
remedies of Agent or any Lender against any or all of the Credit Parties or any
other Person that may be obligated to Agent or any Lender by virtue of any of
the Loan Documents, including any such attempt to enforce any such remedies in
the course of any work-out or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders;

                                 (e)              any workout or restructuring
of the Loans during the pendency of one or
more Events of Default; and




-56-

--------------------------------------------------------------------------------




                                (f)              efforts to (i) monitor the
Loans or any of the other Obligations, (ii) evaluate, observe or assess any of
the Credit Parties or their respective affairs, and (iii) verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral;

 

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other reasonable fees incurred by such counsel and others in connection with
or relating to any of the events or actions described in this Section 11.3, all
of which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
reasonable fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

                  11.4        No Waiver. Agent’s or any Lender’s failure, at any
time or times, to require strict performance by the Credit Parties of any
provision of this Agreement or any other Loan Document shall not waive, affect
or diminish any right of Agent or such Lender thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of an
Event of Default shall not suspend, waive or affect any other Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type. Subject to the provisions of Section 11.2, none of the
undertakings, agreements, warranties, covenants and representations of any
Credit Party contained in this Agreement or any of the other Loan Documents and
no Default or Event of Default by any Credit Party shall be deemed to have been
suspended or waived by Agent or any Lender, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.

                  11.5       Remedies. Agent’s and Lenders’ rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise. Recourse
to the Collateral shall not be required.

                  11.6        Severability. Wherever possible, each provision of
this Agreement and the other Loan Documents shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement or any other Loan Document shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement or such other Loan
Document.

                  11.7       Conflict of Terms. Except as otherwise provided in
this Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if




-57-

--------------------------------------------------------------------------------




any provision contained in this Agreement conflicts with any provision in any of
the other Loan Documents, the provision contained in this Agreement shall govern
and control.

                  11.8       Confidentiality. Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all confidential information provided to them by the
Credit Parties and designated as confidential for a period of 2 years following
receipt thereof, except that Agent and each Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender in evaluating,
approving, structuring or administering the Loans and the Commitments; (b) to
any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.8 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any Governmental Authority or reasonably believed by
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advise of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.

                  11.9        GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT
PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND




-58-

--------------------------------------------------------------------------------




HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

                  11.10       Notices. Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other parties, or whenever any of the parties
desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered (a) upon the earlier of actual
receipt and 3 Business Days after deposit in the United States Mail, registered
or certified mail, return receipt requested, with proper postage prepaid, (b)
upon transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
11.10); (c) 1 Business Day after deposit with a reputable overnight courier with
all charges prepaid or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address
or facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower or Agent) designated in Annex I to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.

                  11.11        Section Titles. The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

                  11.12       Counterparts. This Agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one agreement.

                  11.13        WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, THE




59

--------------------------------------------------------------------------------




PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

                  11.14        Press Releases and Related Matters. Each Credit
Party executing this Agreement agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
GE Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least 2 Business
Days’ prior notice to GE Capital and without the prior written consent of GE
Capital unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with GE Capital before issuing such press release or
other public disclosure. Each Credit Party consents to the publication by Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement. Agent or such Lender
shall provide a draft of any such tombstone or similar advertising material to
each Credit Party for review and comment prior to the publication thereof. Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

                  11.15        Reinstatement. This Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Credit Party for liquidation or reorganization, should any
Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

                  11.16        Advice of Counsel. Each of the parties represents
to each other party hereto that it has discussed this Agreement and,
specifically, the provisions of Sections 11.9 and 11.13, with its counsel.

                  11.17        No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.




-60-

--------------------------------------------------------------------------------



                               IN WITNESS WHEREOF, this Agreement has been duly
executed as of the date first written above.  

  BUTLER SERVICE GROUP, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name:

MARK KOSCINSKI

   

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

      Signature Page to Third Amended and Restated Credit Agreement




 

--------------------------------------------------------------------------------




  GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent and Lender         By:
James H. Kaufman    

--------------------------------------------------------------------------------

        Duly Authorized Signatory    Signature Page to Third Amended and
Restated Credit Agreement




 

--------------------------------------------------------------------------------




                              The following Persons are signatories to this
Agreement in their capacity as Credit Parties and not as Borrowers.  

  BUTLER INTERNATIONAL, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

     

  BUTLER SERVICES INTERNATIONAL, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

     

  BUTLER TELECOM, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

     

  BUTLER PUBLISHING, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

     

  BUTLER OF NEW JERSEY REALTY CORP.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

      Signature Page to Third Amended and Restated Credit Agreement




 

--------------------------------------------------------------------------------




  BUTLER SERVICES, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

     

  BUTLER UTILITY SERVICE, INC.         By: Mark Koscinski    

--------------------------------------------------------------------------------

  Name: MARK KOSCINSKI    

--------------------------------------------------------------------------------

  Title: VP. Controller    

--------------------------------------------------------------------------------

      Signature Page to Third Amended and Restated Credit Agreement




 

--------------------------------------------------------------------------------




ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

 

                                 Capitalized terms used in the Loan Documents
shall have (unless otherwise provided elsewhere in the Loan Documents) the
following respective meanings and all references to Sections, Exhibits,
Schedules or Annexes in the following definitions shall refer to Sections,
Exhibits, Schedules or Annexes of or to the Agreement:  
                                 “2005 Year End Financial Information” has the
meaning ascribed to it in subsection (q) of Annex E.  
                                 “2006 Year End Financial Information” has the
meaning ascribed to it in subsection (q) of Annex E.

 

                                “ Account Debtor” means any Person who may
become obligated to any Credit Party under, with respect to, or on account of,
an Account.

                                 “Accounting Changes” has the meaning ascribed
thereto in Annex G.

                                 “Accounts” means all “accounts,” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the Code), (b)
all of each Credit Party’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Credit Party’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all monies due or to become due
to any Credit Party, under all purchase orders and contracts for the sale of
goods or the performance of services or both by such Credit Party or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Credit Party), including the right to receive the proceeds
of said purchase orders and contracts, (e) all healthcare insurance receivables,
and (f) all collateral security and guaranties of any kind, now or hereafter in
existence, given by any Account Debtor or other Person with respect to any of
the foregoing.

 

                                 “Advance” means any Revolving Credit Advance or
Swing Line Advance, as the context may require.

 

                                 “Affiliate” means, with respect to any Person,
(a) each Person that, directly or indirectly, owns or controls, whether
beneficially, or as a trustee, guardian or other fiduciary, 5% or more of the
Stock having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrower, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates




A-1

--------------------------------------------------------------------------------






of Borrower. For the purposes of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.  
                                 “Agent” means GE Capital in its capacity as
Agent for Lenders or its successor appointed pursuant to Section 9.7.

 

                                 “Agreement” means the Credit Agreement by and
among Borrower, the other Credit Parties party thereto, GE Capital, as Agent and
Lender and the other Lenders from time to time party thereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

                                “ Anti-Terrorism Law” has the meaning ascribed
to it in Section 3.26(a). “Appendices” has the meaning ascribed to it in the
recitals to the Agreement.

 

                                 “Applicable Commercial Paper Margin” means the
per annum fee, from time to time, in effect and payable in addition to the
Commercial Paper Rate applicable to the Revolving Loan, as determined by
reference to Section 1.5(a).

                                 “Applicable Margins” means collectively the
Applicable Revolver Index Margin, the Applicable Revolver LIBOR Margin, the
Applicable Commercial Paper Margin and the Applicable Commercial Paper Margin.

                                 “Applicable Revolver Index Margin” means the
per annum interest rate margin from time to time in effect and payable in
addition to the Index Rate applicable to the Revolving Loan, as determined by
reference to Section 1.5(a).

                                 “Applicable Revolver LIBOR Margin” means the
per annum interest rate from time to time in effect and payable in addition to
the LIBOR Rate applicable to the Revolving Loan, as determined by reference to
Section 1.5(a).

 

                                   “Assignment Agreement” has the meaning
ascribed to it in Section 9.1 (a).  

                                   “Bankruptcy Code” means the provisions of
Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.  

                                   “Blocked Accounts” has the meaning ascribed
to it in Annex C.                                      “Borrower” has the
meaning ascribed thereto in the preamble to the Agreement.  

                                  “Borrower Pledge Agreement” means the Pledge
Agreement, dated the Original Closing Date, herewith executed by Borrower in
favor of Agent, on behalf of itself and Lenders, pledging all Stock of its
Subsidiaries, if any, and all Intercompany Notes owing to or held by it.




A-2

--------------------------------------------------------------------------------




                                 “Borrower Security Agreement” means the Second
Amended and Restated Borrower Security Agreement, dated the Original Closing
Date, entered into by and among Agent, on behalf of itself and Lenders, and
Borrower.

                                 “Borrowing Availability” means as of any date
of determination the lesser of (i) the Maximum Account and (ii) the Borrowing
Base, in each case, less the sum of the Revolving Loan and Swing Line Loan then
outstanding; provided that an Overadvance in accordance with Section 1.1(a)(iii)
 may cause the Revolving Loan and Swing Line Loan to exceed the Borrowing Base
by the amount of such permitted Overadvance.

                                 “Borrowing Base” means, as of any date of
determination by Agent, from time to time, an amount equal to the sum at such
time of:

 

                   (a)              up to 85% of the book value of Borrower’s
Eligible Accounts at such time;                      (b)             up to 75%
of the book value of Borrower’s Eligible Pending Accounts Receivable and Fixed
Contract Accounts Receivable (up to the maximum amount of $17,000,000 in the
aggregate); and

 

in each case, less any Reserves established by Agent at such time including,
without limitation. Reserves for the face amount of all issued Letters of
Credit.

 

                                 “Borrowing Base Certificate” means a
certificate to be executed and delivered from time to time by Borrower in the
form attached to the Agreement as Exhibit 4.1 (b).

 

                                 “Business Day” means any day that is not a
Saturday, a Sunday or a day on which banks are required or permitted to be
closed in the State of New York and in reference to LIBOR Loans shall mean any
such day that is also a LIBOR Business Day.

 

                                 “Butler Foundation” means Butler International
Charitable Foundation Corp., a not-for-profit corporation organized under the
laws of New Jersey.  

                                 “Butler India” means Butler Technical Services
India Private Limited, a company organized under the law of India.

                                “ Butler NJ” means Butler of New Jersey Realty
Corp., a New Jersey corporation.

 

                                 “Capital Expenditures” means, with respect to
any Person, all expenditures (by the expenditure of cash or the incurrence of
Indebtedness) by such Person during any measuring period for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and that are required to be capitalized
under GAAP.

                                 “Capital Lease” means, with respect to any
Person, any lease of any property (whether real, personal or mixed) by such
Person as lessee that, in accordance with GAAP, would be required to be
classified and accounted for as a capital lease on a balance sheet of such
Person.




A-3

--------------------------------------------------------------------------------




                                 “Capital Lease Obligation” means, with respect
to any Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease.

 

                                 “Cash Collateral Account” has the meaning
ascribed to it in Annex B.

                                 “Cash Equivalents” has the meaning ascribed to
it in Annex B.

                                 “Cash Management Letters” has the meaning
ascribed to it in Annex D.

                                 “Cash Management Systems” has the meaning
ascribed to it in Section 1.8.

 

                                 “Change of Control” means any of the following:
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 20% or more of the issued and
outstanding shares of capital Stock of Holdings having the right to vote for the
election of directors of Holdings under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Holdings (together with any
new directors whose election by the board of directors of Holdings or whose
nomination for election by the Stockholders of Holdings was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c)
Holdings ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of Borrower; (d) Borrower
ceases to own and control all of the economic and voting rights associated with
all of the outstanding capital Stock of any of its Subsidiaries; (e) Edward M.
Kopko shall cease to be responsible for the day to day management of the
Borrower; or (f) any “change of control” or similar event occurs under the
Second Lien Credit Agreement.

 

                                 “Charges” means all federal, state, county,
city, municipal, local, foreign or other governmental taxes (including taxes
owed to the PBGC at the time due and payable), levies, assessments, charges,
liens, claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any Credit
Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

                                 “Chattel Paper” means any “chattel paper,” as
such term is defined in the Code, including electronic chattel paper, now owned
or hereafter acquired by any Credit Party, wherever located.

 

                                 “Closing Date” means August 29, 2007.

 

                                 “Closing Checklist” means the schedule,
including all appendices, exhibits or schedules thereto, listing certain
documents and information to be delivered in connection with the Agreement, the
other Loan Documents and the transactions contemplated thereunder, substantially
in the form attached hereto as Annex D.




A-4

--------------------------------------------------------------------------------




                                 “Code” means the Uniform Commercial Code as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of, or remedies with respect
to, Agent’s or any Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

                                “ Collateral” means the property covered by the
Security Agreement, the Intellectual Property Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

                                 “Collateral Documents” means the Security
Agreements, the Pledge Agreements, the Guaranties, the Intellectual Property
Security Agreement, the Omnibus Amendment and Confirmation of Collateral
Documents Agreement, the Mortgages and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

 

                                 “Collateral Reports” means the reports with
respect to the Collateral referred to in Annex F.  
                                 “Collection Account” means that certain account
of Agent, account number 502-328-54 in the name of Agent at Bankers Trust
Company in New York, New York ABA No. 021 001 033, or such other account as may
be specified in writing by Agent as the “Collection Account”.

 

                                 “Commercial Paper Rate” shall mean the latest
rate for 30-day dealer placed commercial paper (which for purposes hereof shall
mean high grade unsecured notes sold through dealers by major corporations in
multiples of $1,000) which normally is published in the “Money Rates” section of
The Wall Street Journal (or if such rate ceases to be so published, as quoted
from such other generally available and recognizable source as Agent may
select). The Commercial Paper Rate shall be determined (i) on the first Business
Day immediately prior to the Closing Date and (ii) thereafter, on the last
Business Day of each calendar month for calculation of interest for the
following month.

                                 “Commitment Termination Date” means the
earliest of (a) February 1, 2008, (b) the date of termination of Lenders’
obligations to make Advances and to incur Letter of Credit Obligations or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (c) the
date of indefeasible prepayment in full by Borrower of the Loans and the
cancellation and return (or stand-by guarantee) of all Letters of Credit or the
cash collateralization of all Letter of Credit Obligations pursuant to Annex B,
and the permanent reduction of the Commitments to zero dollars ($0).




A-5

--------------------------------------------------------------------------------




                                 “Commitments” means (a) as to any Lender, the
aggregate of such Lender’s Revolving Loan Commitment (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and (b) as to all Lenders, the aggregate of all
Lenders’ Revolving Loan Commitments (including without duplication the Swing
Line Lender’s Swing Line Commitment as a subset of its Revolving Loan
Commitment), which aggregate commitment shall be Forty-Five Million
($45,000,000) on the Closing Date, as to each of clauses (a) and (b), as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.

                                 “Compliance Certificate” has the meaning
ascribed to it in Annex E.

                                 “Concentration Account” has the meaning
ascribed to it in Annex C.

                                 “Consolidated Interest Expense” means, for any
period, the sum of the amount which would, in conformity with GAAP, be set forth
opposite the captions “interest expense” or any like caption (expressed as a
negative number) in each case on a consolidated income statement of Holdings and
its Subsidiaries; provided, however, that all interest expense associated with
the Borrower’s real estate holdings shall be included with such amount.

                                 “Consolidated Net Income” means, for any fiscal
period, the consolidated net income (or loss) of Holdings and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.

                                 “Contracts” means all “contracts,” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party, in
any event, including all contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Credit Party may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Account.

                                 “Control Letter” means a letter agreement
between Agent and (i) the issuer of uncertificated securities with respect to
uncertificated securities in the name of any Credit Party, (ii) a securities
intermediary with respect to securities, whether certificated or uncertificated,
securities entitlements and other financial assets held in a securities account
in the name of any Credit Party, (iii) a futures commission merchant or clearing
house, as applicable, with respect to commodity accounts and commodity contracts
held by any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant disclaims any security interest in
the applicable financial assets, acknowledges the Lien of Agent, on behalf of
itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of Agent without further consent by the
affected Credit Party.

 

                                 “Copyright License” means any and all rights
now owned or hereafter acquired by any Credit Party under any written agreement
granting any right to use any Copyright or Copyright registration.  
                                 “Copyrights” means all of the following now
owned or hereafter adopted or acquired by any Credit Party: (a) all copyrights
and General Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in




A-6

--------------------------------------------------------------------------------




connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

 

                                   “Credit Parties” means Holdings, Borrower,
and each of Holdings’ Subsidiaries other than Butler India, Butler Foundation,
AAC Corp or Sylvan Insurance Co., Ltd.

 

                                 “Default” means any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Default.

 

                                 “Default Rate” has the meaning ascribed to it
in Section 1.5(d).  

                                 “Deposit Accounts” means all “deposit accounts”
as such term is defined in the Code, now or hereafter held in the name of any
Credit Party.

                                 “Disbursement Accounts” has the meaning
ascribed to it in Annex C.

                                     “Disclosure Schedules” means the Schedules
prepared by Borrower and denominated as Disclosure Schedules 1.4 through 6.7 in
the Index to the Agreement.                                    “Documents” means
any “documents,” as such term is defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located.  

                                 “Dollars” or “$” means lawful currency of the
United States of America.  

                                 “EBIT” means, for any period, Consolidated Net
Income for such period, plus (i) Consolidated Interest Expense in such period,
plus (ii) deferred financing cost amortization, plus (iii) all charges in such
period for federal, state and local income taxes excluding (iv) all
extraordinary nonrecurring items of income or loss.

 

                                 “EBITDA” means, for any period, EBIT for such
period, plus (i) all charges in such period for amortization of intangibles,
depletion and depreciation, (ii) the amount of non-cash charges as the result of
any grant to any Person of Stock or other non-cash consideration, (iii) actual
fees and expenses incurred in connection with the Related Transactions
(including, without limitation, forbearance fees paid prior to the effectiveness
of this Agreement) as set forth in writing to Agent and acceptable to Agent in
its sole discretion, (iv) charges related to the Levine Leichtman transaction,
expenses associated with the audit process for the 2004, 2005 and 2006 Fiscal
Years and severance costs paid to the former chief financial officer and (v)
non­recurring, extraordinary items set forth in writing to the Agent and
acceptable to Agent in its sole discretion, in each case, to the extent deducted
in determining Consolidated Net Income for such period.

 

                                 “Eligible Accounts” has the meaning ascribed to
it in Section 1.6 of the Agreement.                                    “Eligible
Pending Accounts Receivable and Fixed Contract Accounts Receivable” has the
meaning ascribed to in Section 1.7 of the Agreement.




A-7

--------------------------------------------------------------------------------




                                 “Environmental Laws” means all applicable
federal, state, local and foreign laws, statutes, ordinances, codes, rules,
standards and regulations, now or hereafter in effect, and any applicable
judicial or administrative interpretation thereof, including any applicable
judicial or administrative order, consent decree, order or judgment, imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

 

                                 “Environmental Liabilities” means, with respect
to any Person, all liabilities, obligations, responsibilities, response,
remedial and removal costs, investigation and feasibility study costs, capital
costs, operation and maintenance costs, losses, damages, punitive damages,
property damages, natural resource damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants), fines, penalties, sanctions and
interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, including any arising under or related to any Environmental Laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material whether on, at, in, under, from or about or
in the vicinity of any real or personal property.

 

                                 “Environmental Permits” means all permits,
licenses, authorizations, certificates, approvals or registrations required by
any Governmental Authority under any Environmental Laws.

                                 “Equipment” means all “equipment,” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
wherever located and, in any event, including all such Credit Party’s machinery
and equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.




A-8

--------------------------------------------------------------------------------




                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, and any regulations
promulgated thereunder.                                    “ERISA Affiliate”
means, with respect to any Credit Party, any trade or business (whether or not
incorporated) that, together with such Credit Party, are treated as a single
employer within the meaning of Sections 414(b), (c), (m) or (o) of the IRC.

 

                                 “ERISA Event” means, with respect to any Credit
Party or any ERISA Affiliate, (a) any event described in Section 4043(c) of
ERISA with respect to a Title IV Plan; (b) the withdrawal of any Credit Party or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any Credit Party
or any ERISA Affiliate from any Multiemployer Plan; (d) the filing of a notice
of intent to terminate a Title IV Plan or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by
any Credit Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.

 

                                 “ESOP” means a Plan that is intended to satisfy
the requirements of Section 4975(e)(7) of the IRC.  

                                 “Event of Default” has the meaning ascribed to
it in Section 8.1.  

                                 “Excess Cash Flow” means, without duplication,
with respect to any Fiscal Year of Holdings and its Subsidiaries, EBITDA minus
(a) Capital Expenditures during such Fiscal Year (excluding the financed portion
thereof), minus (b) Interest Expense paid or accrued (excluding any original
issue discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense) and scheduled principal payments paid
or payable in respect of Funded Debt, minus (c) Restricted Payments made to any
Person other than a Credit Party during such Fiscal Year, minus (d) prepayments
paid in cash pursuant to Sections 1.3(a), (b)(i) and (b)(iii) of the Second Lien
Credit Agreement and pursuant to Section 1.3 of this Agreement (other than
mandatory prepayments made pursuant to Sections 1.3(b)(i), (b)(ii), (b)(iv) or
1.3(d) of the this Agreement), minus (e) amounts actually paid by Holdings and
its Subsidiaries for federal, state and local income tax obligations.

                                 “Executive Order” has the meaning ascribed to
it in Section 3.26(a).

                                     “Existing Credit Agreement” has the meaning
ascribed to it in the recitals to the Agreement.




A-9

--------------------------------------------------------------------------------




                                 “Existing Obligations” has the meaning ascribed
to it in the recitals to the Agreement.

 

                                 “Extended Accounts” means those Accounts owned
by the following Account Debtors: Adelphia Communications Corporation, Citibank,
N.A., Worldcom, Inc.; Prudential Insurance Company of America; Pacific Bell
Telephone Company; Verizon Communications; and Sikorsky Aircraft Corporation.
Borrower shall be entitled to change the composition of Extended Accounts up to
two (2) times in any Fiscal Year provided it gives Agent and the Lenders not
less than thirty (30) days prior written notice of such change except that any
Account of General Electric Company or its Subsidiaries or Affiliates shall not
be deemed an Extended Account.

 

                                 “Fair Labor Standards Act” means the Fair Labor
Standards Act, 29 U.S.C. §201 et seq.

 

                                 “Federal Funds Rate” means, for any day, a
floating rate equal to the weighted average of the rates on overnight federal
funds transactions among members of the Federal Reserve System, as determined by
Agent in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

 

                                 “Federal Reserve Board” means the Board of
Governors of the Federal Reserve System.                                   
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.  

                                 “Financial Covenants” means the financial
covenants set forth in Annex G.

 

                                 “Financial Statements” means the consolidated
and consolidating income statements, statements of cash flows and balance sheets
of Borrower delivered in accordance with Section 3.4 and Annex E.

 

                                 “Fiscal Month” means any of the monthly
accounting periods of Borrower.  

                                 “Fiscal Quarter” means any of the quarterly
accounting periods of Borrower, ending on or about the last day of March, June,
September and December of each year.

 

                                 “Fiscal Year” means any of the annual
accounting periods of Borrower ending on December 31 of each year.

                                 “Fixed Charges” means, with respect to any
Person for any fiscal period, (a) the aggregate of all Interest Expense paid in
cash during such period, plus (b) scheduled payments of principal with respect
to Indebtedness during such period, plus (c) Capital Expenditures during such
period (excluding the financed portion thereof) plus (d) amounts actually paid
by Holdings and its Subsidiaries for federal, state and local income tax
obligations, plus (e) Restricted Payments paid to any Person other than a Credit
Party during such period, minus (f) any payments received as a result of tax
refunds.




A-10

--------------------------------------------------------------------------------




                                 “Fixed Charge Coverage Ratio” means, with
respect to any Person for any fiscal period, the ratio of EBITDA to Fixed
Charges.                                    “Fixtures” means all “fixtures” as
such term is defined in the Code, now owned or hereafter acquired by any Credit
Party.

 

                                 “Funded Debt” means, with respect to any
Person, without duplication, all Indebtedness for borrowed money evidenced by
notes, bonds, debentures, or similar evidences of Indebtedness and that by its
terms matures more than one year from, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capital Lease
Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrower, the Obligations, the Second Lien
Indebtedness and, without duplication, Guaranteed Indebtedness consisting of
guaranties of Funded Debt of other Persons, but excluding, without duplication,
unmatured obligations with respect to letters of credit; provided, that solely
for the purposes of calculating the Leverage Ratio for periods ending on or
before February 1, 2008, there shall be added to Funded Debt (i) the net
proceeds from any sale, transfer, conveyance, assignment or other disposition of
all or any portion of the Montvale Property and (ii) the net proceeds from any
sale or offering of Holdings Stock after the Closing Date except to the extent
such proceeds are used to make a Restricted Payment permitted under Section
6.14(f).

 

                                 “GAAP” means generally accepted accounting
principles in the United States of America, consistently applied, as such term
is further defined in Annex G to the Agreement.  
                                 “GE Capital” means General Electric Capital
Corporation, a Delaware corporation.

 

                                 “GE Capital Fee Letter” means that certain
letter, dated as of the Original Closing Date, between GE Capital and Borrower
with respect to certain Fees to be paid from time to time by Borrower to GE
Capital.

                                 “General Intangibles” means “general
intangibles,” as such term is defined in the Code, now owned or hereafter
acquired by any Credit Party, including all right, title and interest that such
Credit Party may now or hereafter have in or under any Contract, all payment
intangibles, customer lists, Licenses, Copyrights, Trademarks, Patents, and all
applications therefor and reissues, extensions or renewals thereof, rights in
Intellectual Property, interests in partnerships, joint ventures and other
business associations, licenses, permits, copyrights, trade secrets, proprietary
or confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to




A-11

--------------------------------------------------------------------------------




receive tax refunds and other payments, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged Stock and Investment Property, rights of indemnification, all books
and records, correspondence, credit files, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

 

                                 “Goods” means any “goods” as defined in the
Code, now owned or hereafter acquired by any Credit Party, including embedded
software.                                    “Governmental Authority” means any
nation or government, any state or other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

                                 “Guaranteed Indebtedness” means, as to any
Person, any obligation of such Person guaranteeing, providing comfort or
otherwise supporting any Indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

 

                                 “Guaranties” means, collectively, the Holdings
Guaranty, each Subsidiary Guaranty and any other guaranty executed by any
Guarantor in favor of Agent and Lenders in respect of the Obligations.

 

                                 “Guarantors” means Holdings, each Subsidiary of
Holdings (other than Butler India, Butler Foundation, AAC Corp. and Sylvan
Insurance Co., Ltd.), each other Person, if any, that executes a guaranty or
other similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

 

                                 “Hazardous Material” means any substance,
material or waste that is regulated by, or forms the basis of liability now or
hereafter under, any Environmental Laws, including any material or substance
that is (a) defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,”




A-12

--------------------------------------------------------------------------------




“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or (b)
petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

                                 “Holdings” has the meaning ascribed thereto in
the recitals to the Agreement.  

                                 “Holdings Guaranty” means the Amended and
Restated Parent Guaranty dated as of November 7, 1997 executed by Holdings in
favor of Agent, on behalf of itself and Lenders, as amended and confirmed by the
Omnibus Amendment and Confirmation of Collateral Documents Agreement.  
                                 “Holdings Pledge Agreement” means the Pledge
Agreement, dated the Original Closing Date, executed by Holdings in favor of
Agent, on behalf of itself and Lenders, pledging all Stock of Borrower.  

                                 “Holdings Security Agreement” has the meaning
ascribed to it in Section 3.24.

 

                                 “Indebtedness” means , with respect to any
Person, without duplication (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property payment for which is
deferred 6 months or more, but excluding obligations to trade creditors incurred
in the ordinary course of business that are unsecured and not overdue by more
than 6 months unless being contested in good faith, (b) all reimbursement and
other obligations with respect to letters of credit, bankers’ acceptances and
surety bonds, whether or not matured, (c) all obligations evidenced by notes,
bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.

 

                                “ Indemnified Liabilities” has the meaning
ascribed to it in Section 1.13. “Indemnified Person” has the meaning ascribed to
it in Section 1.13.  

                                 “Index Rate” means, for any day, a floating
rate equal to the higher of (i) the rate publicly quoted from time to time by
The Wall Street Journal as the “base rate on corporate loans posted by at least
75% of the nation’s 30 largest banks” (or, if The Wall Street Journal ceases
quoting a base rate of the type described, the highest per annum rate of
interest published by the




A-13

--------------------------------------------------------------------------------




Federal Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

                                 “Index Rate Loan” means a Loan or portion
thereof bearing interest by reference to the Index Rate.

                                 “Instruments” means all “instruments,” as such
term is defined in the Code, now owned or hereafter acquired by any Credit
Party, wherever located, and, in any event, including all certificated
securities, all certificates of deposit, and all notes and other, without
limitation, evidences of indebtedness, other than instruments that constitute,
or are a part of a group of writings that constitute, Chattel Paper.

                                 “Intellectual Property” means any and all
Licenses, Patents, Copyrights, Trademarks, and the goodwill associated with such
Trademarks.

 

                                 “Intellectual Property Security Agreement”
means the Intellectual Property Security Agreement dated the Original Closing
Date made in favor of Agent on behalf of itself and Lenders, by each applicable
Credit Party.

                                 “ Intercompany Notes” has the meaning ascribed
to it in Section 6.3.

                                 “Intercreditor Agreement” means that certain
Intercreditor Agreement, dated as of August 29, 2007, as amended, restated or
replaced from time to time, entered into by Agent and the agent for holders of
Second Lien Indebtedness.

                                 “Interest Expense” means, with respect to any
Person for any fiscal period, interest expense (whether cash or non-cash) of
such Person determined in accordance with GAAP for the relevant period ended on
such date, including interest expense with respect to any Funded Debt of such
Person and interest expense for the relevant period that has been capitalized on
the balance sheet of such Person, but excluding deferred financing cost
amortization.

                                 “Interest Payment Date” means (a) as to any
Index Rate Loan, the first Business Day of each month to occur while such Loan
is outstanding, and (b) as to any LIBOR Loan, the last day of the applicable
LIBOR Period; provided that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

                                 “Inventory” means any “inventory,” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
wherever located, and in any event including inventory, merchandise, goods and
other personal property that are held by or on behalf of any Credit Party for
sale or lease or are furnished or are to be furnished under a contract of
service, or that constitute raw materials, work in process, finished goods,
returned goods, supplies or materials of any kind, nature or description used or
consumed or to be used or consumed in such Credit Party’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including other supplies and embedded software.




A-14

--------------------------------------------------------------------------------




                                 “Investment Property” means all “investment
property” as such term is defined in the Code now owned or hereafter acquired by
any Credit Party, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

 

                                 “IRC” means the Internal Revenue Code of 1986,
as amended, and all regulations promulgated thereunder.  

                                 “IRS” means the Internal Revenue Service.  
                                 “L/C Issuer” has the meaning ascribed to it in
Annex B.                                    “L/C Sublimit” has the meaning
ascribed to in it Annex B.

 

                                 “Lenders” means GE Capital, the other Lenders
named on the signature pages of the Agreement, and, if any such Lender shall
decide to assign all or any portion of the Obligations, such term shall include
any assignee of such Lender.

                                 “Letter of Credit Fee” has the meaning ascribed
to it in Annex B.

                                 “Letter of Credit Obligations” means all
outstanding obligations incurred by Agent and Lenders at the request of
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of Letters of Credit by Agent or another L/C
Issuer or the purchase of a participation as set forth in Annex B with respect
to any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent or Lenders thereupon or
pursuant thereto.

                                 “Letter-of-Credit Rights” means
letter-of-credit rights as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, including rights to payment or
performance under a letter of credit, whether or not such Credit Party, as
beneficiary, has demanded or is entitled to demand payment or performance.

                                 “Letters of Credit” means standby letters of
credit issued (including issued pursuant to the Existing Credit Agreement) for
the account of Borrower by any L/C Issuer, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

                                 “Leverage Ratio” means, with respect to any
Person for any twelve (12) month fiscal period ending on any date of
determination, the ratio of (a) Funded Debt as of any date of determination, to
(b) EBITDA for the twelve (12) months ending on that date of determination.




A-15

--------------------------------------------------------------------------------




                                 “LIBOR Business Day” means a Business Day on
which banks in the City of London are generally open for interbank or foreign
exchange transactions.

                                 “LIBOR Loan” means a Loan or any portion
thereof bearing interest by reference to the LIBOR Rate.

                                 “LIBOR Period” means, with respect to any LIBOR
Loan, each period commencing on a LIBOR Business Day selected by Borrower
pursuant to the Agreement and ending one, two or three months thereafter, as
selected by Borrower’s irrevocable notice to Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:

 

                   (a)             if any LIBOR Period would otherwise end on a
day that is not a LIBOR Business Day, such LIBOR Period shall be extended to the
next succeeding LIBOR Business Day unless the result of such extension would be
to carry such LIBOR Period into another calendar month in which event such LIBOR
Period shall end on the immediately preceding LIBOR Business Day;    
                 (b)            any LIBOR Period that would otherwise extend
beyond the Commitment Termination Date shall end 2 LIBOR Business Days prior to
such date;                      (c)             any LIBOR Period that begins on
the last LIBOR Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;    
                 (d)            Borrower shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and                      (e)             Borrower shall select LIBOR
Periods so that there shall be no more than 5 separate LIBOR Loans in existence
at any one time.  

                                 “LIBOR Rate” means for each LIBOR Period, a
rate of interest determined by Agent equal to:  

                   (a)             the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on Telerate Page
3750 as of 11:00 a.m. (London time), on the second full LIBOR Business Day next
preceding the first day of such LIBOR Period (unless such date is not a Business
Day, in which event the next succeeding Business Day will be used); divided by  
                   (b)           a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 LIBOR Business Days prior to the
beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as




A-16

--------------------------------------------------------------------------------




 

  “Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that
are required to be maintained by a member bank of the Federal Reserve System.  
                   If such interest rates shall cease to be available from
Telerate News Service, the LIBOR Rate shall be determined from such financial
reporting service or other information as shall be mutually acceptable to Agent
and Borrower.  

                                 “License” means any Copyright License, Patent
License, Trademark License or other license of rights or interests now held or
hereafter acquired by any Credit Party.

 

                                 “Lien” means any mortgage or deed of trust,
pledge, hypothecation, assignment, deposit arrangement, lien, charge, claim,
security interest, easement or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

 

                                 “Litigation” has the meaning ascribed to it in
Section 3.13. “Loan Account” has the meaning ascribed to it in Section 1.12.

 

                                 “Loan Documents” means the Agreement, the
Intercreditor Agreement, the Notes, the Collateral Documents, the Master Standby
Agreement and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

                                “ Loans” means the Revolving Loan and the Swing
Line Loan.

                                “ Lock Boxes” has the meaning ascribed to it in
Annex C.

                                “ Margin Stock” has the meaning ascribed to it
in Section 3.10.

 

                                “Master Standby Agreement” means the Master
Agreement for Standby Letters of Credit dated as of the Original Closing Date
between Borrower, as Applicant, and GE Capital, as Issuer.

 

                                “Material Adverse Effect” means a material
adverse effect on (a) the business, assets, operations, prospects or financial
or other condition of the Credit Parties considered as a whole, (b) Borrower’s
ability to pay any of the Loans or any of the other Obligations in accordance
with the terms of the Agreement, (c) the Collateral or Agent’s Liens, on behalf
of




A-17

--------------------------------------------------------------------------------




itself and Lenders, on the Collateral or the priority of such Liens, or (d)
Agent’s or any Lender’s rights and remedies under the Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in costs and/or liabilities or loss of
revenues, individually, or in the aggregate, to any Credit Party in any 30-day
period in excess of $3,000,000 as of any date of determination or 10% of the
lesser of the Maximum Amount or the Borrowing Base at any date of determination
shall constitute a Material Adverse Effect.                                   
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.  

                                   “Monroe Capital” means Monroe Capital
Management Advisors LLC.  

                                 “Montvale Lease” means the lease agreement by
Butler NJ of the Montvale Property to Borrower and the other Credit Parties from
time to time in effect.                                    “Montvale Property”
means the Real Estate owned by Butler NJ at 110 Summit Avenue, Montvale, New
Jersey.

 

                                 “Montvale Property Mortgage” means the mortgage
on the Montvale Property, evidenced by certain Promissory Note and Mortgage and
Security Agreement dated September 30, 2002, and the related documents by and
between Butler NJ and Park National Bank (as successor in interest to GMAC
Commercial Mortgage Corp.), and any successor to Park National Bank.

 

                                 “Mortgages” means each of the mortgages, deeds
of trust, leasehold mortgages, leasehold deeds of trust, collateral assignments
of leases or other real estate security documents delivered by any Credit Party
to Agent on behalf of itself and Lenders with respect to any Real Estate
acquired after the Closing Date (and expressly including the Montvale Property
Mortgage), all in form and substance reasonably satisfactory to Agent.  
                                 “Multiemployer Plan” means a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, and to which any Credit Party
or ERISA Affiliate is making, is obligated to make or has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.                                    “Net Worth” means, with respect to
any Person as of any date of determination, the book value of the assets of such
Person, minus the sum of (a) reserves applicable thereto, and (b) all of such
Person’s liabilities on a consolidated basis (including accrued and deferred
income taxes), all as determined in accordance with GAAP.  

                                 “Non-Funding Lender” has the meaning ascribed
to it in Section 9.9(a)(ii).

                                 “Notes” means, collectively, the Revolving
Notes and the Swing Line Note.

                                 ”Notice of Conversion/Continuation” has the
meaning ascribed to it in Section 1.5.(e).




A-18

--------------------------------------------------------------------------------




                                 “Notice of Revolving Credit Advance” has the
meaning ascribed to it in Section 1.1 (a).  

                                 “Obligations” means all loans, advances, debts,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
any Credit Party to Agent or any Lender, and all covenants and duties regarding
such amounts, of any kind or nature, present or future, whether or not evidenced
by any note, agreement or other instrument, arising under the Agreement or any
of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Charges, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.                                    “Omnibus Amendment and
Confirmation of Collateral Document Agreement” means that certain Omnibus
Amendment and Confirmation of Collateral Document Agreement, dated the Original
Closing Date, entered into by and among Agent, on behalf of itself and Lenders,
and each applicable Credit Party that is a signatory thereto.  

                                 “Original Closing Date” means September 28,
2001.

                                 “Overadvance” has the meaning ascribed to it in
Section 1.1(a)(iii).

 

                                 “Patent License” means rights under any written
agreement now owned or hereafter acquired by any Credit Party granting any right
with respect to any invention on which a Patent is in existence.  

                                 “Patents” means all of the following in which
any Credit Party now holds or hereafter acquires any interest: (a) all letters
patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or of any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.  

                                 “Patriot Act” has the meaning ascribed to it in
Section 3.26(a).

                                 “PBGC” means the Pension Benefit Guaranty
Corporation.

                                 “Pension Plan” means a Plan described in
Section 3(2) of ERISA.

 

                                 “Permitted Covenant” means (i) any periodic
reporting covenant, (ii) any covenant restricting payments by Holdings with
respect to any securities of Holdings which are junior to the Permitted
Preferred Stock, (iii) any covenant the default of which can only result in an
increase in the amount of any redemption price, repayment amount, dividend rate
or interest rate and (iv) any covenant providing board observance rights with
respect to Holdings’ board of directors.




A-19

--------------------------------------------------------------------------------




                                 “Permitted Encumbrances” means the following
encumbrances: (a) Liens for taxes or assessments or other governmental Charges
not yet due and payable or which are being contested in accordance with Section
5.2(b); (b) pledges or deposits of money securing statutory obligations under
workmen’s compensation (including deposits made with workers’ compensation
insurance providers), unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA); (c) pledges
or deposits of money securing bids, tenders, contracts (other than contracts for
the payment of money) or leases to which any Credit Party is a party as lessee
made in the ordinary course of business; (d) inchoate and unperfected workers’,
mechanics’ or similar liens arising in the ordinary course of business, so long
as such Liens attach only to Equipment, Fixtures and/or Real Estate; (e)
carriers’, warehousemen’s, suppliers’ or other similar possessory liens arising
in the ordinary course of business and securing liabilities in an outstanding
aggregate amount not in excess of $250,000 at any time, so long as such Liens
attach only to Inventory; (f) deposits securing, or in lieu of, surety, appeal
or customs bonds in proceedings to which any Credit Party is a party; (g) any
attachment or judgment lien not constituting an Event of Default under Section
8.1(j); (h) zoning restrictions, easements, licenses, or other restrictions on
the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate; (i) presently existing or hereafter
created Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly
permitted under clauses (b), (c) and (d) of Section 6.7 of the Agreement; and
(k) the Montvale Property Mortgage.

                                 “Permitted Preferred Stock” means any preferred
stock of Holdings (or any equity security of Holdings that is convertible or
exchangeable into any preferred stock of Holdings), so long as the terms of any
such preferred stock or equity security of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by any
Subsidiaries of Holdings, (iii) do not contain any put, redemption, repayment,
sinking fund or other similar provision, (iv) do not require the cash payment of
dividends or interest, (v) do not contain any covenants other than any Permitted
Covenant, (vi) do not grant the holders thereof any voting rights except for (x)
voting rights required to be granted to such holders under applicable law, (y)
limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of substantial assets, or liquidations involving Holdings
and (z) other voting rights to the extent not greater than or superior to those
allocated to Holdings common Stock on a per share basis, and (vii) to the extent
any such preferred stock or equity security does not otherwise comply with
clauses (i) through (vi) hereof, such preferred stock or equity security is
otherwise reasonably satisfactory to Agent.

                                 “Person” means any individual, sole
proprietorship, partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, other entity or government (whether federal, state, county, city,
municipal, local, foreign, or otherwise, including any instrumentality,
division, agency, body or department thereof).

                                 “Plan” means, at any time, an “employee benefit
plan,” as defined in Section 3(3) of ERISA, that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Credit Party.




A-20

--------------------------------------------------------------------------------




                                 “Pledge Agreements” means the Borrower Pledge
Agreement, the Holdings Pledge Agreement, the Subsidiary Pledge Agreement and
any other pledge agreement entered into after the Original Closing Date by any
Credit Party (as required by the Agreement or any other Loan Document).

                                 “Preferred Stock Offering” means Borrower’s
issuance on or about December 15, 2006 of up to 8,500 shares of its series A
preferred stock and warrants exercisable to purchase an aggregate of up to
2,125,000 shares of common Stock for an aggregate cash consideration of up to
$8,500,000.

 

                                 ` “Proceeds” means “proceeds,” as such term is
defined in the Code, including (a)   any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to any Credit Party from time to time
with respect to any of the Collateral, (b) any and all payments (in any form
whatsoever) made or due and payable to any Credit Party from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of governmental authority), (c) any claim of
any Credit Party against third parties (i) for past, present or future
infringement of any Patent or Patent License, or (ii) for past, present or
future infringement or dilution of any Copyright, Copyright License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any litigation or dispute concerning any of the
Collateral, (e) dividends, interest, distributions and Instruments with respect
to Investment Property and pledged Stock, and (f) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral,
upon disposition or otherwise.

                                 “Pro Forma” means the unaudited consolidated
and consolidating balance sheet of Borrower and its Subsidiaries as of June 30,
2007.

                                 “Projections” means Borrower’s forecasted
consolidated and consolidating: (a) balance sheets; (b) profit and loss
statements; (c) cash flow statements; and (d) capitalization statements, all
prepared on a Subsidiary by Subsidiary or division-by-division basis, if
applicable, and otherwise consistent with the historical Financial Statements of
Borrower, together with appropriate supporting details and a statement of
underlying assumptions.

 

                                 “Pro Rata Share” means with respect to all
matters relating to any Lender (a) with respect to the Revolving Loan, the
percentage obtained by dividing (i) the Revolving Loan Commitment of that Lender
by (ii) the aggregate Revolving Loan Commitments of all Lenders, (b)  with
respect to all Loans, the percentage obtained by dividing (i) the aggregate
Commitments of that Lender by (ii) the aggregate Commitments of all Lenders, and
(c) with respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.

                                     “Qualified Plan” means a Pension Plan that
is intended to be tax-qualified under Section 401 (a) of the IRC.




A-21

--------------------------------------------------------------------------------




                                 “Qualified Assignee” means (a) any Lender, any
Affiliate of any Lender and, with respect to any Lender that is an investment
fund that invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which extends credit or buys loans as one of its businesses,
including insurance companies, mutual funds, lease financing companies and
commercial finance companies, in each case, which has a rating of BBB or higher
from S&P and a rating of Baa2 or higher from Moody’s at the date that it becomes
a Lender and which, through its applicable lending office, is capable of lending
to Borrower without the imposition of any withholding or similar taxes; provided
that no Person determined by Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.

 

                                 “Real Estate” has the meaning ascribed to it in
Section 3.6.

                                 “Refunded Swing Line Loan” has the meaning
ascribed to it in Section 1.1(c)(iii)

   

                                 “Related Transactions” means the initial
borrowing under the Revolving Loan on the Original Closing Date, the payment of
all fees, costs and expenses associated with the foregoing and the execution and
delivery of all of the Related Transactions Documents.

                                 “Related Transactions Documents” means the Loan
Documents, and all other agreements or instruments executed in connection with
the Related Transactions.

 

                                 “Release” means any release, threatened
release, spill, emission, leaking, pumping, pouring, emitting, emptying, escape,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Material in the indoor or outdoor environment, including
the movement of Hazardous Material through or in the air, soil, surface water,
ground water or property.

 

                                 “Requisite Lenders” means Lenders having (a)
more than 66 2/3% of the Commitments of all Lenders, or (b) if the Commitments
have been terminated, more than 66 2/3% of the aggregate outstanding amount of
the Loans.

 

                                 “Requisite Revolving Lenders” means Lenders
having (a) more than 66 2/3% of the Revolving Loan Commitments of all Lenders,
or (b) if the Revolving Loan Commitments have been terminated, more than 66 2/3%
of the aggregate outstanding amount of the Revolving Loan.

                                 “Reserves” means, with respect to the Borrowing
Base of Borrower (a) a reserve for the face amount of all Letters of Credit
issued hereunder, (b) reserves established pursuant to Section 5.4(c), and (c)
such other reserves against Eligible Accounts, Eligible Pending Accounts
Receivable and Fixed Contract Accounts Receivable or Borrowing Availability of
Borrower that Agent may, in its reasonable credit judgment, establish from time
to time. Without limiting the generality of the foregoing, Reserves established
to ensure the payment of accrued Interest




A-22

--------------------------------------------------------------------------------




Expenses or Indebtedness shall be deemed to be a reasonable exercise of Agent’s
credit judgment.

 

                                 “Restated Financial Statements” has the meaning
ascribed to it in subsection (q) of Annex E.  

                                 “Restricted Payment” means, with respect to any
Credit Party (a) the declaration or payment of any dividend or the incurrence of
any liability to make any other payment or distribution of cash or other
property or assets in respect of Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (f) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation in the
ordinary course of business to Stockholders who are employees of such Credit
Party; and (g) any payment of management fees (or other fees of a similar
nature) by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.  

                                 “Retiree Welfare Plan” means, at any time, a
Welfare Plan that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC and at the sole expense of the participant or the
beneficiary of the participant.  

                                 “Revolving Credit Advance” has the meaning
ascribed to it in Section 1.1(a)(i).  

                                 “Revolving Lenders” means, as of any date of
determination, Lenders having a Revolving Loan Commitment.  
                                 “Revolving Loan” means, at any time, the sum of
(i) the aggregate amount of Revolving Credit Advances outstanding to Borrower
plus (ii) the aggregate Letter of Credit Obligations incurred on behalf of
Borrower. Unless the context otherwise requires, references to the outstanding
principal balance of the Revolving Loan shall include the outstanding balance of
Letter of Credit Obligations.                                    “Revolving Loan
Commitment” means (a) as to any Revolving Lender, the aggregate commitment of
such Revolving Lender to make Revolving Credit Advances or incur Letter of
Credit Obligations as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or




A-23

--------------------------------------------------------------------------------




incur Letter of Credit Obligations, which aggregate commitment shall be Forty
Five Million Dollars ($45,000,000.00) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

                                “ Revolving Note” has the meaning ascribed to it
in Section 1.1(a)(ii).

 

                                 “Second Lien Agent” means Monroe Capital
Management Advisors LLC, as agent under the Second Lien Credit Agreement, or any
successor thereto.

                                   “Second Lien Credit Agreement” means that
certain Second Lien Credit Agreement, dated as of August 29, 2007, by and among
Borrower, Monroe Capital, and the other lenders party thereto from time to time,
as amended, restated, supplemented, refinanced or replaced from time to time.

 

                                 “Second Lien Indebtedness” means Indebtedness
incurred by Borrower pursuant to the Second Lien Credit Agreement and secured by
any or all assets that constitute Collateral, which security has the priority
set forth in the Intercreditor Agreement.

                                 “Second Lien Loan Documents” means the Second
Lien Credit Agreement and all other “Loan Documents” under and as defined in the
Second Lien Credit Agreement, as in effect on the Closing Date, and as the same
may be amended, restated, supplemented, or replaced from time to time in
accordance with the terms of the Intercreditor Agreement.

 

                                 “Security Agreements” means (i) the Borrower
Security Agreement; (ii) the Subsidiary Security Agreement; (iii) the Second
Amended and Restated Security Agreement dated the Original Closing Date entered
into by and among the Borrower, as purchaser and each Credit Party that is a
signatory thereto; and (iv) the Holdings Security Agreement.

 

                                 “Specified Employees” means Edward M. Kopko,
Thomas F. Comeau, Hugh G. McBreen, Frank H. Murray, Louis F. Petrossi, Wesley B.
Tyler, Ronald Uyermatsu, Walter O. LeCroy, James Beckley, Sr., George Geogiou,
Sr., Robert O’Flynn, Chris Tyrell and Mark Koscinski.

                                 “Solvent” means, with respect to any Person on
a particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.

 

                                 “Stock” means all shares, options, warrants,
general or limited partnership interests, membership interests or other
equivalents (regardless of how designated) of or in a




A-24

--------------------------------------------------------------------------------




corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including common stock, preferred stock or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

                                 “Stockholder” means, with respect to any
Person, each holder of Stock of such Person.

                                 “Subordinated Debt” means any Indebtedness of
any Credit Party subordinated to the Obligations in a manner and form
satisfactory to Agent and Lenders in their sole discretion, as to right and time
of payment and as to any other rights and remedies thereunder.

                                 “Subsidiary” means, with respect to any Person,
(a) any corporation of which an aggregate of more than 50% of the outstanding
Stock having ordinary voting power to elect a maj ority of the board of
directors of such corporation (irrespective of whether, at the time, Stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of 50% or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50% or of which
any such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of the Borrower.

 

                                 “Subsidiary Guaranty” means the Amended and
Restated Subsidiaries Guaranty, dated the Original Closing Date, executed by all
Subsidiaries of Borrower (other than Butler India) in favor of Agent, on behalf
of itself and Lenders.

 

                                 “Subsidiary Pledge Agreement” means the Pledge
Agreement, dated the Original Closing Date, executed by the applicable Credit
Parties in favor of Agent, on behalf of itself and Lenders, pledging all stock
of their Subsidiaries, if any, and all Intercompany Notes and other instruments
owing to or held by it.

                                 “Subsidiary Security Agreement” means the
Amended and Restated Subsidiaries Security Agreement, dated the Original Closing
Date, entered into by and among Agent, on behalf of itself and Lenders, and each
Credit Party that is a signatory thereto.

                                 “Supermajority Revolving Lenders” means Lenders
having (a) 80% or more of the Revolving Loan Commitments of all Lenders, or (b)
if the Revolving Loan Commitments have been terminated, 80% or more of the
aggregate outstanding amount of the Revolving Loan (with the Swing Line Loan
being attributed to the Lender making such Loan) and Letter of Credit
Obligations.

 

                                   “Supporting Obligations” has the meaning
ascribed thereto in the Code.                                      “Swing Line
Advance” has the meaning ascribed to it in Section 1.1(c)(i).




A-25

--------------------------------------------------------------------------------




                                 “Swing Line Availability” has the meaning
ascribed to it in Section 1.1(c)(i).

 

                                 “Swing Line Commitment” means, as to the Swing
Line Lender, the commitment of the Swing Line Lender to make Swing Line Advances
as set forth on Annex J to the Agreement, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the Swing Line Lender.

 

                                 “Swing Line Lender” means GE Capital.  

                                 “Swing Line Loan” means at any time, the
aggregate amount of Swing Line Advances outstanding to Borrower.  

                                 “Swing Line Note” has the meaning ascribed to
it in Section 1.1(c)(ii).

 

                                 “Tangible Net Worth” means, with respect to any
Person at any date, the Net Worth of such Person at such date (excluding the
impact of FASB 141, 142 and 144), excluding, however: (i) from the determination
of the total assets at such date, (a) all capitalized organizational expenses,
capitalized research and development expenses, trademarks, trade names,
copyrights, patents, patent applications, licenses and rights in any thereof,
and other intangible items (excluding goodwill), (b) all unamortized debt
discount and expense, (c) treasury Stock, and (d) any write-up in the book value
of any asset resulting from a revaluation thereof, and (ii) from the
determination of the total liabilities at such date, all liabilities in
connection with the issuance of a subordinated promissory note in favor of
Edward M. Kopko in the amount of $6,300,000.

 

                                 “Taxes” means taxes, levies, imposts,
deductions, Charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on or measured by the net income of Agent or a Lender by
the jurisdictions under the laws of which Agent and Lenders are organized or
conduct business or any political subdivision thereof.

 

                                 “Termination Date” means the date on which (a)
the Loans have been indefeasibly repaid in full, (b) all other Obligations under
the Agreement and the other Loan Documents have been completely discharged, (c)
all Letter of Credit Obligations have been cash collateralized, cancelled or
backed by standby letters of credit in accordance with Annex B, and (d) Borrower
shall not have any further right to borrow any monies under the Agreement.

 

                                 “Title IV Plan” means a Pension Plan (other
than a Multiemployer Plan), that is covered by Title IV of ERISA, and that any
Credit Party or ERISA Affiliate maintains, contributes to or has an obligation
to contribute to on behalf of participants who are or were employed by any of
them.                                    “Trademark License” means rights under
any written agreement now owned or hereafter acquired by any Credit Party
granting any right to use any Trademark.

 

                                 “Trademarks” means all of the following now
owned or hereafter adopted or acquired by any Credit Party: (a) all trademarks,
trade names, corporate names, business names, trade styles, service marks,
logos, other source or business identifiers, prints and labels on which any of
the foregoing have appeared or appear, designs and general intangibles of like
nature




A-26

--------------------------------------------------------------------------------




(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

                                 “Unfunded Pension Liability” means, at any
time, the aggregate amount, if any, of the sum of (a) the amount by which the
present value of all accrued benefits under each Title IV Plan exceeds the fair
market value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan, and (b) for a period of 5
years following a transaction which might reasonably be expected to be covered
by Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by any Credit Part y or any ERISA Affiliate as a result of such
transaction.

 

                                 “Welfare Plan” means a Plan described in
Section 3(l) of ERISA.

 

                                 Rules of construction with respect to
accounting terms used in the Agreement or the other Loan Documents shall be as
set forth in Annex G. All other undefined terms contained in any of the Loan
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code as in effect in the State of New York to the extent the
same are used or defined therein. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to th
e Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

                                 Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders. The
words “including”, “includes” and “include” shall be deemed to be followed by
the words “without limitation”; the word “or” is not exclusive; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Loan Documents) or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
the same and any successor statutes and regulations. Whenever any provision in
any Loan Document refers to the knowledge (or an analogous phrase) of any Credit
Party, such words are intended to signify that such Credit Party has actual
knowledge or awareness of a particular fact or circumstance or that such Credit
Party, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance.




A-27

--------------------------------------------------------------------------------




ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT

                                 (a)             Issuance. Subject to the terms
and conditions of the Agreement, Agent and Revolving Lenders agree to incur,
from time to time prior to the Commitment Termination Date, upon the request of
Borrower and for Borrower’s account, Letter of Credit Obligations by causing
Letters of Credit to be issued by GE Capital or a Subsidiary thereof or a bank
or other legally authorized Person selected by or acceptable to Agent in its
sole discretion (each, an “L/C Issuer”) for Borrower’s account and guaranteed by
Agent; provided, that if the L /C Issuer is a Revolving Lender, then such
Letters of Credit sh all not be guaranteed by Agent but rather each Revolving
Lender shall, subject to the terms and conditions hereinafter set forth,
purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Nine Million
Dollars ($9,000,000.00) (the “L/C Sublimit”), and (ii) the Maximum Amount less
the aggregate outstanding principal balance of the Revolving Credit Advances and
the Swing Line Loan, and (iii) the Borrowing Base less the aggregate outstanding
principal balance of the Revolving Credit Advances and the Swing Line Loan. No
such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise determined by Agent in
its sole discretion, and neither Agent nor Revolving Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.

                                 (b)             (i)         Advances Automatic;
Participations. In the event that Agent or any Revolving Lender shall make any
payment on or pursuant to any Letter of Credit Obligation (including without
limitation any Letter of Credit Obligation relating to a Letter of Credit issued
pursuant to the Existing Credit Agreement), such payment shall then be deemed
automatically to constitute a Revolving Credit Advance under Section 1.1 (a) of
the Agreement regardless of whether a Default or Event of Default has occurred
and is continuing and notwithstanding Borrower’s failure to satisfy the
conditions precedent set forth in Section 2, and each Revolving Lender shall be
obligated to pay its Pro Rata Share thereof in accordance with the Agreement.
The failure of any Revolving Lender to make available to Agent for Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Agent under or in respect of a Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof, but no Revolving Lender shall be responsible for the failure
of any other Revolving Lender to make available such other Revolving Lender’s
Pro Rata Share of any such payment.

                                                (ii)         If it shall be
illegal or unlawful for Borrower to incur Revolving Credit Advances as
contemplated by paragraph (b)(i) above because of an Event of Default described
in Sections 8.1(h) or (i) or otherwise or if it shall be illegal or unlawful for
any Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is a
Revolving Lender, then (i) immediately and without further action whatsoever,
each Revolving Lender shall be deemed to




B-1

--------------------------------------------------------------------------------




have irrevocably and unconditionally purchased from Agent (or such L/C Issuer,
as the case may be) an undivided interest and participation equal to such
Revolving Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of
the Letter of Credit Obligations in respect of all Letters of Credit then
outstanding and (ii) thereafter, immediately upon issuance of any Letter of
Credit, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation in such Revolving Lender’s Pro Rata Share
(based on the Revolving Loan Commitments) of the Letter of Credit Obligations
with respect to such Letter of Credit on the date of such issuance. Each
Revolving Lender shall fund its participation in all payments or disbursements
made under the Letters of Credit in the same manner as provided in the Agreement
with respect to Revolving Cre dit Advances.

                                 (c)        Cash Collateral. (i) If Borrower is
required to provide cash collateral for any Letter of Credit Obligations
pursuant to the Agreement prior to the Commitment Termination Date, Borrower
will pay to Agent for the ratable benefit of itself and Revolving Lenders cash
or cash equivalents acceptable to Agent (“Cash Equivalents”) in an amount equal
to 105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding. Such funds or Cash Equivalents shall be held by
Agent in a cash collateral account (the “Cash Collateral Account”) maintained at
a bank or financial institution accepta ble to Agent. The Cash Collateral
Account shall be in the name of Borrower and shall be pledged to, and subject to
the control of, Agent, for the benefit of Agent and Lenders, in a manner
satisfactory to Agent. Borrower hereby pledges and grants to Agent, on behalf of
itself and Lenders, a security interest in all such funds and Cash Equivalents
held in the Cash Collateral Account from time to time and all proceeds thereof,
as security for the payment of all amounts due in respect of the Letter of
Credit Obligations and other Obligations, whether or not then due. The
Agreement, including this Annex B, shall constitute a security agreement under
applicable law.

 

                                              (ii)         If any Letter of
Credit Obligations, whether or not then due and payable, shall for any reason be
outstanding on the Commitment Termination Date, Borrower shall either (A)
provide cash collateral therefor in the manner described above, or (B) cause all
such Letters of Credit and guaranties thereof, if any, to be canceled and
returned, or (C) deliver a stand-by letter (or letters) of credit in guarantee
of such Letter of Credit Obligations, which stand-by letter (or letters) of
credit shall be of like tenor and duration (plus 30 additional days) as, and in
an amou nt equal to 105% of the aggregate maximum amount then available to be
drawn under, the Letters of Credit to which such outstanding Letter of Credit
Obligations relate and shall be issued by a Person, and shall be subject to such
terms and conditions, as are be satisfactory to Agent in its sole discretion.

 

                                            (iii)         From time to time
after funds are deposited in the Cash Collateral Account by Borrower, whether
before or after the Commitment Termination Date, Agent may apply such funds or
Cash Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by Borrower to Agent and Lenders with respect to such Letter of
Credit Obligations of Borrower and, upon the satisfaction in full of all Letter
of Credit Obligations of Borrower, to any other Obligations then due and
payable.




B-2

--------------------------------------------------------------------------------




                                             (iv)         Neither Borrower nor
any Person claiming on behalf of or through Borrower shall have any right to
withdraw any of the funds or Cash Equivalents held in the Cash Collateral
Account, except that upon the termination of all Letter of Credit Obligations
and the payment of all amounts payable by Borrower to Agent and Lenders in
respect thereof, any funds remaining in the Cash Collateral Account shall be
applied to other Obligations then due and owing and upon payment in full of such
Obligations, any remaining amount shall be paid to Borrower or as otherwise
required by law. Interes t earned on deposits in the Cash Collateral Account
shall be for the account of Agent.

                                 (d)         Fees and Expenses. Borrower agrees
to pay to Agent for the benefit of Revolving Lenders, as compensation to such
Lenders for Letter of Credit Obligations incurred hereunder, (i) all costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to one and one quarter percent (1.25%) per annum (calculated on the
basis of a 360-day year and actual days elapsed) multiplied by the maximum
amount available from time to time to be drawn under the applica ble Letter of
Credit. Such fee shall be paid to Agent for the benefit of the Revolving Lenders
in arrears, on the first day of each month and on the Commitment Termination
Date. In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

                                 (e)         Request for Incurrence of Letter of
Credit Obligations. Borrower shall give Agent at least 2 Business Days’ prior
written notice requesting the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit in the form Exhibit B-1 attached hereto. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed up on and established by
and among Borrower, Agent and the L/C Issuer.

                                 (f)         Obligation Absolute. The obligation
of Borrower to reimburse Agent and Revolving Lenders for payments made with
respect to any Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each Revolving Lender to make payments to
Agent with respect to Letters of Credit shall be unconditional and irrevocable.
Such obligations of Borrower and Revolving Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

 

                            (i)           any lack of validity or enforceability
of any Letter of Credit or the Agreement or the other Loan Documents or any
other agreement;  

                            (ii)          the existence of any claim, setoff,
defense or other right that Borrower or any of its Affiliates or any Lender may
at any time have against a beneficiary or any transferee of any Letter of Credit
(or any Persons or entities for whom any such transferee may be acting), Agent,
any Lender, or any other




B-3

--------------------------------------------------------------------------------




  Person, whether in connection with the Agreement, the Letter of Credit, the
transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between Borrower or any of its Affiliates
and the beneficiary for which the Letter of Credit was procured);  

                            (iii)          any draft, demand, certificate or any
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;  

                            (iv)          payment by Agent (except as otherwise
expressly provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;  

                            (v)           any other circumstance or event
whatsoever, that is similar to any of the foregoing; or  

                            (vi)          the fact that a Default or an Event of
Default has occurred and is continuing.

 

                                 (g)        Indemnification; Nature of Lenders’
Duties. (i) In addition to amounts payable as elsewhere provided in the
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of (A)
the issuance of any Letter of Credit or guaranty thereof, or (B) the failure of
Agent or any Lender seeking indemnification or of any L/C I ssuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent solely as a result of the gross negligence or willful misconduct
of Agent or such Lender (as finally determined by a court of competent
jurisdiction).

 

                            (ii)           As between Agent and any Lender and
Borrower, Borrower assumes all risks of the acts and omissions of, or misuse of
any Letter of Credit by beneficiaries of any Letter of Credit. In furtherance
and not in limitation of the foregoing, to the fullest extent permitted by law
neither Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to t ransfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of




B-4

--------------------------------------------------------------------------------




 

  Credit to comply fully with conditions required in order to demand payment
under such Letter of Credit; provided, that in the case of any payment by Agent
under any Letter of Credit or guaranty thereof, Agent shall be liable to the
extent such payment was made solely as a result of its gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction)
in determining that the demand for payment under such Letter of Credit or
guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such Letter of Credit or guaranty thereof; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they may be in
cipher; (E) errors in interpretation of technical terms; (F) any loss or delay
in the transmission or otherwise of any document required in order to make a
payment under an y Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.  

                            (iii)          Nothing contained herein shall be
deemed to limit or to expand any waivers, covenants or indemnities made by
Borrower in favor of any L/C Issuer in any letter of credit application,
reimbursement agreement or similar document, instrument or agreement between
Borrower and such L/C Issuer, including an Application and Agreement for Standby
Letter of Credit and a Master Standby Agreement entered into with Agent.




B-5

--------------------------------------------------------------------------------




ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

 

                                  Borrower shall, and shall cause its
Subsidiaries to, establish and maintain the Cash Management Systems described
below:

 

                                 (a)             On or before the Original
Closing Date and until the Termination Date, Borrower shall deposit and cause
its Subsidiaries to deposit or cause to be deposited promptly, and in any event
no later than the first Business Day after the date of receipt thereof, all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a Lock Box) into lock boxes (“Lock Boxes”) or in blocked
accounts (“Blocked Accounts”) in Borrower’s name or any such Subsidiary’s name
and at the ba nks identified in Disclosure Schedule 3.19 (each, a “Relationship
Bank”). On or before the Original Closing Date, Borrower shall have established
a concentration account in its name (the “Concentration Account”) at the bank
that shall be designated as the Concentration Account bank for Borrower in
Disclosure Schedule 3.19 (the “Concentration Account Bank”) which bank shall be
reasonably satisfactory to Agent.

                                 (b)            Borrower may maintain, in its
name, an account (each a “Disbursement Account” and collectively, the
“Disbursement Accounts”) at a bank acceptable to Agent into which Agent shall,
from time to time, deposit proceeds of Revolving Credit Advances and Swing Line
Advances made to Borrower pursuant to Section 1.1 for use by Borrower in
accordance with the provisions of Section 1.4.

                                 (c)             On or before the Original
Closing Date (or such later date as Agent shall consent to in writing), the
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into, or confirmed the
effectiveness of existing, tri-party blocked account agreements with Agent, for
the benefit of itself and Lenders, and Borrower and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Original Closing Date. Each such blocked
account agreement shall provide, among other things, that (i) all items of
payment deposited in such account and proceeds thereof deposited in the
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Original Closing Date
(A) with respect to banks at which a Blocked Account is maintained, such bank
agrees to forward immediately all amounts in each Blocked Account to the
Concentration Account Bank and to commence the process of daily sweeps from such
Blocked Account into the Concentration Account and (B) with respect to the
Concentration Account Bank, such bank agrees to immediately forward all amounts
received in the Concentration Account to the Collection Account through daily
sweeps




C-1

--------------------------------------------------------------------------------




from such Concentration Account into the Collection Account. Borrower shall not,
and shall not cause or permit any Subsidiary thereof to, accumulate or maintain
cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements.

 

                                 (d)            So long as no Default or Event
of Default has occurred and is continuing, Borrower may amend Disclosure
Schedule 3.19 to add or replace a Relationship Bank, Lock Box or Blocked Account
or to replace any Concentration Account or any Disbursement Account; provided,
that (i) Agent shall have consented in writing in advance to the opening of such
account or Lock Box with the relevant bank and (ii) prior to the time of the
opening of such account or Lock Box, Borrower or its Subsidiaries, as
applicable, and such bank shall have executed and delivered to Agent a tri-party
blocked account agreement, in form and substa nce reasonably satisfactory to
Agent. Borrower shall close any of its accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days following notice from
Agent that the operating performance, funds transfer or availability procedures
or performance with respect to accounts or Lock Boxes of the bank holding such
accounts or Agent’s liability under any tri-party blocked account agreement with
such bank is no longer acceptable in Agent’s reasonable judgment.

                                 (e)             The Lock Boxes, Blocked
Accounts, Disbursement Accounts and the Concentration Account shall be cash
collateral accounts, with all cash, checks and other similar items of payment in
such accounts securing payment of the Loans and all other Obligations, and in
which Borrower and each Subsidiary thereof shall have granted a Lien to Agent,
on behalf of itself and Lenders, pursuant to the Security Agreement.

                                 (f)              All amounts deposited in the
Collection Account shall be deemed received by Agent in accordance with Section
1.10 and shall be applied (and allocated) by Agent in accordance with Section
1.11. In no event shall any amount be so applied unless and until such amount
shall have been credited in immediately available funds to the Collection
Account.

                                 (g)            Borrower shall and shall cause
its Affiliates, officers, employees, agents, directors or other Persons acting
for or in concert with Borrower (each a “Related Person”) to (i) hold in trust
for Agent, for the benefit of itself and Lenders, all checks, cash and other
items of payment received by Borrower or any such Related Person, and (ii)
within 1 Business Day after receipt by Borrower or any such Related Person of
any checks, cash or other items of payment, deposit the same into a Blocked
Account. Borrower and each Related Person thereof acknowledges and agrees that
all cash, checks or other items of payment constitut ing proceeds of Collateral
are part of the Collateral. All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into Blocked Accounts.




C-2

--------------------------------------------------------------------------------




ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

CLOSING CHECKLIST

                                 In addition to, and not in limitation of, the
conditions described in Section 2.1 of the Agreement, pursuant to Section 2.1
(a), the following items must be received by Agent in form and substance
satisfactory to Agent on or prior to the Original Closing Date (each capitalized
term used but not otherwise defined herein shall have the meaning ascribed
thereto in Annex A to the Agreement):

                                 A.            Appendices. All Appendices to the
Existing Credit Agreement, in form and substance satisfactory to Agent.

                                 B.            Revolving Notes and Swing Line
Note. Duly executed originals of the Revolving Notes and Swing Line Note for
each applicable Lender, dated the Original Closing Date.

 

                                 C.            Security Agreements. Duly
executed originals of the Security Agreements, dated the Original Closing Date,
and all instruments, documents and agreements executed pursuant thereto.

 

                                 D.            Insurance. Satisfactory evidence
that the insurance policies required by Section 5.4  are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements, as requested by Agent, in favor of
Agent, on behalf of Lenders.

 

                                 E.            Security Interests and Code
Filings. (a) Evidence satisfactory to Agent that Agent (for the benefit of
itself and Lenders) has a valid and perfected first priority security interest
in the Collateral, including (i) such documents duly executed by each Credit
Party (including financing statements under the Code and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens) as Agent may request in order to perfect its security interests in the
Collateral and (ii) copies of Code search reports listing all effective
financing statements that name any Credit Party as debtor, together with copies
of such financing statements, none of which shall cover the Collateral.

 

                                 (b)            Evidence satisfactory to Agent,
including copies, of all UCC-1 and other financing statements filed in favor of
any Credit Party with respect to each location, if any, at which Inventory may
be consigned.

                                 (c)            Control Letters from (i) all
issuers of uncertificated securities and financial assets held by Borrower, (ii)
all securities intermediaries with respect to all securities accounts and
securities entitlements of Borrower, and (iii) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by Borrower.




D-1

--------------------------------------------------------------------------------




                                 F.            Omnibus Amendment and
Confirmation of Collateral Document Agreement. Duly executed originals of the
Omnibus Amendment and Confirmation of Collateral Document Agreement dated the
Original Closing Date, and all instruments, documents and agreements executed
pursuant thereto.                                    G.            Intellectual
Property Security Agreement. Duly executed originals of the Intellectual
Property Security Agreement, dated the Original Closing Date, and signed by each
Credit Party which owns Trademarks, Copyrights and/or Patents, as applicable,
all in form and substance reasonably satisfactory to Agent, together with all
instruments, documents and agreements executed pursuant thereto.  
                                 H.            Cash Management Letters. Duly
executed originals of a letter, dated the Original Closing Date (the “Cash
Management Letter”) addressed to and acknowledged and agreed by Fleet Bank from
Borrower and the other Credit Parties with respect to the continued
effectiveness of (i) the Pledged Account Agreement, dated as of May 1999, among
Borrower, Agent and Fleet Bank, (ii) the Concentration Account Agreement, dated
as of May 1999 among Borrower, Agent and Fleet Bank, (iii) duly executed
originals of a three-party agreement relating to lockbox services by and among
Borrower, Agent and Bank of America, N.A., and (iv) duly executed originals of a
three-party agreement relating to lockbox services by and among Butler Telecom,
Inc., Agent and Bank of America, N.A.                                    I.
           Initial Borrowing Base Certificate. Duly executed originals of an
initial Borrowing Base Certificate from Borrower, dated the Original Closing
Date, reflecting information concerning Eligible Accounts and Eligible Pending
Accounts Receivable and Fixed Contract Accounts Receivable of Borrower as of a
date not more than 7 days prior to the Original Closing Date.

 

                                 J.            Initial Notice of Revolving
Credit Advance. Duly executed originals of a Notice of Revolving Credit Advance,
dated the Original Closing Date, with respect to the initial Revolving Credit
Advance to be requested by Borrower on the Original Closing Date.

 

                                 K.            Letter of Direction. Duly
executed originals of a letter of direction from Borrower addressed to Agent, on
behalf of itself and Lenders, with respect to the disbursement on the Original
Closing Date of the proceeds of the initial Revolving Credit Advance.  
                                 L.            Cash Management System; Blocked
Account Agreements. Evidence satisfactory to Agent that, as of the Original
Closing Date, Cash Management Systems complying with Annex C to the Agreement
have been established and are currently being maintained in the manner set forth
in such Annex C, together with copies of duly executed tri-party concentration
account, blocked account and lock box agreements, reasonably satisfactory to
Agent, with the banks as required by Annex C.                                   
M.             Charter and Good Standing. For each Credit Party, such Person’s
(a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation and (c)
good standing certificates (including verification of tax status) and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each




D-2

--------------------------------------------------------------------------------




dated a recent date prior to the Original Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.

 

                                 N.            Bylaws and Resolutions. For each
Credit Party, (a) such Person’s bylaws, together with all amendments thereto and
(b) resolutions of such Person’s Board of Directors and stockholders, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Original Closing Date by such
Person’s corporate secretary or an assistant secretary as being in full force
and effect without any modification or amendment.

                                 O.            Incumbency Certificates. For each
Credit Party, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Original Closing
Date by such Person’s corporate secretary or an assistant secretary as being
true, accurate, correct and complete.

                                 P.            Opinions of Counsel. Duly
executed originals of opinions of McBreen, McBreen & Kopko, counsel for the
Credit Parties, together with any local counsel opinions reasonably requested by
Agent, each in form and substance reasonably satisfactory to Agent and its
counsel, dated the Original Closing Date, and each accompanied by a letter
addressed to such counsel from the Credit Parties, authorizing and directing
such counsel to address its opinion to Agent, on behalf of Lenders, and to
include in such opinion an express statement to the effect that Agent and
Lenders are authorized to rely on such opinion.

 

                                 Q.            Pledge Agreements. Duly executed
originals of each of the Pledge Agreements accompanied by (as applicable) (a)
share certificates representing all of the outstanding Stock being pledged
pursuant to such Pledge Agreement and stock powers for such share certificates
executed in blank and (b) the original Intercompany Notes and other instruments
evidencing Indebtedness being pledged pursuant to such Pledge Agreement, duly
endorsed in blank.                                    R.            Accountants’
Letters. A letter from the Credit Parties to their independent auditors
authorizing the independent certified public accountants of the Credit Parties
to communicate with Agent and Lenders in accordance with Section 4.2.  
                                 S.            Appointment of Agent for Service.
An appointment of CT Corporation as each Credit Party’s agent for service of
process.  

                                 T.            Fee Letter. Duly executed
originals of the GE Capital Fee Letter.

 

                                 U.            Officer’s Certificate. Agent
shall have received duly executed originals of a certificate of the Chief
Financial Officer and the Vice President and Controller of Borrower, dated the
Original Closing Date, stating that, since December 31, 2000 (a) no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect other than as reflected in the 2001 10-Q’s and related
forecasts filed by Borrower; (b) there has been no material adverse change in
the industry in which Borrower operates other than as reflected in the 2001
10-Q’s and related forecasts filed b y Borrower; (c) no Litigation has been
commenced which, if successful, would have a Material Adverse Effect or could
challenge




D-3

--------------------------------------------------------------------------------




 

any of the transactions contemplated by the Agreement and the other Loan
Documents; (d) there have been no Restricted Payments made by any Credit Party;
and (e) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of Borrower or any of its
Subsidiaries.

 

                                 V.            Waivers. Agent, on behalf of
Lenders, shall have received landlord waivers and consents, bailee letters and
mortgagee agreements in form and substance satisfactory to Agent, in each case
as required pursuant to Section 5.9.

 

                                 W.            Subordination and Intercreditor
Agreements. Agent and Lenders shall have received any and all subordination
and/or intercreditor agreements, all in form and substance reasonably
satisfactory to Agent, in its sole discretion, as Agent shall have deemed
necessary or appropriate with respect to any Indebtedness of any Credit Party.  
                                 X.            Appraisals. Agent shall have
received appraisals as to all Equipment in form and substance reasonably
satisfactory to Agent.

 

                                 Y.            Audited Financials; Financial
Condition. Agent shall have received the Financial Statements and other
materials set forth in Section 3.4, certified by Borrower’s Chief Financial
Officer, in each case in form and substance satisfactory to Agent, and Agent
shall be satisfied, in its sole discretion, with all of the foregoing. Agent
shall have further received a certificate of the Chief Executive Officer and/or
the Chief Financial Officer of Borrower, based on such Pro Forma, to the effect
that (a) Borrower will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Pro Forma fairly presents the financial condition
of Borrower as of the date thereof after giving effect to the transactions
contemplated by the Loan Documents; and (c) containing such other statements
with respect to the solvency of Borrower and matters related thereto as Agent
shall request.

 

                                 Z.            Master Standby Agreement. A
Master Agreement for Standby Letters of Credit between Borrower and GE Capital.
                                   AA.        Other Documents. Such other
certificates, documents and agreements respecting any Credit Party as Agent may,
in its sole discretion, request.




D-4

--------------------------------------------------------------------------------




ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND PROJECTIONS – REPORTING  

                                 Borrower shall deliver or cause to be delivered
to Agent or to Agent and Lenders, as indicated, the following:

 

                                 (a)             Monthly Financials. To Agent
and Lenders, within 30 days after the end of each Fiscal Month, financial
information regarding Borrower and its Subsidiaries, and upon request of Agent,
certified by the Chief Financial Officer of Borrower, consisting of consolidated
and consolidating (i) unaudited balance sheets as of the close of such Fiscal
Month and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income and cash flows for such Fiscal Month, setting forth in
comparative form the figures for the correspond ing period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); and (iii) a
summary of the outstanding balance of all Intercompany Notes as of the last day
of that Fiscal Month. Such financial information shall be accompanied by the
certification of the Chief Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of Borrower and
its Subsidiaries, on a consolidated and consolidating basis, in each case as at
the end of such Fiscal Month and for that portion of the Fiscal Year then ended
and (ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

                                 (b)            Quarterly Financials. To Agent
and Lenders, within 45 days after the end of each Fiscal Quarter, consolidated
and consolidating financial information regarding Borrower and its Subsidiaries,
certified by the Chief Financial Officer of Borrower, including (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flow for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter and (ii) unaudited statements of income and cash
flows for such Fiscal Quarter, in each case setting forth in com parative form
the figures for the corresponding period in the prio r year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Borrower that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Borrower and its Subsidiaries, on both a
consolidated and consolidating basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such tim e or, if a
Default or Event of Default has occurred and is continuing,




E-1

--------------------------------------------------------------------------------




describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrower shall deliver to Agent and Lenders,
within 45 days after the end of each Fiscal Quarter, a management discussion and
analysis that includes a comparison to budget for that Fiscal Quarter and a
comparison of performance for that Fiscal Quarter to the corresponding period in
the prior year.

                                 (c)             Operating Plan. To Agent and
Lenders, as soon as available, but not later than 30 days after the end of each
Fiscal Year, an annual operating plan for Borrower, approved by the Board of
Directors of Borrower, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based, (ii)
includes monthly balance sheets and a monthly budget for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on
the same basis and in similar detail as that on which o perating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for personnel, Capital Expenditures and
facilities.

                                 (d)             Annual Audited Financials. To
Agent and Lenders, within 90 days after the end of each Fiscal Year, audited
Financial Statements for Borrower and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, consisting of balance sheets and statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which Financial
Statements shall be prepared in accordance with GAAP and certified without
qualification, by an independent certified public accounting firm of national
standing or otherwise acceptable to Agent. Such Financial State ments shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred with
respect to the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) a letter addressed to Agent, on behalf of itself and Lenders, in
form and substance reasonably satisfactory to Agent and subject to standard
qualifications required by nationally recognized accounting firms, signed by
such accounting firm acknowledging that Agent and Lenders are entitled to rely
upon such accounting firm’s certification of such audited Financial Statements,
(iv) the annual letters to such accountants in connection with their audit
examination detailing contingent liabilities and material litigation matters,
and (v) the certification of the Chief Executive Officer or Chief Financial
Officer of Borrower that all such Financial Statements present fairly in
accordance with GAAP the financial position, results of operations and
statements of cash flows of Borrower and its Subsidiaries on a consolidated and
consolidating basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.




E-2

--------------------------------------------------------------------------------




                                 (e)             Management Letters. To Agent
and Lenders, within 5 Business Days after receipt thereof by any Credit Party,
copies of all management letters, exception reports or similar letters or
reports received by such Credit Party from its independent certified public
accountants.

                                 (f)              Default Notices. To Agent and
Lenders, as soon as practicable, and in any event within 5 Business Days after
an executive officer of Borrower has actual knowledge of the existence of any
Default, Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.

                                 (g)            SEC Filings and Press Releases.
To Agent and Lenders, promptly upon their becoming available, copies of: (i) all
Financial Statements, reports, notices and proxy statements made publicly
available by any Credit Party to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Credit Party with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(iii) all press releases and other statements made available by any Cred it
Party to the public concerning material changes or developments in the business
of any such Person.

 

                                 (h)            Subordinated Debt and Equity
Notices. To Agent, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to any Subordinated
Debt or Stock of such Person, and, within 2 Business Days after any Credit Party
obtains knowledge of any matured or unmatured event of default with respect to
any Subordinated Debt, notice of such event of default.  
                                 (i)            Supplemental Schedules. To
Agent, supplemental disclosures, if any, required by Section 5.6.

 

                                 (j)            Litigation. To Agent in writing,
promptly upon learning thereof, notice of any Litigation commenced or threatened
against any Credit Party that (i) seeks damages in excess of $750,000, (ii)
seeks injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Credit Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities; or (vi) involves any product recall.

                                 (k)           Insurance Notices. To Agent,
disclosure of losses or casualties required by Section 5.4.

                                 (l)            Lease Default Notices. To Agent,
within 2 Business Days after receipt thereof, copies of (i) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located, and (ii) such other notices or documents
as Agent may reasonably request.




E-3

--------------------------------------------------------------------------------




                                 (m)            Lease Agreement. To Agent, as
soon as practicable, and in any event within fifteen (15) days after any
amendment, restatement or replacement of the Montvale Lease has been executed,
copies of such amendment, restatement or replacement and such other notices or
documents related thereto as Agent may reasonably request.

 

                                 (n)            Other Documents. To Agent and
Lenders, such other financial and other information respecting any Credit
Party’s business or financial condition as Agent or any Lender shall, from time
to time, reasonably request.

 

                                 (o)            Four Week Net Cash Flow
Forecast. To Agent, on or prior to 9:00 a.m. (New York time) on each Monday
beginning on the first Monday after the Closing Date, an updated four (4) week
net cash flow forecast showing Borrower’s cumulative actual and forecasted cash
receipts and cash disbursements from the first Monday after the Closing Date,
together with the actual variance for such period and such other information as
may be reasonably requested by Agent, in form and substance reasonably
satisfactory to Agent.

                                 (p)            Weekly Status Reports. To Agent,
on or prior to 9:00 a.m. (New York time) on each Monday following the first
Monday after the Closing Date, a detailed status report setting forth the
Borrower’s efforts to refinance in full in cash the Obligations and sell the
Montvale Property, and such other information as may be reasonably requested by
Agent, in each case in form and substance reasonably satisfactory to Agent.

                                 (q)            Restated 2004 Audited Financial
Statements; 2005 Audited Financial Statements; 2006 Audited Financial
Statements. To Agent, on or prior to November 1, 2007, (i) restated audited
Financial Statements for Borrower and its Subsidiaries for Fiscal Year ended
December 31, 2004 (the “Restated Financial Statements”), which Restated
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent, (ii) the annual Financial
Statements, certifications, statements, reports, lette rs and all other
documentation required to be delivered pursuant to Section 4.1 (a) and clause
(d) of Annex E of the Credit Agreement in respect of the Fiscal Year ended
December 31, 2005 (the “2005 Year End Financial Information”) for Borrower and
its Subsidiaries on a consolidated basis, which 2005 Year End Financial
Information shall be prepared in accordance in all respects with subsection (d)
hereof, and (iii) the annual Financial Statements, certifications, statements,
reports, letters and all other documentation required to be delivered pursuant
to Section 4.1 (a) and clause (b) of Annex E of the Credit Agreement in respect
of the Fiscal Year December 31, 2006 (the “2006 Year End Financial Information”)
for Borrower and its Subsidiaries on a consolidated basis, which 2006 Year End
Financial Information shall be prepared in accordance in all respects with
subsection (d) hereof.




E-4

--------------------------------------------------------------------------------




ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS

 

                                Borrower shall deliver or cause to be delivered
the following:

 

                                 (a)           To Agent, upon its request, and
in any event no less frequently than the tenth (10)th day after the end of each
Fiscal Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by the Borrower as of the
last day of the immediately preceding Fiscal Month or the date 2 days prior to
the date of any such request:

 

                             (i)                 a Borrowing Base Certificate
with respect to Borrower, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and  

                             (ii)                  with respect to Borrower, a
summary of Inventory by location and type with a supporting perpetual Inventory
report, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

                                 (b)             To Agent, upon its request, and
in any event no less frequently than the second (2nd) day after the end of each
week, with respect to Borrower, a trial balance showing Accounts outstanding
aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days
and 91 days or more, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion.

                                 (c)             To Agent, on a weekly basis or
at such more frequent intervals as Agent may request from time to time (together
with a copy of all or any part of such delivery requested by any Lender in
writing after the Closing Date), collateral reports with respect to Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts of Borrower, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the applicable Borrower as of the last day o f the
immediately preceding week or the date 2 days prior to the d ate of any request;

 

                                (d)              To Agent, at the time of
delivery of each of the monthly Financial Statements delivered pursuant to Annex
E if an Event of Default has occurred, and upon Agent’s request, if no Event of
Default has occurred:  

                             (i)                 a reconciliation of the most
recent Borrowing Base, general ledger and month-end Inventory reports of
Borrower to Borrower’s general ledger and monthly Financial Statements delivered
pursuant to such Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;




F-1

--------------------------------------------------------------------------------




                             (ii)                  a reconciliation of the
perpetual inventory by location to Borrower’s most recent Borrowing Base
Certificate, general ledger and monthly Financial Statements delivered pursuant
to Annex E, in each case accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion;  

                             (iii)                  an aging of accounts payable
and a reconciliation of that accounts payable aging to Borrower’s general ledger
and monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;  

                             (iv)                  a reconciliation of the
outstanding Loans as set forth in the monthly Loan Account statement provided by
Agent to Borrower’s general ledger and monthly Financial Statements delivered
pursuant to Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

                                 (e)             To Agent, at the time of
delivery of each of the quarterly Financial Statements delivered pursuant to
Annex E, (i) a listing of government contracts of Borrower subject to the
Federal Assignment of Claims Act of 1940; and (ii) a list of any applications
for the registration of any Patent, Trademark or Copyright filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in the prior Fiscal Quarter;

                                 (f)              Borrower, at its own expense,
shall deliver to Agent the results of each physical verification, if any, that
Borrower or any of its Subsidiaries may in their discretion have made, or caused
any other Person to have made on their behalf, of all or any portion of their
Inventory (and, if a Default or an Event of Default has occurred and be
continuing, Borrower shall, upon the request of Agent, conduct, and deliver the
results of, such physical verifications as Agent may require);

                                 (g)            Borrower, at its own expense,
shall deliver to Agent such appraisals of its assets as Agent may request at any
time after the occurrence and during the continuance of a Default or an Event of
Default, such appraisals to be conducted by an appraiser, and in form and
substance reasonably satisfactory to Agent; and

                                 (h)       Such other reports, statements and
reconciliations with respect to the Borrowing Base or Collateral or Obligations
of any or all Credit Parties as Agent shall from time to time request in its
reasonable discretion.




F-2

--------------------------------------------------------------------------------




ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

 

                                 Borrower shall not breach or fail to comply
with any of the following financial covenants, each of which shall be calculated
in accordance with GAAP consistently applied:  
                                                 (a)              Maximum
Capital Expenditures. Holdings and its Subsidiaries on a consolidated basis
shall not make Capital Expenditures that exceed $3,000,000 in the aggregate in
any Fiscal Year.  

                                                 (b)              Minimum Fixed
Charge Coverage Ratio. Holdings and its Subsidiaries shall have on a
consolidated basis a Fixed Charge Coverage Ratio of not less than 1. 10x for the
Fiscal Quarter ending December 31, 2007.  

                                                 (c)              Maximum
Leverage Ratio. Holdings and its Subsidiaries on a consolidated basis shall have
a Leverage Ratio of not more than 4.75x for the Fiscal Quarter ending September
30, 2007 and December 31, 2007.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition shall be the sam e after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by Borrower’s certified public
accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (iv) the reversal of any
reserves established as a result of purchase accounting a djustments. All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period. If Agent,
Borrower and Requisite Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been




G-1

--------------------------------------------------------------------------------




implemented, any reference to GAAP contained in the Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrower and Requisite Lenders cannot agree upon
the required amendments within 30 days following the date of implementation of
any Accounting Change, then all Financial Statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with the Agreement and the other Loan Documents shall be prepared, delivered and
made without regard to the underlying Accounting Change. For purposes of Section
8.1, a breach of a Financial Covenant contained in this Annex G shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the Financial Statements
reflec ting such breach are delivered to Agent.




G-2

--------------------------------------------------------------------------------




ANNEX H (Section 1.1(d))  
to
CREDIT AGREEMENT

LENDERS’ WIRE TRANSFER INFORMATION

          Name:   General Electric Capital Corporation   Bank:   Bankers Trust
Company       New York, New York   ABA #:   021001033   Account #:   50232854  
Account Name:   GECC/CAF Depository   Reference:   CFC Butler




H-1

--------------------------------------------------------------------------------




ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES

 

(A) If to Agent or GE Capital, at
General Electric Capital Corporation
800 Connecticut Avenue, Two North
Norwalk, CT 06854
Attention: Butler Account Manager
Telecopier No.: (203) 852-3660
Telephone No.: (203) 852-3600  

with copies to:       Paul, Hastings, Janofsky & Walker LLP
1055 Washington Boulevard
Stamford, CT 06901
Attention: Leslie A. Plaskon
Telecopier No.: (203) 359-3031
Telephone No.: (203) 961-7424     and     General Electric Capital Corporation
201 High Ridge Road
Stamford, Connecticut 06927-5100
Attention: Corporate Counsel-Commercial Finance
Telecopier No.: (203) 316-7889
Telephone No.: (203) 316-7552  

(B) If to Borrower, at
Butler Service Group, Inc.
110 Summit Avenue
Montvale, NJ 07645
Attention: Mark Koscinski
Telecopier No.: (201) 573-9723
Telephone No.: (201) 476-5441




I-1

--------------------------------------------------------------------------------




 

  With copies to:     McBreen & Kopko
20 North Wacker Drive, Suite 2520
Chicago, IL 60606
Attention: James Stern
Telecopier No.: (312) 332-2657
Telephone No.: (312) 332-6405     Butler International, Inc.
The New River Center, Suite 1730
200 E. Las Olas Boulevard
Fort Lauderdale, FL 33301
Attn: Edward M. Kopko, CEO
Phone: 954-761-2201
Fax: 954-761-9675   Butler Services, Inc.
110 Summit Avenue
Montvale, NJ 07645
Attn: Richard S. Paras, VP Legal
Phone: 201-476-5407
Fax: 201-573-0049




I-2

--------------------------------------------------------------------------------




ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT  

                            

          Lender(s):                   General Electric Capital Corporation    
    Revolving Loan Commitment         (including a Swing Line Commitment        
of $4,000,000):   $ 45,000,000.00      

--------------------------------------------------------------------------------

            Total Commitments:   $ 45,000,000.00  




J-1

--------------------------------------------------------------------------------